EXHIBIT 10.26

FOUR CAMBRIDGE CENTER

CAMBRIDGE, MASSACHUSETTS

TABLE OF CONTENTS

 

LEASE DATED October 1, 2007

   1

ARTICLE I

   1

Basic Lease Provisions and Enumerations of Exhibits

   1

1.1

  

Introduction

   1

1.2

  

Basic Data

   1

1.3

  

Enumeration of Exhibits

   4

ARTICLE II

   5

Premises

   5

2.1

  

Demise and Lease of Initial Premises

   5

2.2

  

Must Take Premises, Potential Give Back Premises and Expansion Rights

   5

2.3

  

Appurtenant Rights and Reservations

   5

2.4

  

Roof Rights

   6

2.5

  

Storage Space

   6

ARTICLE III

   6

Lease Term and Extension Options

   6

3.1

  

Term

   6

3.2

  

Extension Options

   6

ARTICLE IV

   8

Condition of Premises; Alterations

   8

4.1

  

Condition of Premises

   8

4.2

  

Quality and Performance of Work

   9

4.3

  

Special Allowance

   9

4.4

  

Signage

   12

ARTICLE V

   13

Annual Fixed Rent and Electricity

   13

5.1

  

Fixed Rent and Electricity Charges

   13

5.2

  

Reallocation of Electricity Charges

   14

ARTICLE VI

   14

Taxes

   14

6.1

  

Introduction

   14

6.2

  

Definitions

   14

6.3

  

Tenant’s Share of Real Estate Taxes

   16

 

i



--------------------------------------------------------------------------------

ARTICLE VII

   16

Landlord’s Repairs and Services and Tenant’s Escalation Payments

   16

7.1

  

Structural Repairs

   16

7.2

  

Other Repairs to be Made by Landlord

   17

7.3

  

Services to be Provided by Landlord

   17

7.4

  

Introduction to Operating Costs

   17

7.5

  

Operating Costs Defined

   17

7.6

  

Tenant’s Escalation Payments

   21

7.7

  

No Damage

   23

ARTICLE VIII

   24

Tenant’s Repairs

   24

8.1

  

Tenant’s Repairs and Maintenance

   24

ARTICLE IX

   25

Alterations

   25

9.1

  

Landlord’s Approval

   25

9.2

  

Conformity of Work

   26

9.3

  

Performance of Work, Governmental Permits and Insurance

   26

9.4

  

Liens

   27

9.5

  

Nature of Alterations

   27

9.6

  

Increases in Taxes

   28

9.7

  

Alterations Permitted Without Landlord’s Consent

   28

ARTICLE X

   28

Parking 28

   28

10.1

  

Parking Privileges

   28

10.2

  

Parking Charges

   29

10.3

  

Garage Operation

   29

10.4

  

Reserved Spaces

   30

10.5

  

Limitations

   30

10.6

  

Interim On-Grade Parking

   31

ARTICLE XI

   31

Certain Tenant Covenants

   31

ARTICLE XII

   33

Assignment and Subletting

   33

12.1

  

Restrictions on Transfer

   33

12.2

  

Exceptions

   33

12.3

  

Landlord’s Termination Right

   34

12.4

  

Consent of Landlord

   34

12.5

  

Tenant’s Notice

   35

12.6

  

Profit on Subleasing or Assignment

   36

12.7

  

Additional Conditions

   36

12.8

  

Expedited Dispute Resolution

   38

ARTICLE XIII

   39

Indemnity And Commercial General Liability Insurance

   39

13.1

  

Indemnity

   39

13.2

  

Commercial General Liability Insurance

   40

13.3

  

Tenant’s Property Insurance

   40

 

ii



--------------------------------------------------------------------------------

13.4

  

Non-Subrogation

   40

13.5

  

Tenant’s Risk

   41

13.6

  

Landlord’s Insurance

   41

ARTICLE XIV

   41

Fire, Casualty and Taking

   41

14.1

  

Damage Resulting from Casualty

   41

14.2

  

Uninsured Casualty

   42

14.3

  

Rights of Termination for Taking

   42

14.4

  

Award

   43

ARTICLE XV

   44

Default

   44

15.1

  

Tenant’s Default

   44

15.2

  

Termination; Re-Entry

   45

15.3

  

Continued Liability; Re-Letting

   45

15.4

  

Liquidated Damages

   46

15.5

  

Waiver of Redemption

   47

15.6

  

Landlord’s Default

   47

ARTICLE XVI

   47

Miscellaneous Provisions

   47

16.1

  

Waiver

   47

16.2

  

Cumulative Remedies

   48

16.3

  

Quiet Enjoyment

   48

16.4

  

Surrender

   48

16.5

  

Brokerage

   49

16.6

  

Invalidity of Particular Provisions

   49

16.7

  

Provisions Binding, Etc.

   49

16.8

  

Recording; Confidentiality

   49

16.9

  

Notices and Time for Action

   50

16.10

  

When Lease Becomes Binding

   50

16.11

  

Paragraph Headings

   50

16.12

  

Rights of Mortgagee

   51

16.13

  

Rights of Ground Lessor

   51

16.14

  

Notice to Mortgagee and Ground Lessor

   51

16.15

  

Assignment of Rents

   52

16.16

  

Status Report and Financial Statements

   52

16.17

  

Self-Help

   53

16.18

  

Holding Over

   53

16.19

  

Entry by Landlord

   54

16.20

  

Tenant’s Payments

   55

16.21

  

Late Payment

   55

16.22

  

Counterparts

   55

16.23

  

Entire Agreement

   56

16.24

  

Limitation of Liability

   56

16.25

  

No Partnership

   56

16.26

  

Security Deposit

   56

16.27

  

Waiver of Trial by Jury

   59

16.28

  

Patriot Act and Executive Order 13224

   59

16.29

  

Governing Law

   60

16.30

  

Emergency Generator

   60

 

iii



--------------------------------------------------------------------------------

16.31

  

Transportation Program

   62

16.32

  

Landlord Affiliates

   62

ARTICLE XVII

   62

Must Take Premises, Potential Give Back Premises and Expansion Rights

   62

17.1

  

Definitions

   62

17.2

  

Must Take Premises

   64

17.3

  

Potential Give Back Premises

   65

17.4

  

First Expansion Option

   65

17.5

  

Second Expansion Option

   67

17.6

  

Third Expansion Option

   69

17.7

  

Right of First Offer

   71

17.8

  

Special Additional Right of Offer

   74

17.9

  

Holdover Tenants

   76

 

iv



--------------------------------------------------------------------------------

FOUR CAMBRIDGE CENTER

CAMBRIDGE, MASSACHUSETTS

Lease Dated October 1, 2007

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
(the “Building”) known as, and having an address at, Four Cambridge Center,
Cambridge, Massachusetts.

The parties to this instrument hereby agree with each other as follows:

ARTICLE I

Basic Lease Provisions and Enumerations of Exhibits

 

1.1 Introduction

(A) Tenant is presently in occupancy of the Initial Premises pursuant to that
certain lease dated August 16, 2006, as amended by an amendment dated March 15,
2007 (the “Existing 4CC Lease”). Upon the Commencement Date under this Lease,
this Lease shall supersede the Existing 4CC Lease, and the Existing 4CC Lease
shall be deemed terminated as of the date immediately prior to the Commencement
Date. Any obligations or liabilities of Tenant that, pursuant to the Existing
4CC Lease, survive the expiration or earlier termination of the Existing 4CC
Lease shall be and are assumed by Tenant under this Lease.

(B) The following Sections 1.2 and 1.3 set forth the basic data and identifying
Exhibits elsewhere hereinafter referred to in this Lease, and, where
appropriate, constitute definitions of the terms hereinafter listed.

 

1.2 Basic Data

 

Date:    October 1, 2007 Landlord:    BP FOUR CC LLC, a Delaware limited
liability company Present Mailing Address of Landlord:   

c/o Boston Properties Limited Partnership

Prudential Tower

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Landlord’s Construction Representative:    Mark Denman Tenant:    AKAMAI
TECHNOLOGIES, INC., a Delaware corporation Present Mailing Address of Tenant:   

8 Cambridge Center

Cambridge, Massachusetts 02142

 

1



--------------------------------------------------------------------------------

Tenant’s Construction Representative:    Brian Murray Lease Term (sometimes
called the “Original Lease Term”):    One Hundred Forty Seven (147) calendar
months from the Commencement Date with respect to the Initial Premises until
December 31, 2019, unless extended or sooner terminated as hereinafter provided.
Extension Option:    Two (2) periods of five (5) years as provided in and on the
terms set forth in Section 3.2 hereof. Lease Year:    A period of twelve (12)
consecutive calendar months, commencing on the first day of January in each
year, except that the first Lease Year of the Lease Term hereof shall be the
period commencing on the Commencement Date and ending on the succeeding December
31, and the last Lease Year of the Lease Term hereof shall be the period
commencing on January 1 of the calendar year in which the Lease Term ends, and
ending with the date on which the Lease Term ends. Commencement Date:   
October 1, 2007 with respect to the Initial Premises, and as to other Premises
Components, the date upon which such Premises Component is incorporated into the
Premises pursuant to this Lease. Rent Commencement Date:    Either the
Commencement Date or, if Annual Fixed Rent commences to be payable with respect
to any Premises Component on a date later than the Commencement Date pertaining
thereto pursuant to this Lease, then such later date shall constitute the Rent
Commencement Date therefor, unless Tenant shall earlier commence beneficial use
of all or any portion of the Premises Component, whereupon such earlier date
shall constitute the Rent Commencement Date. Initial Premises:    The entire
eighth (8th) and ninth (9th) floors of the Building, in accordance with the
floor plans annexed hereto as Exhibit E and incorporated herein by reference, as
further defined and limited in Section 2.1 hereof. Must Take Premises:    The
entire tenth (10th), eleventh (11th) and twelfth (12th) floors of the Building,
in accordance with the floor plans annexed hereto as Exhibit E and incorporated
herein by reference, as further defined and limited in Section 17.2 hereof.

 

2



--------------------------------------------------------------------------------

Potential Give Back Premises:    The entire eighth (8th) floor of the Building,
in accordance with the floor plan annexed hereto as Exhibit E and incorporated
herein by reference, as further defined and limited in Section 17.3 hereof.
Expansion Premises:    See Article XVII. Premises Component:    Initially only
the Initial Premises but, from and after the incorporation into the Premises of
other rentable area in the Building, any specified portion of the rentable area
of the Premises as to which specific terms and conditions of this Lease may
apply, but which may not necessarily apply to other portions of the Premises.
Premises:    Collectively, all Premises Components which, in the aggregate,
comprise all of the rentable area in the Building which shall, from time to
time, be demised to Tenant pursuant to this Lease. Rentable Floor Area of the
Initial Premises:    40,732 square feet, including a proportionate share of
common areas of the Building outside of the Premises. Annual Fixed Rent:    See
Exhibit K. Tenant Electricity:    Initially as provided in Section 5.1 hereof,
subject to adjustment as provided in Section 5.2 and Section 7.5 hereof.
Additional Rent:    All charges and other sums payable by Tenant as set forth in
this Lease, in addition to Annual Fixed Rent. Initial Minimum Limits of Tenant’s
Commercial General Liability:    $5,000,000.00 combined single limit per
occurrence on a per location basis, provided that if the Rentable Floor Area of
the Premises should exceed 100,000 square feet, the aforesaid minimum limit
shall be increased to $10,000,000.00. Total Rentable Office Floor Area of the
Building (being Floors 2-12):    194,439 square feet. Total Rentable Floor Area
of the Building (exclusive of the basement level):    198,295 square feet.

 

3



--------------------------------------------------------------------------------

Lot or Site:    All, and also any part of, the property described in Exhibit A,
plus any additions or reduction thereto resulting from the change or any
abutting street line. The terms Lot and Site are used interchangeably in this
instrument. Property:    The Building and Lot or Site. Loading Dock:    The
service dock and related driveways providing vehicular service access for the
Building as specified by Landlord. Development Area:    The area of the
Cambridge Center development, as shown on Exhibit F. Permitted Use:    General
office use. Broker:    Jones Lang LaSalle and Richards, Barry, Joyce and
Partners. Initial Security Deposit Amount:    $1,466,733, subject to
Section 16.26.

 

1.3 Enumeration of Exhibits

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.

 

Exhibit A    —    Description of the Site Exhibit B    —    Rooftop Rights
Exhibit C    —    Form of Lien Waivers Exhibit D    —    Landlord’s Services
Exhibit E    —    Floor Plans Exhibit F    —    Development Area Map Exhibit G
   —    Form of Commencement Date Agreement Exhibit H    —    Memorandum Re:
Procedure for Adjustment of Electricity Costs Exhibit I    —    Broker
Determination of Prevailing Market Rent. Exhibit J    —    Form of Letter of
Credit Exhibit K    —    Schedule of Premises Components, Delivery and Rent
Commencement Dates and Rent Schedule

 

4



--------------------------------------------------------------------------------

ARTICLE II

Premises

 

2.1 Demise and Lease of Initial Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Initial Premises in the Building. All of the Premises
in the Building shall exclude exterior faces of exterior walls, the common
stairways and stairwells, elevators and elevator walls, mechanical rooms,
electric and telephone closets, janitor closets, and pipes, ducts, shafts,
conduits, wires and appurtenant fixtures serving exclusively or in common other
parts of the Building, and if any Premises includes less than the entire
rentable area of any floor, shall also exclude the common corridors, elevator
lobbies and toilets located on such floor.

 

2.2 Must Take Premises, Potential Give Back Premises and Expansion Rights

The provisions of Article XVII of this Lease contain the terms and conditions
upon which the Must Take Premises shall become incorporated into the Premises
under this Lease. Tenant may elect to surrender the Potential Give Back
Premises, and have the same eliminated from the Premises prior to the Expiration
Date of this Lease, pursuant to the terms and conditions of Article XVII. Tenant
may further expand the Premises pursuant to expansion rights more particularly
set forth in Article XVII.

 

2.3 Appurtenant Rights and Reservations

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, but not in a
manner or extent that would materially interfere with the normal operation and
use of the Building as a multi-tenant office building and subject to reasonable
rules of general applicability to tenants of the Building from time to time made
by Landlord of which Tenant is given notice: (a) the common lobbies, corridors,
stairways, and elevators of the Building, and the pipes, ducts, shafts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common with others, (b) the Loading Dock and the common walkways and driveways
necessary for access to the Building, (c) if the Premises include less than the
entire rentable floor area of any floor, the common toilets, corridors and
elevator lobby of such floor and (d) common areas within Parcel 4 of the
Development Area. Landlord will not unreasonably withhold consent to any request
by Tenant to allow Tenant’s telecommunication service provider to have access to
the Building or to the Premises, provided that Landlord may condition such
access, without limitation of the foregoing, on Landlord’s approval of the
identity of the service provider, its execution of an access and easement
agreement satisfactory to Landlord and, should telecommunications services be
furnished by such service provider to both Tenant and other tenants and
occupants in the Building, then subject to the payment to Landlord by the
service provider of fees assessed by Landlord in its reasonable discretion.

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or the Building, and (b) to alter or relocate any other common
facility, provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Except in the case of emergencies or for normal cleaning and
maintenance work, Landlord agrees to use its best efforts to give Tenant
reasonable advance notice of any of the foregoing activities which require work
in the Premises.

 

5



--------------------------------------------------------------------------------

2.4 Roof Rights

Tenant shall have the right at its sole cost and expense, in the area designated
by Landlord for Tenant’s rooftop equipment as shown on Schedule B-1 to
Exhibit B, to install, operate and maintain communications equipment, including
without limitation a satellite or microwave dish, on the roof of the Building in
accordance with the terms and conditions set forth in Exhibit B attached hereto
and incorporated herein by reference.

 

2.5 Storage Space

Landlord and Tenant agree that they shall mutually seek to identify available
storage space in the lower level of the Building that will satisfy Tenant’s
needs, and Landlord shall reasonably cooperate to make such space available to
Tenant. Tenant’s use of such storage space shall be subject to the terms and
conditions of Landlord’s standard storage license for the Building and shall be
subject to monthly payment of storage rent applicable thereto. The storage
rental rate shall initially be established, as of the Commencement Date, at
$15.00 per usable square foot, increasing by a CPI adjustment every three years
thereafter, all as will be more particularly set forth in the aforesaid standard
storage license.

ARTICLE III

Lease Term and Extension Options

 

3.1 Term

The Term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term,” unless sooner terminated or extended as herein provided. The
Commencement Date of the Lease Term hereof shall be the date set forth in
Section 1.2.

Upon the expansion of the Premises to include any Must Take Space or other
Premises Component hereinafter incorporated into the Premises, Landlord and
Tenant agree to join with each other in the execution, in the form of Exhibit G
hereto, of a written Declaration in which the commencement date with respect to
such Premises Component shall be stated. If Tenant shall fail to execute such
Declaration, such commencement date shall be as reasonably determined by
Landlord in accordance with the terms of this Lease.

 

3.2 Extension Options

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the herein described option to
extend and as of the commencement of the Extended Term in question (i) there
exists no monetary or material non-monetary “Event of Default” (defined in
Section 15.1), (ii) this Lease is still in full force and effect, (iii) if the
Building and the building known as Eight Cambridge Center (the “8CC Building”),
space within which Tenant is leasing herewith pursuant to a Lease of even date
herewith (the “8CC Lease”), are both owned by entities affiliated with Boston
Properties Limited Partnership or its successors and assigns or are otherwise
affiliated with each other (as defined in Section 16.32), then provided that
Tenant is contemporaneously exercising its right to extend the term of its 8CC
Lease for a co-terminous period with the Extended Term, and (iv) Tenant has not
sublet more than one half (1/2) of the Rentable Floor

 

6



--------------------------------------------------------------------------------

Area of the Premises (except for subletting permitted without Landlord’s consent
under Section 12.2 hereof), Tenant shall have the right to extend the Term
hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent and tax and operating cost bases,
which shall be adjusted during the option period as hereinbelow set forth and
except that there shall be no further option to extend after exercise of
Tenant’s second five (5) year option to extend) for two (2) periods of five
(5) years as hereinafter set forth. Each option period is sometimes herein
referred to as an “Extended Term.” Notwithstanding any implication to the
contrary, Landlord has no obligation to make any additional payment to Tenant in
respect of any construction allowance or the like or to perform any work to the
Premises as a result of the exercise by Tenant of any such option.

(B) If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (the “Extension Term Exercise Notice”) to Landlord, not
earlier than twenty one (21) months nor later than eighteen (18) months prior to
the expiration of the Lease Term, exercising such option to extend. Promptly
after Landlord’s receipt of the Extension Term Exercise Notice, Landlord shall
provide Landlord’s quotation to Tenant of a proposed annual rent for the
Extended Term (“Landlord’s Extension Term Rent Quotation”). If at the expiration
of thirty (30) days after the date when Landlord provides such quotation to
Tenant (the “Extension Term Negotiation Period”), Landlord and Tenant have not
reached agreement on a determination of an annual rental for the Extended Term
and executed a written instrument extending the Term of this Lease pursuant to
such agreement, then Tenant shall have the right, for thirty (30) days following
the expiration of the Extension Term Negotiation Period, to make a request to
Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit I) for the Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit I. If
Tenant timely shall have requested the Broker Determination, then the Annual
Fixed Rent for the Extended Term shall be the Prevailing Market Rent as
determined by the Broker Determination. If Tenant does not timely request the
Broker Determination, then Annual Fixed Rent during the Extended Term shall be
equal to Landlord’s Rent Quotation.

(C) If Tenant desires to make a preliminary inquiry as to Landlord’s Extension
Term Rent Quotation, without giving Extension Term Exercise Notice, then Tenant
may give notice (“Extension Term Rent Inquiry Notice”) to Landlord, not earlier
than twenty two (22) months nor later than nineteen (19) months prior to the
expiration of the Lease Term, making such inquiry. Promptly after Landlord’s
receipt of the Extension Term Rent Inquiry Notice, Landlord shall provide
Landlord’s Extension Term Rent Quotation to Tenant. If Tenant should thereafter
timely give Extension Term Exercise Notice to Landlord, the Extension Term
Negotiation Period shall continue until the expiration of thirty (30) days after
the date such Extension Term Exercise Notice is given, and the terms and
conditions of Section 3.2(B) above shall be applicable.

(D) Base Taxes (as defined in Section 6.2(f)) applicable with respect to any
Extended Term shall instead equal Landlord’s Tax Expenses for the then current
fiscal tax year as of the commencement of such Extended Term. Base Operating
Expenses (as defined in Section 7.5) applicable with respect to any Extended
Term shall instead equal Operating Expenses for the Property for the calendar
year in which such Extended Term commences.

(D) Upon the giving of the Extension Term Exercise Notice by Tenant to Landlord
exercising Tenant’s option to extend the Lease Term in accordance with the
provisions of Section B above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the Extended Term, without the necessity
for the execution of any additional documents, except that Landlord and Tenant
agree to enter into an instrument in writing setting forth the Annual Fixed Rent
for the Extended Term as determined in the relevant manner set forth in this
Section 3.2; and in such event all references herein to the Lease Term or the
term of this Lease shall be construed as referring to the Lease Term, as

 

7



--------------------------------------------------------------------------------

so extended, unless the context clearly otherwise requires, and except that
there shall be no further option to extend the Lease Term (after exercise of
Tenant’s second five (5) year option to extend). Notwithstanding anything
contained herein to the contrary, in no event shall Tenant have the right to
exercise more than one extension option at a time and, further, Tenant shall not
have the right to exercise its second extension option unless it has duly
exercised its first extension option and in no event shall the Lease Term hereof
be extended for more than ten (10) years after the expiration of the Original
Lease Term hereof.

ARTICLE IV

Condition of Premises; Alterations

 

4.1 Condition of Premises

(A) Except as otherwise expressly provided in Section 4.1(B), (C) and (D) below,
Tenant shall accept the Initial Premises and any other Premises Component
hereafter incorporated into the Premises in their as-is condition without any
obligation on the Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.

(B) If and to the extent the City of Cambridge requires an upgrade to the
Building’s base building life safety and fire alarm systems, based on Tenant’s
Work with respect to any Premises Component being comprised of office fit-up
consistent with typical office existing in the Building, Landlord shall, at
Landlord’s sole cost and expense, undertake to implement such an upgrade,
excluding devices, within the Premises. Landlord’s Work as aforesaid shall be
conducted prior to, or contemporaneously with, the conduct of Tenant’s Work on
the floors in question, and the parties shall reasonably cooperate and
coordinate the conduct of their respective work.

(C) If and to the extent the core bathrooms on the floors comprising the
Premises are not in compliance with applicable legal requirements and codes
(including without limitation the Americans with Disabilities Act), Landlord
shall, at its sole cost and expense, make such necessary improvements.
Landlord’s Work as aforesaid shall be conducted prior to, or contemporaneously
with, the conduct of Tenant’s Work on the floors in question, and the parties
shall reasonably cooperate and coordinate the conduct of their respective work.

(D) If and to the extent (i) fixtures and lights in the core bathrooms on the
floors comprising the Premises are not in good working order or (ii) any HVAC
equipment (including but not limited to heat pumps and fan powered boxes) in the
Premises are not in good working order and suitable for re-use, Landlord shall,
at its sole cost and expense, whether by repair or replacement (as Landlord’s
election), rectify the same consistent with its obligations under this Lease.

(E) Landlord shall, at its sole cost and expense, install spring supports for
piping and mechanical equipment located in the penthouse mechanical room above
the 12th floor mens’ room in order to minimize transmitted vibration. Should the
aforesaid remedial action not sufficiently minimize the transmitted vibration,
in Tenant’s reasonable determination, Landlord shall, at Landlord’s election,
either (i) replace the existing springs for piping and mechanical equipment
located in the penthouse mechanical room above the 12th floor mens’ room, or
(ii) undertake an alternative remedial measure reasonably satisfactory to
Tenant, in either case at Landlord’s sole cost and expense. Except for
Landlord’s agreement to undertake certain remedial work as aforesaid, nothing in
this Section 4.1(E) shall qualify Tenant’s acceptance of the 12th floor of the
Building in accordance with the terms and conditions of Section 4.1(A) above.

 

8



--------------------------------------------------------------------------------

4.2 Quality and Performance of Work

All construction work required or permitted by this Lease shall be done in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities (“Legal Requirements”) and all
Insurance Requirements (as defined in Section 9.1 hereof). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.2 or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Article IV with respect to any Premises Component (if any), not later
than the end of the twelfth (12th) full calendar month next beginning after the
Commencement Date with respect to such Premises Component, Tenant shall be
deemed conclusively to have approved Landlord’s construction with respect to
such Premises Component and shall have no claim that Landlord has failed to
perform any of Landlord’s obligations under this Article IV (if any). Landlord
agrees to correct or repair at its expense items which are then incomplete or do
not conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.

 

4.3 Special Allowance

(A) Landlord shall provide to Tenant, as more particularly provided below, a
special allowance (the “Tenant Allowance”) for the purpose of defraying a
portion of Tenant’s costs of making leasehold improvements to the floors of the
Building that comprise the Initial Premises (excluding the Potential Give Back
Premises unless Tenant waives its right to delete the same from the Premises or
elects not to exercise its right to do so) and the Must Take Premises (such
floors as to which the Tenant Allowance relates being sometimes collectively
referred to as the “Tenant Allowance Floors” and individually each a “Tenant
Allowance Floor”). The amount of the Tenant Allowance shall be equal, in the
aggregate, to the product of (i) $35.00 and (ii) the Rentable Floor Area of the
Tenant Allowance Floors, provided that the availability of the Tenant Allowance
for requisition will commence only following the Commencement Date with respect
of the Tenant Allowance Floor to which such portion of the Tenant Allowance
relates. As each Commencement Date pertaining to a Tenant Allowance Floor
occurs, the Tenant Allowance relating thereto, calculated as the rate of $35.00
per square foot of Rentable Floor Area of such Tenant Allowance Floor, will
commence to become available for requisition. Notwithstanding anything to the
contrary hereinabove provided, in the case of the Potential Give Back Premises,
should the Potential Give Back Premises remain included in the Premises and not
be deleted from the Premises, then rather than the Commencement Date, the date
upon which Tenant waives its right to delete the same from the Premises, or the
date following the expiration of Tenant’s right to delete the Potential Give
Back Premises from the Premises without Tenant having elected to do so, shall be
the date upon which the Tenant Allowance allocable thereto would commence to be
available for requisition.

(B) The Tenant Allowance shall be used and applied by Tenant, in accordance with
the terms of this Lease, solely on account of the cost of leasehold improvement
work performed by Tenant eligible to be requisitioned and as defined in
Section 4.3(D) below (“Tenant’s Work”) on the Tenant Allowance Floor of the
Building to which such portion of the Tenant Allowance relates, except as
expressly set forth below in this Section 4.3(B). The cost of Tenant’s Work may
include architectural and design fees (“A&D Fees”) associated therewith but not
in excess of $5.00 per square foot of Rentable Floor Area (“Design Fees Limit”)
for each Tenant Allowance Floor. However, provided that Tenant has requisitioned
and paid at least $15.00 per square foot of Rentable Floor Area on account of

 

9



--------------------------------------------------------------------------------

completed Tenant’s Work (exclusive of A&D Fees) on a Tenant Allowance Floor,
then the balance of the Tenant Allowance associated with such Tenant Allowance
Floor (including without limitation any unused Tenant Allowance that might have
been permissibly applied to A&D Fees) may be requisitioned and applied to costs
of Tenant Work performed on other Tenant Allowance Floors.

(C) Landlord shall pay, within thirty (30) days after receipt of a complete
requisition (as defined in Section 4.3(D) below) submitted by Tenant to
Landlord, the requested portion of the Tenant Allowance for the Tenant Allowance
Floor in question, as set forth on such requisition, to Tenant, until the
entirety of the Tenant Allowance has been applied towards the appropriate
components of Tenant’s Work on such Tenant Allowance Floor, or otherwise applied
as permitted under Section 4.3(B). A separate requisition shall be required for
the Tenant Allowance allocated to each Tenant Allowance Floor, which may be
applied only as contemplated by this Section 4.3.

(D) For the purposes hereof, a “requisition” shall mean written documentation,
together with (i) an AIA requisition form with respect to work performed
pursuant to Tenant’s construction contract with its general contractor,
(ii) invoices from Tenant’s service providers, showing in reasonable detail the
cost of the item in question or of the improvements installed to date in the
Tenant Allowance Floor, (iii) lien waivers in the form attached hereto as
Exhibit F-1 (provided that Tenant shall not be required to deliver any lien
waivers with respect to any items of work covered by Tenant’s first requisition
for the Tenant Allowance to the extent Tenant had not paid the service
provider(s) at issue prior to the date of such requisition, but Tenant shall
deliver the lien waivers and evidence of payment in full of the items of work
covered by such first requisition within twenty-one (21) days following the
disbursement of the Tenant Allowance with respect to such first requisition) and
(iv) certifications from Tenant that the amount of the requisition in question
does not exceed the cost of the items, services and work covered by such
certification. Such requisition shall be accompanied by evidence reasonably
satisfactory to Landlord that the items, services and work covered by such
requisition have been fully paid by Tenant. Landlord shall have the right, upon
reasonable advance notice to Tenant, to inspect Tenant’s books and records
relating to each requisition in order to verify the amount thereof. Tenant shall
submit requisition(s) no more often than monthly.

Notwithstanding anything contained herein to the contrary:

 

  (i) Landlord shall have no obligation to advance funds on account of the
Tenant Allowance unless and until Landlord has received the requisition in
question, together with the certifications required above.

 

  (ii) Tenant shall not be entitled to any portion of the Tenant Allowance, and
Landlord shall have no obligation to pay the Tenant Allowance, in respect of any
requisition submitted after the date which is one (1) year from the Commencement
Date pertaining to such Tenant Allowance Floor (except with respect to the
Potential Give Back Premises such one (1) year period shall be measured as
provided above), it being understood and agreed that irrespective of said time
period, Tenant shall not be entitled to any payment or credit on account of any
unused portions of the Tenant Allowance nor shall there be any application of
the same toward Annual Fixed Rent or Additional Rent owed by Tenant under this
Lease; provided, however, that such one (1) year period shall be extended, but
in no event for more than twelve (12) additional months, until the date which is
sixty (60) days after the date that any litigation with respect to which funding
of the Tenant Allowance is withheld under Section 4.3(D)(iii) below is finally
resolved.

 

10



--------------------------------------------------------------------------------

  (iii) Landlord shall have no obligation to fund any portion of the Tenant
Allowance to the extent that (a) at the time of the requisition Tenant is in
default under this Lease beyond the expiration of any notice and cure period (it
being understood and agreed that if Tenant cures a default prior to the
expiration of the applicable cure period, or if Tenant cures a default
thereafter and Landlord has not terminated this Lease, Tenant shall be entitled
to such payment from Landlord), (b) there are any liens (unless bonded to the
reasonable satisfaction of Landlord) filed against Tenant’s interest in this
Lease or against the Building or the Site arising solely out of the Tenant Work
or (c) there is any litigation in which Tenant is a party relating to the Tenant
Work; provided, however, that the amount held back under the foregoing clause
(c) shall not exceed two hundred percent (200%) of the amount of the claim
against Tenant under the applicable litigation; and provided further, however,
that the amount so held back shall be paid to Tenant upon such time as the
litigation is finally resolved, subject to the time limitation set forth in
clause (ii) above.

 

  (iv) For each requisition associated with a Tenant Allowance Floor submitted
by Tenant hereunder, Landlord shall only be required to disburse a portion of
the Tenant Allowance associated with such floor towards the total costs set
forth on each such requisition pertaining to such Tenant Allowance Floor in an
amount equal to the same proportion as the total portion of the Tenant Allowance
allocated by Tenant (within the limitation established by Section 4.3(B)) bears
to the total costs of Tenant’s Work reasonably budgeted for by Tenant towards
which the Tenant Allowance may be applied (with Tenant being fully and solely
responsible for the remainder of the amount shown in the requisition).
Notwithstanding the foregoing, if upon completion of the Tenant’s Work, the
total costs of Tenant’s Work equals or exceeds the total amount of the Tenant
Allowance, then Landlord shall pay the unpaid balance of the Tenant Allowance to
Tenant within thirty (30) days after Tenant’s final requisition therefor.

 

  (v) By way of example of the calculation set forth in clause (iv) above, if
the total Tenant Allowance for the floor at issue equals $35.00 per square foot
of Rentable Floor Area, and the total costs of Tenant’s Work associated with
such floor is $70.00 per square foot of Rentable Floor Area, then the ratio of
the total allocable Tenant Allowance to the total costs of Tenant’s Work would
be 1:2, and if Tenant submitted a requisition for $300,000.00, Landlord would be
required to disburse $150,000.00 of the Tenant Allowance on account of such
requisition and Tenant would be responsible for the remaining $150,000.00. Also,
by way of example, if by virtue of Tenant’s reallocating Tenant Allowance from
another Tenant Allowance Floor, due to the fact that the cost of Tenant’s Work
on such floor will equal only $15.00 per square foot of Rentable Floor Area,
with the result that Tenant’s Allowance allocable to the Tenant Allowance Floor
at issue is increased by Tenant to $55.00 per square foot of Rentable Floor
Area, then if the total costs of Tenant’s Work associated with the floor at
issue is $70.00 per square foot of Rentable Floor Area, the ratio of the total
allocable Tenant Allowance to the total costs of Tenant’s Work would be 55:70,
and if Tenant submitted a requisition for $300,000.00, Landlord would be
required to disburse $235,714.29 of the Tenant Allowance on account of such
requisition and Tenant would be responsible for the remaining $64,285.71.

 

  (vi) In no event shall Landlord be deemed to have assumed any obligations, in
whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen on account of the Tenant Work.

 

11



--------------------------------------------------------------------------------

(E) For the purposes hereof, the cost of Tenant’s Work to be so reimbursed by
Landlord shall include the cost of leasehold improvements but not the cost of
any of Tenant’s personal property, trade fixtures or trade equipment, moving
expenses or any so-called soft costs except for architectural and design fees
not exceeding the Design Fees Limit. Notwithstanding the foregoing, Landlord
shall be under no obligation to apply any portion of the Tenant Allowance for
any purposes other than as provided in this Section, nor shall Landlord be
deemed to have assumed any obligations, in whole or in part, of Tenant to any
contractors, subcontractors, suppliers, workers or materialmen. Further, in no
event shall Landlord be required to make application of any portion of the
Tenant Allowance on account of any supervisory fees, overhead, management fees
or other payments to Tenant, or any partner or affiliate of Tenant. In the event
that such cost of Tenant’s Work is less than the Tenant Allowance, Tenant shall
not be entitled to any payment or credit nor shall there be any application of
the same toward Annual Fixed Rent or Additional Rent owed by Tenant under this
Lease. Landlord shall be entitled to deduct from the Tenant Allowance an amount
equal to the sum of: (i) $150/hour for time spent by senior staff, and $100/hour
for time spent by junior staff, which shall be limited, however, to a maximum of
$2,500 per floor, plus (ii) reasonable third party expenses incurred by Landlord
to review Tenant’s plans and Tenant’s Work, as shown by evidence reasonably
satisfactory to Tenant.

 

4.4 Signage

(A) Landlord shall provide Tenant with signage in all tenant directories in the
Building and at the entrance to the Premises consistent with the standard
signage of other tenants in the Building.

(B) From and after January 1, 2010, provided that (i) the Premises is comprised
of at least four (4) full floors in the Building at least two (2) of which are
fully occupied by Tenant, and (ii) Tenant has not assigned this Lease (except
for an assignment permitted without Landlord’s consent pursuant to
Section 12.2), Tenant shall be permitted, at Tenant’s expense, to erect an
exterior monument sign, containing Tenant’s name, in a location proximate to the
main entrance to the lobby thereof designated by Landlord in its reasonable
discretion. In addition, the design, proportions and color of such signage shall
be subject to the prior approval of Landlord, which approval shall not be
unreasonably withheld, and shall be further subject to applicable zoning
requirements and any other applicable laws, and to Tenant obtaining all
necessary permits and approvals therefor. In the event Tenant erects a sign
pursuant to this Section 4.4(B) and Tenant subsequently assigns this Lease
(except for an assignment permitted without Landlord’s consent pursuant to
Section 12.2) or reduces the size of the Premises hereunder or its occupancy of
its Premises so that Tenant no longer leases from Landlord at least four
(4) full floors of the Building and occupies at least two (2) full floors in the
Building, Tenant agrees that it shall remove such signage at Tenant’s expense.
The right to signage pursuant to this Section 4.4 (B) is personal to the named
tenant herein and it is not assignable or sublettable.

(C) For so long as Tenant shall have the signage rights referred to in
Section 4.4(B) above, Tenant’s signage as aforesaid shall be the exclusive right
to tenant identification on the exterior of the Building (or the lobby of the
Building to the extent designed to be visible to pedestrians outside of the
Building), but such exclusivity shall continue only so long as no other tenant
in the Building leases from Landlord more space in the Building than Tenant.

(D) From and after January 1, 2010, provided that (i) the Premises is comprised
of at least four (4) full floors in the Building at least two (2) of which are
fully occupied by Tenant, and (ii) Tenant has not assigned this Lease (except
for an assignment permitted without Landlord’s consent pursuant to
Section 12.2), Tenant shall have the right to install and maintain, at Tenant’s
expense, in a location designated by Landlord in its reasonable discretion, an
approximately 40-inch television in the Building lobby, measuring approximately
3 feet by 2  1/2 feet, for display of Akamai promotional information provided
that the display of such information is consistent with a first class office
building. In the event Tenant installs a television pursuant to this
Section 4.4(D) and Tenant

 

12



--------------------------------------------------------------------------------

subsequently assigns this Lease (except for an assignment permitted without
Landlord’s consent pursuant to Section 12.2) or reduces the size of the Premises
hereunder or its occupancy of its Premises so that Tenant no longer leases from
Landlord and occupies at least four (4) full floors of the Building at least two
(2) of which are fully occupied by Tenant, Tenant agrees that it shall remove
such television at Tenant’s expense. This right is personal to the named tenant
herein and it is not assignable or sublettable.

(E) Tenant shall install no other signage in the Building except as may be
otherwise permitted to be installed in the Premises pursuant to the terms and
conditions of this Lease.

ARTICLE V

Annual Fixed Rent and Electricity

 

5.1 Fixed Rent and Electricity Charges

Tenant agrees to pay to Landlord, or as directed by Landlord, at Landlord’s
Present Mailing Address specified in Section 1.2 hereof, or at such other place
as Landlord shall from time to time designate by notice, (1)(a) on the Rent
Commencement Date, and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Lease Term, a sum equal to
one-twelfth (1/12th) of the Annual Fixed Rent specified in Section 1.2 hereof
and (b) on the Rent Commencement Date and thereafter monthly, in advance, on the
first day of each and every calendar month during the Original Lease Term, an
amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 5.2 hereinbelow subject to adjustment as
provided in Section 5.2 and Section 7.5 hereof, and (2) on the first day of each
and every calendar month during each Extended Term (if exercised), a sum equal
to (a) one-twelfth of the Annual Fixed Rent as determined in Section 3.2 for the
Extended Term plus (b) then applicable monthly electricity charges (subject to
adjustment as provided in Section 5.2 and Section 7.5 hereof). Until notice of
some other designation is given, fixed rent and all other charges for which
provision is herein made shall be paid by remittance to or for the order of
Boston Properties Limited Partnership either (i) by mail to P.O. Box 3557,
Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of America in
Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH transfer to Bank
of America in Dallas, Texas, Bank Routing Number 111 000 012, and in the case of
(ii) or (iii) referencing Account Number 3756454460, Account Name of Boston
Properties, LP, Tenant’s name and the Property address. All remittances received
by BOSTON PROPERTIES LIMITED PARTNERSHIP, as Agents as aforesaid, or by any
subsequently designated recipient, shall be treated as a payment to Landlord.

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date shall be other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Rent
Commencement Date and other provisions of this Lease calling for monthly
payments shall be read as incorporating this undertaking by Tenant.

The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or abatement
except as expressly otherwise provided in this Lease.

 

13



--------------------------------------------------------------------------------

5.2 Reallocation of Electricity Charges

Notwithstanding the provisions of Section 5.1 relating to the payment by Tenant
for the cost of electricity, if and to the extent that Landlord is permitted
from time to time by then applicable law, ordinance, rule, regulation and
utility company policy, Landlord may reallocate the cost of electricity to
tenants of the Building (including, but not limited to, Tenant herein) in
accordance with the procedure contained in Exhibit H, and Tenant shall pay for
electricity as provided in said Exhibit H. If Landlord does not so reallocate
the cost of electricity as aforesaid, Tenant shall pay the charge for
electricity as specified in Section 5.1 hereof and additional adjustment
payments shall be made in the manner specified in Section 7.5 hereof; provided,
however, that if the Landlord shall reasonably determine that the cost of the
electricity furnished to the Tenant at the Premises exceeds the amount being
paid under Sections 5.1 and 7.5, then the Landlord may charge the Tenant for
such excess and the Tenant shall promptly pay the same upon billing therefor.

ARTICLE VI

Taxes

 

6.1 Introduction

It is intended that this Article VI set forth the methodology for fulfillment of
Tenant’s obligation to contribute its allocable share of the amount by which
Landlord’s Tax Expenses (as hereinafter defined) exceed Base Taxes (as
hereinafter defined). Due to the fact that the Premises is contemplated to
eventually be comprised of a number of Premises Components, each of which may
have different Base Taxes allocable thereto (because among other reasons of the
various dates upon which they are to respectively be incorporated into the
Premises), Tenant’s obligations under this Article VI must be calculated for
each such Premises Component, and then aggregated, so that the appropriate Tax
Excess (as hereinafter defined) can be established, as more particularly set
forth below.

 

6.2 Definitions

With reference to the real estate taxes referred to in this Article VI, it is
agreed that terms used herein are defined as follows:

 

  (a) “Tax Year” means the 12-month period beginning July 1 each year during the
Lease Term or if the appropriate Governmental tax fiscal period shall begin on
any date other than July 1, such other date.

 

  (b) “Landlord’s Tax Expenses Allocable to the Premises” means the aggregate of
Landlord’s Tax Expenses allocable to all of the Premises Components which
collectively comprise the Premises.

 

  (c) “Landlord’s Tax Expenses Allocable to a Premises Component” means the same
proportion of Landlord’s Tax Expenses as Rentable Floor Area of the Premises
Component bears to 95% of the Total Rentable Floor Area of the Building.

 

  (d) “Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate
“real estate taxes” (hereinafter defined) with respect to that Tax Year, reduced
by any net abatement receipts with respect to that Tax Year.

 

14



--------------------------------------------------------------------------------

  (e) “Real estate taxes” means all taxes and special assessments of every kind
and nature and user fees and other like fees assessed by any Governmental
authority on the Site or the Building or the Property which the Landlord shall
be obligated to pay because of or in connection with the ownership, leasing and
operation of the Site and the Building (including without limitation, if
applicable, the excise prescribed by Mass Gen Laws (Ter Ed) Chapter 121A,
Section 10 and amounts in excess thereof paid to the City of Cambridge pursuant
to agreement between Landlord and the City) and reasonable expenses of and fees
for any formal or informal proceedings for negotiation or abatement of taxes
(collectively, “Abatement Expenses”), which Abatement Expenses shall be excluded
from Base Taxes. The amount of special taxes or special assessments to be
included shall be limited to the amount of the installment (plus any interest
other than penalty interest payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such taxes
are being determined. There shall be excluded from such taxes all income,
estate, succession, inheritance and transfer taxes; provided, however, that if
at any time during the Lease Term the present system of ad valorem taxation of
real property shall be changed so that in lieu of, or in addition to, the whole
or any part of the ad valorem tax on real property, there shall be assessed on
Landlord a capital levy or other tax on the gross rents received with respect to
the Site or Building, or a Federal, State, County, Municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect in the jurisdiction in which the Property is located)
measured by or based, in whole or in part, upon any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so measured
or based, shall be deemed to be included within the term “real estate taxes” but
only to the extent that the same would be payable if the Site or Building were
the only property of Landlord. Notwithstanding the foregoing, “real estate
taxes” shall not include and Tenant shall not be required to pay any portion of
any tax or assessment expense or any increase therein (a) levied on Landlord’s
rental income, unless such tax or assessment is imposed in lieu of real property
taxes as set forth above; (b) in excess of the amount which would be payable if
such tax or assessment expense were paid in installments over the longest
permitted term; or (c) imposed on land and improvements other than the Site.

 

  (f) “Base Taxes,” when referring to the applicable Premises Component, means
Landlord’s Tax Expenses (hereinbefore defined) for the Tax Year that Exhibit K
specifies as the base fiscal tax year for such Premises Component.

 

  (g) “Base Taxes Allocable to a Premises Component” means the same proportion
of Base Taxes for the Premises Component as the Rentable Floor Area of such
Premises Component bears to 95% of the Total Rentable Floor Area of the
Building. The foregoing calculation shall not entitle Landlord to collect,
collectively from all of the tenants of the Building, an amount exceeding one
hundred percent (100%) of Landlord’s Tax Expenses incurred by Landlord with
respect to the pertinent Tax Year (any collected amount exceeding 100% of
Landlord’s Tax Expenses with respect to any such Tax Year being referred to
herein as “Tax Collection Surplus”), and Landlord shall, except with respect to
Base Taxes, credit any Tax Collection Surplus against the aggregate of
Landlord’s Tax Expenses incurred with respect to such Tax Year, which shall
reduce the same for all purposes hereunder.

 

  (h) “Base Taxes Allocable to the Premises” means the aggregate of Base Taxes
Allocable to a Premises Component for all of the Premises Components which
collectively comprise the Premises.

 

15



--------------------------------------------------------------------------------

  (i) If during the Lease Term the Tax Year is changed by applicable law to less
than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

6.3 Tenant’s Share of Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Lease Term Landlord’s Tax Expenses Allocable to the Premises for a full Tax
Year exceed Base Taxes Allocable to the Premises or for any such fraction of a
Tax Year exceed the corresponding fraction of Base Taxes Allocable to the
Premises (such amount being hereinafter referred to as the “Tax Excess”), then
Tenant shall pay to Landlord, as Additional Rent, the amount of such Tax Excess.
Payments by Tenant on account of the Tax Excess shall be made monthly at the
time and in the fashion herein provided for the payment of Annual Fixed Rent.
The amount so to be paid to Landlord shall be an amount from time to time
reasonably estimated by Landlord to be sufficient to provide Landlord, in the
aggregate, a sum equal to the Tax Excess, ten (10) days at least before the day
on which tax payments by Landlord would become delinquent. Not later than ninety
(90) days after Landlord’s Tax Expenses Allocable to the Premises are
determinable for the first such Tax Year or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Lease Term, Landlord shall
render Tenant a statement in reasonable detail certified by a representative of
Landlord showing for the preceding year or fraction thereof, as the case may be,
real estate taxes on the Building and Lot, abatements and refunds, if any, of
any such taxes and assessments, expenditures incurred in seeking such abatement
or refund, the amount of the Tax Excess, the amount thereof already paid by
Tenant and the amount thereof overpaid by, or remaining due from Tenant for the
period covered by such statement. Within thirty (30) days after the receipt of
such statement, Tenant shall pay any sum remaining due. Any balance shown as due
to Tenant shall be credited against Annual Fixed Rent next due, or refunded to
Tenant if the Lease Term has then terminated or expired and Tenant has no
further obligation to Landlord. Expenditures for legal fees and for other
expenses incurred in obtaining an abatement or refund may be charged against the
abatement or refund before the adjustments are made for the Tax Year.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.

ARTICLE VII

Landlord’s Repairs and Services and Tenant’s Escalation Payments

 

7.1 Structural Repairs

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term, at
Landlord’s sole cost and expense, keep and maintain in good order, condition and
repair the following portions of the Building: the structural portions of the
roof, the exterior and load bearing walls, the foundation, the structural
columns and floor slabs and other structural elements of the Building; provided
however, that Tenant shall pay to Landlord, as Additional Rent, the cost of any
and all such repairs which may be required as a result of repairs, alterations,
or installations made by Tenant or any subtenant, assignee, licensee or
concessionaire of Tenant or any agent, servant, employee or contractor of any of
them or to the extent of any loss, destruction or damage caused by the omission
or negligence of Tenant, any assignee or subtenant or any agent, servant,
employee, customer, visitor or contractor of any of them.

 

16



--------------------------------------------------------------------------------

7.2 Other Repairs to be Made by Landlord

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease and subject to provisions for reimbursement by Tenant as contained in
Section 7.5, Landlord agrees to keep and maintain in good order, condition and
repair the common areas and facilities of the Building, including heating,
ventilating, air conditioning, plumbing and other Building systems equipment
servicing the Premises (including all lines, pipes, wires, conduits and the like
except to the extent serving the Premises exclusively), except that Landlord
shall in no event be responsible to Tenant for (a) the condition of glass in and
about the Premises (other than for glass in exterior walls for which Landlord
shall be responsible unless the damage thereto is attributable to Tenant’s
negligence or misuse, in which event the responsibility therefor shall be
Tenant’s), or (b) for any condition in the Premises or the Building caused by
any act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant. Without limitation,
Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in Section 7.1 or in
this Section 7.2, unless expressly otherwise provided in this Lease.

 

7.3 Services to be Provided by Landlord

In addition, and except as otherwise provided in this Lease and subject to
provisions for reimbursement by Tenant as contained in Section 7.6 and Tenant’s
responsibilities in regard to electricity as provided in Section 5.2, Landlord
agrees to furnish services, utilities, facilities and supplies set forth in
Exhibit D hereto equal in quality comparable to those customarily provided by
landlords in high quality buildings in Cambridge. In addition, Landlord agrees
to furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar buildings in Cambridge, and
such additional special services as may be mutually agreed upon by Landlord and
Tenant, upon reasonable and equitable rates from time to time established by
Landlord. Tenant agrees to pay to Landlord, as Additional Rent, the cost of any
such additional Building services requested by Tenant and for the cost of any
additions, alterations, improvements or other work performed by Landlord in the
Premises at the request of Tenant within thirty (30) days after being billed
therefor.

 

7.4 Introduction to Operating Costs

It is intended that, based on calculations guided by the definitions set forth
in Section 7.5 below, Section 7.6 shall provide for Tenant to be financially
responsible for its allocable share of the amount by which Operating Expenses
(as hereinafter defined) exceed Base Operating Expenses (as hereinafter
defined). Due to the fact that the Premises is contemplated to eventually be
comprised of a number of Premises Components, each of which may have different
Base Operating Expenses allocable thereto (because among other reasons of the
various dates upon which they are to respectively be incorporated into the
Premises), Tenant’s obligations under Sections 7.5 and 7.6 must be calculated
for each such Premises Component, and then aggregated, so that the appropriate
Operating Cost Excess (as hereinafter defined) can be established, as more
particularly set forth below.

 

7.5 Operating Costs Defined

“Operating Expenses Allocable to the Premises” means the aggregate of Operating
Expenses Allocable to all of the Premises Components which collectively comprise
the Premises. “Operating Expenses Allocable to a Premises Component” means the
same proportion of the Operating Expenses for the Property as Rentable Floor
Area of the Premises Component, bears to 95% of the Total Rentable Office Floor
Area of the Building. “Base Operating Expenses” means Operating Expenses

 

17



--------------------------------------------------------------------------------

for the Property (as hereinafter defined) for the calendar year that is the
period beginning January 1 and ending December 31 that Exhibit K specifies as
the base escalation year for such Premises Component. Base Operating Expenses
shall not include market-wide cost increases due to extraordinary circumstances,
including but not limited to, Force Majeure (as defined in Section 14.1),
boycotts, strikes, conservation surcharges, embargoes or shortages which apply
only to the Base Year but no other year, other than the year immediately prior
to the Base Year or the year immediately following the Base Year. “Base
Operating Expenses Allocable to a Premises Component” means the same proportion
of Base Operating Expenses as the Rentable Floor Area of the Premises Component
bears to 95% of the Total Rentable Office Floor Area of the Building. “Base
Operating Expenses Allocable to the Premises” means the aggregate of Base
Operating Expenses allocable to all of the Premises Components which
collectively comprise the Premises. “Operating Expenses for the Property” means
the cost of operation of the Property incurred by Landlord, including those
incurred in discharging Landlord’s obligations under Sections 7.2 and 7.3. The
foregoing calculations shall not entitle Landlord to collect, collectively from
all of the tenants in the Building, an amount exceeding one hundred percent
(100%) of the Operating Expenses for the Property incurred by Landlord with
respect to the pertinent calendar year (any collected amount exceeding 100% of
Operating Expenses with respect to any calendar year being referred to herein as
“Operating Expense Collection Surplus”), and Landlord shall, except with respect
to Base Operating Expenses, credit any Operating Expense Collection Surplus
against the aggregate of Operating Expenses incurred with respect to such
calendar year, which shall reduce the same for all purposes hereunder. Such
costs shall exclude payments of debt service and any other mortgage or ground
lease charges, brokerage commissions, real estate taxes (to the extent paid
pursuant to Section 6.2 hereof), costs payable solely by any retail tenants of
the Building and costs of special services rendered to tenants (including
Tenant) for which a separate charge is made, but shall include, without
limitation:

 

  (a) compensation, wages and all fringe benefits, worker’s compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
for their services in the operating, maintaining or cleaning of the Building or
the Site;

 

  (b) payments under service contracts with independent contractors for
operating, maintaining or cleaning of the Building or the Site;

 

  (c) steam, water, sewer, gas, oil, electricity and telephone charges
(excluding such utility charges separately chargeable to tenants for additional
or separate services and electricity charges paid by Tenant in the manner set
forth in Section 5.2) and costs of maintaining letters of credit or other
security as may be required by utility companies as a condition of providing
such services;

 

  (d) cost of maintenance, cleaning and repairs (other than repairs not properly
chargeable against income or reimbursed from contractors under guarantees);

 

  (e) cost of snow removal and care of landscaping;

 

  (f) cost of building and cleaning supplies and equipment;

 

  (g) premiums for insurance carried with respect to the Property (including,
without limitation, liability insurance, insurance against loss in case of fire
or casualty and of monthly installments of Annual Fixed Rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than twelve (12) months in the case of both Annual Fixed Rent and
Additional Rent and, if there be any first mortgage on the Property, including
such insurance as may be required by the holder of such first mortgage);

 

18



--------------------------------------------------------------------------------

  (h) management fees which (i) with respect to any period during which the
Building is self-managed, shall be at reasonable rates based upon a percentage
of gross rental income from the Building (the “Management Fee Percentage”) for
self managed buildings consistent with the type of occupancy and the services
rendered (provided that the Management Fee Percentage used as the basis for
calculation of the management fee for self-management during any period shall
not exceed the Management Fee Percentage used as the basis for calculation of
the management fee for self-management during the applicable Base Year), and
(ii) with respect to any period during which the Building’s management is
furnished by an “outside” manager, at rates consistent with what are then
arm’s-length negotiated management fees for similar buildings consistent with
the type of occupancy and the services rendered, provided that whichever of the
foregoing of clauses (i) or (ii) is applicable in the calendar year with respect
to which Operating Expenses are being measured, the same Management Fee
Percentage used with respect to each such calendar year shall also be applicable
with respect to Base Operating Expenses, and if necessary, the Management Fee
Percentage with respect to Base Operating Expenses shall be recalculated
accordingly so that the Management Fee Percentage that is the basis for any
calculation of management fees shall be identical for both Base Operating
Expenses and the Operating Expenses calculated for the comparison calendar year,
and consequently any increase or decrease in such percentage shall not be the
basis for an inflated or deflated Operating Expense Excess;

 

  (i) The Building’s “Proportionate Share” of the costs of maintaining and
repairing the Loading Dock and other common areas and facilities within Parcel 4
of the Development Area for use of tenants of the Building in common with
tenants of other buildings in the Development Area, for which purpose the
Building’s Proportionate Share shall be a fraction, the numerator of which shall
be the Rentable Floor Area of the Building and the denominator of which shall be
the sum of (x) the Rentable Floor Area of the Building and (y) the rentable
floor area of the other buildings in Parcel 4 of the Development Area;

 

  (j) depreciation for capital expenditures made by Landlord during the Lease
Term (x) to reduce Operating Expenses if Landlord reasonably shall have
determined that the annual reduction in Operating Expenses shall exceed
depreciation therefor or (y) to comply with applicable Legal Requirements or
(z) to maintain the Building in a quality comparable to that of other high
quality office buildings owned and operated by non-institutional landlords
(“institutional” landlords meaning colleges, universities, hospitals and the
like) in the Boston/Cambridge metropolitan area (the capital expenditures
described in subsections (x), (y) and (z) being hereinafter referred to as
“Permitted Capital Expenditures”) plus, in the case of (x), (y) and (z), an
interest factor, reasonably determined by Landlord, as being the interest rate
then charged for long term mortgages by institutional lenders on like properties
within the general locality in which the Building is located, and depreciation
in the case of (x), (y) and (z) shall be determined by dividing the original
cost of such capital expenditure by the number of years of useful life of the
capital item acquired, which useful life shall be determined reasonably by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of acquisition of the capital item; and

 

  (k) all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Building, the Site and said common
areas and facilities and properly chargeable against income.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the following shall be excluded from Operating
Expenses for the Property:

 

  (i) All capital expenditures and depreciation, except as otherwise explicitly
provided in this Section 7.5;

 

  (ii) Interest on indebtedness, debt amortization, ground rent, and refinancing
costs for any mortgage or ground lease of the Building or the Property;

 

  (iii) Legal, auditing, consulting and professional fees and other costs (other
than those legal, auditing, consulting and professional fees and other costs
incurred in connection with the normal and routine maintenance and operation of
the Property), including, without limitation, those: (i) paid or incurred in
connection with financings, refinancings or sales of any Landlord’s interest in
the Building or the Property, (ii) relating to any special reporting required by
securities laws, (iii) relating to disputes with tenants or (iv) relating to
litigation;

 

  (iv) The cost of any item or service to the extent reimbursed or reimbursable
to Landlord by insurance required to be maintained under this Lease or by any
third party;

 

  (v) The cost of repairs or replacements incurred by reason of fire or other
casualty or condemnation other than costs not in excess of the deductible on any
insurance maintained by Landlord which provides a recovery for such repair or
replacement;

 

  (vi) Any advertising, promotional or marketing expenses for the Building;

 

  (vii) The cost of any service or materials provided by any party related to
Landlord (other than the management fee), which shall be subject to the terms
and provisions of Section 7.5(h) above), to the extent such costs exceed the
reasonable cost for such service or materials absent such relationship in
buildings similar to the Building in the vicinity of the Building;

 

  (viii) Payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased to the extent
that such payments exceed the amount which could have been included in Operating
Expenses for the Property had Landlord purchased such equipment rather than
leasing such equipment;

 

  (ix) Penalties, damages, and interest for late payment or violations of any
obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts;

 

  (x) Contributions to charitable organizations;

 

20



--------------------------------------------------------------------------------

  (xi) The cost of testing, remediation or removal of “Hazardous Materials” (as
defined in Section 12.2) in the Building or on the Site required by “Hazardous
Materials Laws” (as defined in Section 12.2), provided however, that with
respect to the testing, remediation or removal of any material or substance
which, as of the Commencement Date was not considered, as a matter of law, to be
a Hazardous Material, but which is subsequently determined to be a Hazardous
Material as a matter of law, the costs thereof shall be included in Operating
Expenses for the Property;

 

  (xii) Wages, salaries, or other compensation paid to any executive employees
above the grade of Building manager; and

 

  (xiii) The net (i.e. net of the reasonable costs of collection) amount
recovered by Landlord under any warranty or service agreement from any
contractor or service provider shall be credited against Operating Expenses for
the Property.

Notwithstanding the foregoing, in determining the amount of Operating Expenses
for the Property for any calendar year or portion thereof falling within the
Lease Term (including, without limitation, any Base Year applicable to a
Premises Component), if less than ninety-five percent (95%) of the Total
Rentable Floor Area of the Building shall have been occupied by tenants at any
time during the period in question, then those components of Operating Expenses
for the Property that vary based on occupancy for such period shall be adjusted
to equal the amount such components of Operating Expenses for the Property would
have been for such period had occupancy been ninety-five percent
(95%) throughout such period.

 

7.6 Tenant’s Escalation Payments

(A) If with respect to any calendar year falling within the Lease Term, or
fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Operating Expenses Allocable to the Premises (as defined in
Section 7.4) for a full calendar year exceed Base Operating Expenses Allocable
to the Premises (as defined in Section 7.4) or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter referred to as the
“Operating Cost Excess”), then Tenant shall pay to Landlord, as Additional Rent,
on or before the thirtieth (30th) day following receipt by Tenant of the
statement referred to below in this Section 7.5, the amount of such excess. Base
Operating Expenses (as defined in Section 7.4) do not include the tenant
electricity to be paid by Tenant as part of the Annual Fixed Rent. However, if
and so long as Landlord is not allocating the cost of electricity among tenants
of the Building in accordance with Exhibit H, then the Base Operating Expenses
shall be increased by Landlord’s estimate of electrical costs for the Building.

(B) Payments by Tenant on account of the Operating Cost Excess shall be made
monthly at the time and in the fashion herein provided for the payment of Annual
Fixed Rent. The amount so to be paid to Landlord shall be an amount from time to
time reasonably estimated by Landlord to be sufficient to cover, in the
aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Lease Term.

(C) No later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Lease Term or fraction thereof at the end of the Lease
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Operating Expenses for the Property and the Operating Expenses
Allocable to the Premises. Said statement to be rendered to Tenant also shall
show for the preceding year or fraction thereof, as the case may be, the amounts
already paid by Tenant on account of Operating Cost Excess and the amount of
Operating Cost Excess remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.

 

21



--------------------------------------------------------------------------------

If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord.

Any payment by Tenant for the Operating Cost Excess shall not be deemed to waive
any rights of Tenant to claim that the amount thereof was not determined in
accordance with the provisions of this Lease.

(D) Subject to the provisions of this paragraph, Tenant shall have the right, at
Tenant’s cost and expense, to examine all documentation and calculations
prepared in the determination of Operating Cost Excess:

(1) Such documentation and calculation shall be made available to Tenant at the
offices where Landlord keeps such records during normal business hours within a
reasonable time after Landlord receives a written request from Tenant to make
such examination.

(2) Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amount of Operating Expenses.

(3) Except as provided by the last sentence of this Section 7.6, any request for
examination in respect of any calendar year may be made no more than one hundred
eighty (180) days after Landlord advises Tenant in writing of the actual amount
of Operating Expenses in respect of such calendar year and provides to Tenant
the year-end statement required under Paragraph C of this Section 7.6.

(4) In no event shall Tenant utilize the services of any examiner who is being
paid by Tenant on a contingent fee basis.

(5) As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
reasonably acceptable to Landlord, agreeing to keep confidential any information
which it discovers about Landlord or the Building in connection with such
examination, provided however, that Tenant shall be permitted to share such
information with each of its permitted subtenants so long as such subtenants
execute and deliver to Landlord similar confidentiality agreements.

(6) If, after the audit by Tenant of Landlord’s books and records pursuant to
this Section 7.6 with respect to any calendar year, it is finally determined
that: (i) Tenant has made an overpayment on account of Operating Expenses
Allocable to the Premises, Landlord shall credit such overpayment against the
next installment(s) of Annual Fixed Rent thereafter payable by Tenant, except
that if such overpayment is determined after the termination or expiration of
the term of this Lease, Landlord shall promptly refund to Tenant the amount of
such overpayment less any amounts then due from Tenant to Landlord; and
(ii) Tenant has made an underpayment on account of Operating Expenses Allocable
to the Premises, Tenant shall, within forty-five (45) days of such
determination, pay such underpayment to Landlord.

(7) If, after any such audit is performed, it is finally determined that Tenant
has been overcharged on account of Operating Cost Excess by more than three
percent (3%) for the calendar year in question, Landlord shall reimburse Tenant
for the reasonable third-party costs incurred by Tenant in performing such
audit.

 

22



--------------------------------------------------------------------------------

Landlord shall have no right to correct any year end Operating Cost Excess
statement with respect to any calendar year after the date two (2) years after
the end of the calendar year in question. Notwithstanding any provision hereof
to the contrary, if Landlord provides Tenant with any such corrected statement,
then Tenant shall have one hundred eighty (180) days from the receipt of any
such corrected statement to request an examination as set forth in
Section 7.6(D)(3) hereof.

 

7.7 No Damage

(A) Landlord shall not be liable to Tenant for any compensation or reduction of
rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of Landlord or its agents entering the Premises for any
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including, without limitation, strike, lockout, breakdown, accident, order or
regulation of or by any Governmental authority, or failure of supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts or
employees necessary to furnish such services, or because of war or other
emergency, or for any cause due to any act or neglect of Tenant or Tenant’s
servants, agents, employees, licensees or any person claiming by, through or
under Tenant, Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in this Lease, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

(B) Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

(C) Notwithstanding anything to the contrary in this Lease contained, if due to
(i) any repairs, alterations, replacements, or improvements made by Landlord,
(ii) Landlord’s failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or (iii) failure of electric supply, any
portion of the Premises becomes untenantable so that for the Premises
Untenantability Cure Period, as hereinafter defined, the continued operation in
the ordinary course of Tenant’s business is materially adversely affected, then,
provided that Tenant ceases to use the affected portion of the Premises during
the entirety of the Premises Untenantability Cure Period by reason of such
untenantability, and that such untenantability and Landlord’s inability to cure
such condition is not caused by the fault or neglect of Tenant or Tenant’s
agents, employees or contractors, Annual Fixed Rent, Tax Excess and Operating
Cost Excess shall thereafter be abated in proportion to such untenantability and
its impact on the continued operation in the ordinary course of Tenant’s
business until the day such condition no longer has the material adverse effect
referred to above. For the purposes hereof, the “Premises Untenantability Cure
Period” shall be defined as five (5) consecutive business days after Landlord’s
receipt of written notice from Tenant of the condition causing untenantability
in the Premises, provided however, that the Premises Untenantability Cure Period
shall be ten (10) consecutive business days after Landlord’s receipt of written
notice from Tenant of such condition causing untenantability in the Premises if
either the condition was caused by causes beyond Landlord’s control or Landlord
is unable to cure such condition as the result of causes beyond Landlord’s
control.

 

23



--------------------------------------------------------------------------------

In addition, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord, (ii) Landlord’s failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder, or to
provide any service required to be provided by Landlord hereunder, or
(iii) failure of electric supply, the operation of Tenant’s business in the
Premises in the normal course is materially adversely affected for a period of
five (5) consecutive months after Landlord’s receipt of written notice of such
condition from Tenant, then, provided that Tenant ceases to use the affected
portion of the Premises for the period of such untenantability and such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant, or Tenant’s agents, employees or contractors,
then Tenant may terminate this Lease by giving Landlord written notice as
follows:

 

  (i) Said notice shall be given after said five (5) month period.

 

  (ii) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

 

  (iii) If said condition is remedied on or before the date thirty (30) days
after the receipt of such notice, said notice shall have no further force and
effect.

 

  (iv) If said condition is not remedied on or before the date thirty (30) days
after the receipt of such notice for any reason other then Tenant’s fault, as
aforesaid, the Lease shall terminate as of said effective date, and the Annual
Fixed Rent and Additional Rent due under the Lease shall be apportioned as of
said effective date.

The remedies set forth in this Section 7.7 shall be Tenant’s sole remedies for
the events described herein. The provisions of this subsection (C) shall not
apply in the event of untenantability caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article XIV
below).

ARTICLE VIII

Tenant’s Repairs

 

8.1 Tenant’s Repairs and Maintenance

Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only for those repairs for which
Landlord is responsible under the terms of Article VII of this Lease and damage
by fire or casualty and as a consequence of the exercise of the power of eminent
domain. Tenant shall not permit or commit any waste, and Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building, to any other building located within the
Development Area caused by Tenant, Tenant’s agents, contractors, employees,
sublessees, licensees, concessionaires or invitees. Tenant shall maintain all
its equipment, furniture and furnishings in good order and repair.

If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be

 

24



--------------------------------------------------------------------------------

required to do so) make or cause such repairs to be made and shall not be
responsible to Tenant for any loss or damage that may accrue to Tenant’s stock
or business by reason thereof. If Landlord makes or causes such repairs to be
made, Tenant agrees that Tenant will forthwith on demand, pay to Landlord as
Additional Rent the cost thereof together with interest thereon at the rate
specified in Section 16.21, and if Tenant shall default in such payment,
Landlord shall have the remedies provided for non-payment of rent or other
charges payable hereunder.

ARTICLE IX

Alterations

 

9.1 Landlord’s Approval

Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises, whether before or during the Lease Term, except in accordance
with plans and specifications therefor first approved by Landlord in writing,
which approval shall not be unreasonably withheld or delayed. Landlord shall not
be deemed unreasonable:

 

  (a) for withholding approval of any alterations, additions or improvements
which (i) in Landlord’s opinion might adversely affect any structural or
exterior element of the Building, any area or element outside of the Premises or
any facility or base building mechanical system serving any area of the Building
outside of the Premises, or (ii) involve or affect the exterior design, size,
height or other exterior dimensions of the Building, or (iii) enlarge the
Rentable Floor Area of the Premises, or (iv) are inconsistent in any material
respect, in Landlord’s reasonable judgment, with alterations satisfying
Landlord’s standards for new alterations in the Building, or (v) will require
unusual expense to readapt the Premises to normal office use upon Lease
termination or expiration or increase the cost of construction or of insurance
or taxes on the Building or of the services provided by Landlord herein unless
Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to termination and
or expiration without expense to Landlord (alterations, additions or
improvements described in this clause (v) being sometimes collectively referred
to as “Special Improvements”); or

 

  (b) for making its approval of any Special Improvements conditional on
Tenant’s agreement to restore the Premises to its condition prior to
construction of such Special Improvements at the expiration or earlier
termination of the Lease Term, reasonable wear and tear excepted.

Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Building and the other
requirements of the Lease with respect to Tenant’s insurance obligations (herein
called “Insurance Requirements”) nor deemed a waiver of Tenant’s obligations
under this Lease with respect to applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord (together with

 

25



--------------------------------------------------------------------------------

reasonable supporting back-up documentation), Tenant shall pay to Landlord as a
fee for Landlord’s review of any work or plans (excluding any review respecting
initial improvements performed pursuant to Section 4.1 hereof for which a fee
has previously been paid but including any review of plans or work relating to
any assignment or subletting), as Additional Rent, an amount equal to the sum
of: (i) $150/hour for time spent by senior staff, and $100/hour for time spent
by junior staff (which shall not exceed $2,500 per floor project), plus
(ii) reasonable third party expenses incurred by Landlord to review Tenant’s
plans and Tenant’s work.

 

9.2 Conformity of Work

Tenant covenants and agrees that any alterations, additions, improvements or
installations made by it to or upon the Premises shall be done in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
Insurance Requirements now or hereafter in force, that materials of good quality
(but in no event of lesser quality than reasonably appropriate for the
maintenance of a consistently high quality building) shall be employed therein
and that the structure of the Building shall not be endangered or impaired
thereby.

 

9.3 Performance of Work, Governmental Permits and Insurance.

All of Tenant’s alterations and additions and installation of furnishings shall
be coordinated with any work being performed by or for Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Building
or Site or interfere with Building construction or operation and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord in its reasonable
discretion. Except for work by Landlord’s general contractor, Tenant shall
procure all necessary governmental permits before making any repairs,
alterations, other improvements or installations. Tenant agrees to save harmless
and indemnify Landlord from any and all injury, loss, claims or damage to any
person or property occasioned by or arising out of the doing of any such work
whether the same be performed prior to or during the Term of this Lease. At
Landlord’s election, Tenant shall cause its contractor to maintain a payment and
performance bond in such amount and with such companies as Landlord shall
reasonably approve. In addition, Tenant shall cause each contractor to carry
worker’s compensation insurance in statutory amounts covering the employees of
all contractors and subcontractors, and commercial general liability insurance
or comprehensive general liability insurance with a broad form comprehensive
liability endorsement with such limits as Landlord may require reasonably from
time to time during the Term of this Lease, but in no event less than the
minimum amount of commercial general liability insurance or comprehensive
general liability insurance Tenant is required to maintain as set forth in
Section 1.2 hereof and as the same may be modified as provided in Section 13.2
hereof (all such insurance to be written in companies approved reasonably by
Landlord and insuring Landlord, Landlord’s managing agent and Tenant as
additional insureds as well as contractors) and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder except as otherwise provided in
Sections 4.1(B), (C) and (D) above, Tenant shall be responsible, as Additional
Rent, for the costs of any alterations, additions or improvements in or to the
Building that are required in order to comply with Legal Requirements as a
result of any work performed by Tenant. Landlord shall have the right to provide
rules and regulations (which shall be applied in a non-discriminatory manner)
relative to the performance of any alterations, additions, improvements and
installations by Tenant hereunder and Tenant shall abide by all such reasonable
rules and regulations and shall cause all of its contractors to so abide
including, without limitation, payment for the costs of using Building services.
Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.

 

26



--------------------------------------------------------------------------------

9.4 Liens

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Building or the Site and
promptly to discharge (whether by bonding or otherwise) any such liens which may
so attach.

 

9.5 Nature of Alterations

All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV), shall become part of the
Premises and shall become the property of Landlord and remain upon and be
surrendered with the Premises as a part thereof upon the expiration or earlier
termination of the Lease Term, except as follows:

 

  (a) All furniture, equipment, other personal property, and trade fixtures
(including, without limitation, any and all components of Tenant’s network
operations center and data center, any satellite or microwave dish or other
communications equipment (including, without limitation, any telephone switch
gear), and any security or monitoring equipment, including, without limitation,
the Emergency Generator and Generator Connection, as set forth in Section 16.30)
whether by law deemed to be a part of the realty or not, installed at any time
or times by Tenant or any person claiming under Tenant shall remain the property
of Tenant or persons claiming under Tenant and may be removed by Tenant or any
person claiming under Tenant at any time or times during the Lease Term or any
occupancy by Tenant thereafter and shall be removed by Tenant at the expiration
or earlier termination of the Lease Term if so requested by Landlord. Tenant
shall repair any damage to the Premises occasioned by the removal by Tenant or
any person claiming under Tenant of any such property from the Premises.

 

  (b) At the expiration or earlier termination of the Lease Term, unless
otherwise agreed in writing by Landlord, Tenant shall remove any wiring for
Tenant’s computer, telephone and other communication systems and equipment
whether located in the Premises or in any other portion of the Building,
including all risers and any alterations, additions and improvements made with
Landlord’s consent during the Lease Term for which such removal was made a
condition of such consent under Section 9.1 (b). Upon such removal Tenant shall
restore the Premises to their condition prior to such alterations, additions and
improvements and repair any damage occasioned by such removal and restoration.

 

  (c) If Tenant shall make any alterations, additions or improvements to the
Premises for which Landlord’s approval is required under Section 9.1 (after
giving effect to the provisions of Section 9.7), without obtaining such
approval, then at Landlord’s request at any time during the Lease Term, and at
any event at the expiration or earlier termination of the Lease Term, Tenant
shall remove such alterations, additions and improvements and restore the
Premises to their condition prior to same and repair any damage occasioned by
such removal and restoration. Nothing herein shall be deemed to be a consent to
Tenant to make any such alterations, additions or improvements, the provisions
of Section 9.1 being applicable to any such work.

 

27



--------------------------------------------------------------------------------

9.6 Increases in Taxes

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Property which shall, at any time after the
Commencement Date, result from alterations, additions or improvements to the
Premises made by Tenant if the taxing authority specifically determines such
increase results from such alterations, additions or improvements made by
Tenant.

 

9.7 Alterations Permitted Without Landlord’s Consent

Notwithstanding the terms of Section 9.1, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:

 

  (i) the same are within the interior of the Premises within the Building, and
do not affect the exterior of the Premises and the Building (including no signs
on windows);

 

  (ii) the same do not affect the roof, any structural element of the Building,
the mechanical, electrical, plumbing, heating, ventilating, air-conditioning and
fire protection systems of the Building;

 

  (iii) the cost of any individual alteration, addition or improvement shall not
exceed $50,000.00 with respect to any floor of the Building and the aggregate
cost of said alterations, additions or improvements made by Tenant during the
Lease Term shall not exceed $500,000.00 in cost; and

 

  (iv) Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;

provided, however, that Tenant shall, within thirty (30) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may, if any such alterations, addition or improvement
constitutes a Special Improvement, require Tenant to restore the Premises to its
condition prior to construction of such Special Improvement (reasonable wear and
tear excepted) at the expiration or earlier termination of the Lease Term.

ARTICLE X

Parking

 

10.1 Parking Privileges

Reference is made to the fact that affiliates of Landlord have constructed three
(3) parking garages (hereinafter the “Garage” or the “Garages”) within the
Development Area shown on Exhibit F to serve the Building and other buildings
constructed or to be constructed by Landlord or affiliates of Landlord within
the Development Area. The existing Garage, with vehicular entrances from the
south side of Broadway and the east side of Ames Street, is also sometimes
hereinafter referred to as the “East

 

28



--------------------------------------------------------------------------------

Garage.” The existing Garage, located on Parcel 2 of the Development Area with
vehicular entrances from the north side of Broadway and the south side of Binney
Street is also sometimes hereinafter referred to as the “North Garage.” The
existing Garage located on Parcel 3 of the Development Area with vehicular
entrances from the west side of Ames Street and the east side of Galileo Galilei
Way, is also sometimes hereinafter referred to as the “West Garage”. Landlord
shall provide to Tenant monthly parking privileges in the East Garage in number
not to exceed parking for one and one half (1  1 /2) passenger automobiles for
each 1,000 square feet of Rentable Floor Area of the Premises (as it is
contemplated to increase or decrease pursuant to Article XVII) for the parking
of motor vehicles in unreserved stalls by Tenant’s employees commencing on the
Commencement Date of the Lease Term. The parking privileges may be shifted from
time to time to the West Garage by notice from Landlord; provided however that
parking shall be provided in the East Garage for no less than eighty percent
(80%) of the total number of automobiles for which Tenant elects to have parking
privileges pursuant to this Section 10.1. For the avoidance of ambiguity,
notwithstanding any provision hereof to the contrary, the parties agree that in
no event shall the Tenant’s parking privileges be shifted to the North Garage
without the express written consent of Tenant, in its sole discretion. Tenant
initially shall have parking privileges for 110 automobiles, which figure shall
be increased as each Premises Component is incorporated into the Premises by the
amount specified by Tenant within thirty (30) days of the Commencement Date with
respect to such Premises Component. Tenant shall, not less than six (6) months
prior to the incorporation of each additional Premises Component into the
Premises, give Landlord notice with regard to the number of additional
automobiles for which Tenant desires parking privileges, not exceeding Tenant’s
entitlement pursuant to this Lease, commencing upon the Commencement Date for
such Premises Component. Tenant shall also have the right to adjust the number
of automobiles for which it has parking privileges on an annual basis with six
(6) months’ prior notice to Landlord, provided that in no event shall parking
privileges exceed more than 1  1/2 parking spaces per 1,000 square feet of
Rentable Floor Area, nor less than 1.13 per 1,000 square feet of Rentable Floor
Area. In the event that the Rentable Floor Area of the Premises decreases at any
time during the Lease Term, the number of parking privileges provided to Tenant
hereunder shall be reduced proportionately. In any event that Tenant is not
using the maximum parking privileges to which it is entitled hereunder, its
right to increase shall be subject to the then availability of additional spaces
in the Garages in Landlord’s determination.

 

10.2 Parking Charges

Tenant shall pay for parking privileges in Garages at prevailing monthly rates
applicable to tenants of the Development Area from time to time charged by the
operator or operators of Garages, whether or not such operator is an affiliate
of Landlord. Currently the rate is $235 per space per month. Such monthly
parking charges for parking privileges in the Garage or Garages shall constitute
Additional Rent and shall be payable monthly as directed by Landlord upon
billing therefor by Landlord or such operator. Tenant acknowledges that said
monthly charges to be paid under this Section are for the use by the Tenant of
the parking privileges referred to herein, and not for any other service.

 

10.3 Garage Operation

Unless otherwise determined by Landlord, each Garage is to be operated on a
self-parking basis, and Tenant shall be obligated to park and remove its own
automobiles. Except as set forth in Section 10.4 below, Tenant’s parking shall
be on an unreserved basis, Tenant having the right to park in any available
stalls. Tenant’s access and use privileges with respect to the Garage shall be
in accordance with regulations of uniform applicability to the users of the
Garage from time to time established by Landlord or the operator of the Garage.
Tenant shall receive one (1) identification sticker or pass and one (1) magnetic
card so-called, or other suitable device providing access to the Garage, for
each parking privilege paid for by Tenant. Tenant shall supply Landlord with an
identification roster listing, for each identification sticker or pass, the name
of the employee and the make, color and registration

 

29



--------------------------------------------------------------------------------

number of the vehicle to which it has been assigned, and shall provide a revised
roster to Landlord monthly indicating changes thereto. Any automobile found
parked in the Garage during normal business hours without appropriate
identification will be subject to being towed at said automobile owner’s
expense. The parking privileges granted herein are non-transferable (other than
to a permitted assignee or subtenant pursuant to the applicable provisions of
Article XII hereof). The door of the Garage will be open during normal business
hours except during periods of severe inclement or cold weather. For periods
during which an attendant is not on duty at the Garage entrance or when the door
to the Garage is closed, or at any other periods as may from time to time be
stipulated by the Garage Operator in accordance with its regulations, including
normal business hours, the magnetic cards furnished to Tenant shall be used by
Tenant to gain access to and egress from the Garage for motor vehicles.

 

10.4 Reserved Spaces

Notwithstanding anything to the contrary contained herein, in addition to the
foregoing parking privileges, Tenant shall have the right to five (5) reserved
parking spaces designated by Landlord in the parking area located on levels 1
and 2 of the “East Garage” (the “Reserved Spaces”), which Reserved Spaces shall
be subject to all the terms and conditions of this Lease applicable to Tenant’s
other parking privileges, except that there may be a higher monthly tenant
parking rate for Reserved Spaces, and the aforesaid Reserved Spaces shall not be
subject to relocation to the “West Garage” pursuant to Section 10.1. Currently
the rate therefor is $300.00 per space per month. Landlord shall not grant to
anyone other than Tenant the right to use such Reserved Spaces and will use
reasonable efforts, by the use of signs and markings, to designate such space to
be used exclusively by Tenant, however, Landlord shall not be otherwise
obligated to police the use of the Reserved Spaces which Tenant recognizes is to
be operated on a self parking basis. Notwithstanding the foregoing or any other
provision hereof or of the 8CC Lease to the contrary, if Tenant is a tenant in
both the Building and the 8CC Building and the Building and the 8CC Building are
each owned by Landlord or Affiliates of Landlord, then Tenant shall have the
right to increase or decrease the number of Reserved Spaces under this Lease and
the 8CC Lease, provided that the total number of Reserved Spaces under this
Lease and the 8CC Lease shall not exceed twenty (20) Reserved Spaces in the
aggregate. However, Tenant must give Landlord at least sixty (60) days’ advance
written notice of Tenant’s desire to make any such increase or decrease, and may
not implement any such increase or decrease more than once during any period of
365 consecutive days. Additionally, if Tenant should elect, subject to the
aforesaid qualifications, to increase the number of Reserved Spaces under this
Lease to more than five (5), such additional Reserved Spaces shall be located on
levels 1 and 2 of the “East Garage” only on a space available basis, and
otherwise they shall be located on the next higher level of the “East Garage.”

 

10.5 Limitations

Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by all reasonable rules and regulations promulgated by
Landlord or the operator of the parking facilities with respect to the use of
the Garage or such on-grade parking facilities as may be provided by Landlord
within the Development Area. Except to the extent of gross negligence or willful
acts, neither the Landlord nor the operator of such parking facilities assumes
any responsibility whatsoever for loss or damage due to fire or theft or
otherwise to any automobile or to any personal property therein, however caused,
and Tenant agrees, upon request from the Landlord, from time to time, to notify
its officers, employees and agents then using any of the parking privileges
provided for herein, of such limitation of liability. Tenant further
acknowledges and agrees that a license only is hereby granted, and no bailment
is intended or shall be created.

 

30



--------------------------------------------------------------------------------

10.6 Interim On-Grade Parking

Notwithstanding the references to Garages in this Article X, Tenant acknowledges
that, from time to time, Landlord may temporarily satisfy the requirements of
providing Tenant with parking hereunder (except for parking called for as to be
provided in the East Garage) by providing such parking in on-grade paved parking
lots within the Development Area which provide industry standard lighting and
security; provided, however, that (i) Landlord shall exercise its right to
satisfy the parking requirements by providing such parking in such on-grade
parking lots only on a temporary basis following the occurrence of an emergency
or during the period of performance of repairs to the Garages; (ii) the rates
payable by Tenant for parking shall not exceed the prevailing monthly rates from
time to time charged by the operator or operators of such on-grade lots in the
vicinity thereof, whether or not such operator or operators are affiliates of
Landlord, and (iii) the number of Tenant’s parking spaces that are relocated to
such on-grade parking lots shall be in proportion to the number of parking
spaces of other tenants of the Building that are relocated from the Garages to
on-grade parking lots in connection with the applicable emergency or repair work
(based upon the floor area of the Building occupied by Tenant and such other
tenants of the Building). Without limiting the foregoing, in the event Landlord
is required to provide parking in such parking lots, Landlord shall relocate the
parking spaces of all garage tenants on a pro rata basis according to the number
of spaces allocated to each tenant.

ARTICLE XI

Certain Tenant Covenants

Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:

 

11.1 To pay when due all Annual Fixed Rent and Additional Rent and all charges
for utility services rendered to the Premises and service inspections therefor
(except as is otherwise provided in Exhibit D) and, as further Additional Rent,
all charges for additional and special services rendered pursuant to
Section 7.3.

 

11.2

To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises or the Property, not to permit in the Premises any auction
sale, vending machine (other than vending machines for use by Tenant’s employees
and business invitees) or flammable fluids or chemicals, or nuisance, or the
emission from the Premises of any objectionable noise or odor, nor to permit in
the Premises anything which would in any way result in the leakage of fluid or
the growth of mold, and not to use or devote the Premises or any part thereof
for any purpose other than the Permitted Uses, nor any use thereof which is
inconsistent with the maintenance of the Building as an office building of the
first-class in the quality of its maintenance, use and occupancy, or which is
improper, offensive, contrary to law or ordinance or liable to invalidate or
increase the premiums for any insurance on the Building or its contents or
liable to render necessary any alteration or addition to the Building. Further,
(i) Tenant shall not, nor shall Tenant permit its employees, invitees, agents,
independent contractors, contractors, assignees or subtenants to, keep,
maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which might produce or generate any
substance which is or may hereafter be classified as a hazardous material, waste
or substance (collectively “Hazardous Materials”), under federal, state or local
laws, rules and regulations, including, without limitation, 42 U.S.C.
Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et
seq., 49 U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E
and the rules and regulations promulgated under any of the foregoing, as such
laws, rules and regulations may be amended from time to time (collectively
“Hazardous Materials Laws”), (ii)

 

31



--------------------------------------------------------------------------------

 

Tenant shall promptly notify Landlord of any incident in, on or about the
Premises, the Building or the Site that would require the filing of a notice
under any Hazardous Materials Laws, (iii) Tenant shall comply and shall cause
its employees, invitees, agents, independent contractors, contractors, assignees
and subtenants to comply with each of the foregoing and (iv) Landlord shall have
the right to make such inspections (including testing) as Landlord shall elect
from time to time to determine that Tenant is complying with the foregoing
(provided that, except in cases of emergency, Landlord provides Tenant at least
two (2) business days’ prior written notice of any such inspection).
Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used, and in compliance with
all Hazardous Materials Laws and other applicable laws, ordinances, bylaws,
rules and regulations, and Tenant obtains and complies with all permits required
by Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.

 

11.3 Not to obstruct in any manner any portion of the Building not hereby leased
or any portion thereof or of the Site used by Tenant in common with others; not
without prior consent of Landlord (or as otherwise provided in this Lease) to
permit the painting or placing of any signs, curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises; and to
comply with all reasonable rules and regulations now or hereafter made by
Landlord, of which Tenant has been given notice, for the care and use of the
Building and the Site and their facilities and approaches, but Landlord shall
not be liable to Tenant for the failure of other occupants of the Building to
conform to such rules and regulations. Landlord shall not enforce such rules and
regulations other than in a non-discriminatory manner.

 

11.4 To keep the Premises equipped with all safety appliances required by law or
ordinance or any other regulation of any public authority because of any use
made by Tenant other than normal office use, and to procure all licenses and
permits so required because of any use made by Tenant other than normal office
use, and, if requested by Landlord, to do any work so required because of such
use, it being understood that the foregoing provisions shall not be construed to
broaden in any way Tenant’s Permitted Use.

 

11.5 Not to place a load upon any floor in the Premises exceeding an average
rate of 70 pounds of live load (including partitions) per square foot of floor
area; and not to move any safe, vault or other heavy equipment in, about or out
of the Premises except in such manner and at such time as Landlord shall in each
instance authorize. Tenant’s business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient to
absorb and prevent vibration or noise that may be transmitted to the Building
structure or to any other space in the Building.

 

11.6 To pay promptly when due all taxes which may be imposed upon personal
property (including, without limitation, fixtures and equipment) in the Premises
to whomever assessed.

 

11.7 To pay, as Additional Rent, all reasonable out-of-pocket costs, counsel and
other fees incurred by Landlord in connection with the successful enforcement by
Landlord of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant or any guarantor.

 

11.8 Not to do or permit anything to be done in or upon the Premises, or bring
in anything or keep anything therein, which shall increase the rate of insurance
on the Premises or on the Building above the standard rate applicable to
premises being occupied for the use to which Tenant has agreed to devote the
Premises; and Tenant further agrees that, in the event that Tenant shall do any
of the foregoing, Tenant will promptly pay to Landlord, on demand, any such
increase resulting therefrom, which shall be due and payable as Additional Rent
hereunder.

 

32



--------------------------------------------------------------------------------

11.9 To comply with all applicable Legal Requirements now or hereafter in force
which shall impose a duty on Landlord or Tenant relating to or as a result of
the use or occupancy of the Premises; provided that Tenant shall not be required
to make any alterations or additions to the structure, roof, exterior and load
bearing walls, foundation, structural floor slabs and other structural elements
of the Building or to perform or satisfy any other obligation of Landlord under
this Lease unless the same are required by such Legal Requirements as a result
of or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.9.

 

11.10 Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and to not unreasonably
interfere with Building construction or operation, and shall be performed by
vendors first approved by Landlord, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, the following vendors do not require
Landlord’s approval: brokerage, legal, employment staffing and food catering.

ARTICLE XII

Assignment and Subletting

 

12.1 Restrictions on Transfer

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Article XII shall be void, ab initio; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions hereof.

 

12.2 Exceptions

Notwithstanding the foregoing provisions of Section 12.1 above and the
provisions of Section 12.3 and 12.4 below, but subject to the provisions of
Sections 12.5 and 12.6, Tenant shall have the right to assign this Lease or to
sublet the Premises (in whole or in part) to any controlling entity of Tenant or
to any entity controlled by Tenant or to any entity under common control with
Tenant (such parent or subsidiary entity or entity under common control with
Tenant being hereinafter called a “Tenant Affiliate”) or to any entity into
which Tenant may be converted or with which it may merge, or to any entity
purchasing all or substantially all of Tenant’s assets (each, a “Permitted
Tenant Successor”), provided that in the case of a Permitted Tenant Successor,
the entity to which this Lease is so assigned or which so sublets the Premises
has a net worth (e.g. assets on a pro forma basis using generally accepted
accounting principles consistently applied and using the most recent financial
statements) equal to the net worth of the Tenant immediately before such
transaction. If any Tenant Affiliate to which this Lease is assigned or the
Premises sublet (in whole or in part) shall cease to be such a Tenant Affiliate,
and if such cessation was contemplated at the time of the assignment or
subletting, such cessation shall be considered an assignment or subletting
requiring Landlord’s consent.

 

33



--------------------------------------------------------------------------------

12.3 Landlord’s Termination Right

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet all or any portion of the Rentable
Floor Area of the Premises, Tenant shall notify Landlord thereof in writing and
Landlord shall have the right at its sole option, to be exercised within ten
(10) business days after receipt of Tenant’s notice (the “Acceptance Period”),
to terminate this Lease as of a date specified in a notice to Tenant, which date
shall not be earlier than sixty (60) days nor later than one hundred and twenty
(120) days after Landlord’s notice to Tenant; provided, however, that upon the
termination date as set forth in Landlord’s notice, all obligations relating to
the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all rent and additional
rent due from Tenant through the termination date.

Notwithstanding the foregoing, in the event that Tenant shall only propose to
sublease a portion of the Premises and/or to enter into a sublease for less than
all or substantially all of the then-remaining Lease Term:

 

  (i) Landlord shall only have the right to so terminate this Lease with respect
to the portion of the Premises which Tenant proposes to sublease (the
“Terminated Portion of the Premises”) and from and after the termination date
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of Rentable Floor Area
of the Premises shall be so amended and after such termination all references in
this Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and accordingly
Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises; and

 

  (ii) in the case of sublease for less than all or substantially all of the
then-remaining Lease Term, Landlord shall only have the right to suspend the
term of this Lease pro tanto for the term of the proposed sublease (i.e. the
Term of the Lease in respect of the subleased premises shall be terminated for
the term of the proposed sublease and then reinstated upon the expiration or
earlier termination of such sublease term).

In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section
the provisions of Sections 12.4-12.7 shall be applicable. In the case of a
partial subletting where Landlord has exercised its termination right pursuant
to this Section 12.3, Landlord shall be responsible, at its sole cost and
expense, for all work necessary to separately physically demise that portion of
the Premises which are being terminated from the remainder of the Premises. This
Section 12.3 shall not be applicable to an assignment or sublease pursuant to
Section 12.2.

 

12.4 Consent of Landlord

Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.5, 12.6 and
12.7 below, in the event that Landlord shall not have exercised the termination
right as set forth in Section 12.3, or shall have failed to give any or timely
notice under Section 12.3, then for a period of one hundred eighty (180) days
(i) after the receipt of Landlord’s notice stating that Landlord does not elect
the termination right, or (ii) after the expiration of the Acceptance Period, in
the event Landlord shall not give any or timely notice under Section 12.3 as the
case may be, Tenant shall have the right to assign this Lease or sublet the
Premises in accordance with the Proposed Transfer Notice provided that, in each
instance, Tenant first obtains

 

34



--------------------------------------------------------------------------------

the express prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed. Without limiting the foregoing standard,
Landlord shall not be deemed to be unreasonably withholding its consent to such
a proposed assignment or subleasing if:

 

  (a) the proposed assignee or subtenant is a tenant in the Building, the 8CC
Building or elsewhere in the Development Area or is in active negotiation with
the landlord of the building in question, provided that the foregoing shall
apply to the 8CC Building or elsewhere in the Development Area only if the
landlord of this Building, and the landlord of the other pertinent building, are
affiliated with each other (as defined in Section 16.32), or

 

  (b) the proposed assignee or subtenant is not of a character consistent with
the operation of a first class office building (by way of example Landlord shall
not be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency), or

 

  (c) giving appropriate weight, if applicable, to the fact that Tenant will
nevertheless remain liable under this Lease, the proposed assignee or subtenant
does not possess adequate financial capability to assure the performance of the
Tenant obligations as and when due or required, or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.2 hereof, or

 

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Operating Expenses for the Property beyond that which Landlord now
incurs for use by Tenant; (ii) be likely to materially increase the burden on
elevators or other Building systems or equipment over the burden prior to such
proposed subletting or assignment; or (iii) materially violate or be likely to
materially violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises, or

 

  (f) there shall be existing a monetary or material non-monetary Event of
Default (defined in Section 15.1), or

 

  (g) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

If Tenant believes in good faith that Landlord has unreasonably withheld its
consent under this Section 12.4, in any case where Landlord is required not to
unreasonably withhold its consent, if Tenant shall give notice thereof to
Landlord, within five (5) business days of Landlord’s withholding (or deemed
withholding) of consent, Tenant shall have the right to an expedited
determination of such claim pursuant to Section 12.8 below.

 

35



--------------------------------------------------------------------------------

12.5 Tenant’s Notice

Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 12.4, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in Section 12.4 above (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 12.4, all other information necessary to make the determination referred
to in Section 12.4 above and (e) in the case of a proposed assignment or
subletting pursuant to Section 12.2 above, such information as may be reasonably
required by Landlord to determine that such proposed assignment or subletting
complies with the requirements of said Section 12.2.

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
one hundred eighty (180) days after the date of Landlord’s consent, the consent
shall be deemed null and void and the provisions of Section 12.3 shall be
applicable.

 

12.6 Profit on Subleasing or Assignment

In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section 12.2
hereof) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any shall be paid to Landlord.

The “Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent, Additional Rent and other charges provided in this Lease (provided,
however, that for the purpose of calculating the Assignment/Sublease Profits in
the case of a sublease, appropriate proportions in the applicable Annual Fixed
Rent, Additional Rent and other charges under this Lease shall be made based on
the percentage of the Premises subleased and on the terms of the sublease). The
“Assignment/Sublease Net Revenues” shall be the fixed rent, Additional Rent and
all other charges and sums payable either initially or over the term of the
sublease or assignment plus all other profits and increases to be derived by
Tenant as a result of such subletting or assignment, less the reasonable costs
of Tenant incurred in such subleasing or assignment (the definition of which
shall be limited to brokerage commissions, attorneys’ fees and alteration
allowances, in each case actually paid), as set forth in a statement certified
by an appropriate officer of Tenant and delivered to Landlord within thirty
(30) days of the full execution of the sublease or assignment document,
amortized over the term of the sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

12.7 Additional Conditions

(A) It shall be a condition of the validity of any assignment or subletting of
right under Section 12.2 above, or consented to under Section 12.4 above, that
both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a form and containing terms and provisions
reasonably required by Landlord, including, without limitation, the agreement of
the

 

36



--------------------------------------------------------------------------------

assignee or sublessee to be bound by all the obligations of the Tenant
hereunder, including, without limitation, the obligation (a) to pay the Annual
Fixed Rent, Additional Rent, and other amounts provided for under this Lease
(but in the case of a partial subletting, such subtenant shall agree on a pro
rata basis to be so bound) and (b) to comply with the provisions of Sections
12.1 through 12.7 hereof. Such assignment or subletting shall not relieve the
Tenant named herein of any of the obligations of the Tenant hereunder and Tenant
shall remain fully and primarily liable therefor and the liability of Tenant and
such assignee (or subtenant, as the case may be) shall be joint and several.
Further, and notwithstanding the foregoing, the provisions hereof shall not
constitute a recognition of the sublease or the subtenant thereunder, and at
Landlord’s option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect Annual Fixed Rent, Additional
Rent, and other charges from the assignee, sublessee or occupant and apply the
net amount collected to the Annual Fixed Rent, Additional Rent and other charges
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or a waiver of the provisions of
Sections 12.1 through 12.7 hereof, or the acceptance of the assignee, sublessee
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 12.2 or 12.4 shall in no way be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.

(E) Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

(F) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including, without limitation, all requirements
concerning access and egress; (ii) in the event the subleased premises are
separately physically demised from the remainder of the Premises, Tenant shall
pay all costs of separately physically demising the subleased premises (except
as provided in Section 12.3); and (iii) there shall be no more than two
(2) subleases in effect on any single floor of the Premises at any given time.

(G) Notwithstanding anything to the contrary provided in Section 12.6 above,
Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits reasonably allocable (in Landlord’s reasonable
determination consistent with Section 12.6) to any calendar month of the Term
during which there is or was subsisting, at any time during said calendar month,
a monetary or material non-monetary Event of Default (as defined in
Section 15.1).

 

37



--------------------------------------------------------------------------------

12.8 Expedited Dispute Resolution.

In the event that a dispute shall arise under Section 12.4 with regard to
whether or not Landlord’s withholding of consent was reasonable under the
circumstances, and Tenant gives Landlord the notice referred to in
Section 12.8(A) below within five (5) business days of Landlord’s withholding of
consent, then such dispute shall be resolved in accordance with the procedure
set forth in this Section 12.8 as follows:

(A) Tenant’s notice to Landlord of its desire that the dispute be resolved by
arbitration pursuant to this Section 12.8 must appoint a person as an arbitrator
on its behalf. Within five (5) business days after the giving of such notice,
Landlord by notice to Tenant shall appoint a second person as arbitrator on its
behalf. The arbitrators thus appointed shall appoint a third person to serve as
an arbitrator, and such three arbitrators shall as promptly as possible
determine such matter, provided, however, that:

 

  (i) if the second arbitrator shall not have been appointed within the five
(5) business day period as aforesaid, then the first arbitrator shall petition
the American Arbitration Association (Boston office) or any successor body of
similar function (“AAA”) to appoint the second arbitrator or, in its absence,
refusal, failure or inability to act, petition a court of competent jurisdiction
to appoint the second arbitrator; and

 

  (ii) if the two arbitrators are appointed by the parties (or the AAA or court
in the case of the second arbitrator under clause (i) above) and shall be unable
to agree, within five (5) business days after the appointment of the second
arbitrator, upon the appointment of a third arbitrator, said two arbitrators
shall give written notice to the parties of such failure to agree, and, if the
parties fail to agree upon the selection of such third arbitrator within five
(5) business days after the arbitrators appointed by the parties give notice as
aforesaid, then within five (5) business days thereafter either of the parties
upon notice to the other party may request such appointment by the AAA, or in
its absence, refusal, failure or inability to act, by a court of competent
jurisdiction.

(B) Each arbitrator shall be either a Boston area based partner or retired
partner in a nationally recognized law or real estate brokerage firm who shall
have had at least ten (10) years’ experience in the area of commercial real
estate transactions and/or litigation including, without limitation, commercial
leasing, and in the case of the third arbitrator, may also be a retired judge.
Each arbitrator shall be impartial and shall have had no prior notice,
information or discussions concerning the dispute and shall not be employed by
or associated with either party or any affiliate of any party during the five
(5) year period preceding commencement of the arbitration.

(C) The arbitration shall be conducted in the City of Boston, Massachusetts, in
accordance with the then prevailing Commercial Arbitration Rules (Expedited
Procedures) of the AAA. The arbitrators shall render their decision and award in
writing, upon the concurrence of at least two of their number, within fifteen
(15) days after the appointment of the third arbitrator. Such decision and award
shall be final and conclusive on the parties, and counterpart copies thereof
shall be delivered to each of the parties. In rendering such decision and award,
the arbitrators shall not add to, subtract from or otherwise modify the
provisions of this Lease. Judgment may be had on the decision and award of the
arbitrators so rendered in any court of competent jurisdiction.

(D) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party and the fees and expenses of the
third arbitrator, and all other expenses of the arbitration (other than the fees
and disbursements of attorneys or witnesses for each party) shall be borne by
the parties equally.

 

38



--------------------------------------------------------------------------------

ARTICLE XIII

Indemnity And Commercial General Liability Insurance

 

13.1 Indemnity

(A) Tenant’s Indemnity. To the maximum extent this agreement may be made
effective according to law, but subject to Section 16.24 hereof, and to the
extent not resulting from any negligence or misconduct of Landlord or its
contractors, agents, or employees, Tenant agrees to indemnify and save harmless
Landlord and Landlord’s managing agent, beneficiaries, partners, subsidiaries,
officers, directors, agents and employees (“Landlord Parties”) from and against
all claims of whatever nature to the extent arising from or claimed to have
arisen from: any breach of this Lease by Tenant or any act, omission or
negligence of Tenant, or Tenant’s contractors, licensees, invitees, agents,
independent contractors or employees occurring in the Premises, in the Building
or on the Site; any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring in or about the Premises after the
date that possession of the Premises is first delivered to Tenant and until the
end of the Lease Term and thereafter, provided that during any such period after
the Lease Term Tenant or anyone acting by, through or under Tenant is in
occupancy of the Premises or any portion thereof; or any accident, injury or
damage occurring outside the Premises but within the Building, the Garage or on
the Site, to the extent such accident, injury or damage results, or is claimed
to have resulted, from an act, omission or negligence on the part of Tenant or
Tenant’s contractors, licensees, invitees, agents, independent contractors or
employees; provided, however, that in no event shall Tenant be liable for any
indirect or consequential damages except under Section 16.18 hereof (subject to
the limitations set forth in Section 16.18(B) and (C)).

This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof.

(B) Landlord’s Indemnity. To the maximum extent this agreement is effective
according to law, but subject to Section 16.24 hereof, and to the extent not
resulting from any negligence or misconduct of Tenant or its contractors,
agents, licensees, invitees, servants or employees, Landlord agrees to indemnify
and save harmless Tenant from and against any claim arising from any injury to
any person occurring in the Premises, in the Building or on the Site after the
date that possession of the Premises is first delivered to Tenant and until the
expiration or earlier termination of the Lease Term, to the extent such injury
results from the negligence of Landlord or Landlord’s contractors, agents or
employees; provided, however that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures or
personal property of Tenant and Landlord shall in no event be liable for any
indirect or consequential damages; and provided, further, that the provisions of
this Section shall not be applicable to the holder of any mortgage now or
hereafter on the Site or the Building (whether or not such holder shall be a
mortgagee in possession of or shall have exercised any rights under a
conditional, collateral or other assignment of leases and/or rents respecting,
the Site and/or Building).

 

39



--------------------------------------------------------------------------------

13.2 Commercial General Liability Insurance

Tenant agrees to maintain in full force from the date upon the earlier of
(i) the date on which Tenant first enters the Premises for any reason, or
(ii) the Commencement Date throughout the Lease Term of this Lease, and
thereafter, so long as Tenant is in occupancy of any part of the Premises, a
policy of commercial general liability or comprehensive general liability
insurance written on an occurrence basis with a broad form comprehensive
liability endorsement under which Tenant is the named insured and Landlord and
Landlord’s managing agent (and such other persons as are in privity of estate
with Landlord and Landlord’s managing agent as may be set out in notice from
time to time) are named as additional insureds, in the broadest form of such
coverage from time to time available in the jurisdiction in which the Premises
are located. Any policy which Tenant is required to maintain under this Lease
shall be non-cancelable and non-amendable with respect to Landlord and
Landlord’s said designees without twenty (20) days’ prior notice to Landlord,
and a duplicate original or certificate thereof, in a form reasonably acceptable
to Landlord, shall be delivered to Landlord. The minimum limits of liability of
such insurance shall be as specified in Section 1.2 and from time to time during
the Lease Term for such higher limits, if any, as are carried customarily in the
Greater Boston Area with respect to similar properties. In addition, in the
event Tenant hosts a function in the Premises, Tenant agrees to obtain and
maintain, and cause any persons or parties providing services for such function
to obtain, the appropriate insurance coverages as determined by Landlord
(including liquor liability, if applicable) and provide Landlord with evidence
of the same. All insurance required to be maintained by Tenant pursuant to this
Lease shall be maintained with responsible companies qualified to do business,
and in good standing, in the Commonwealth of Massachusetts and which have a
rating of at least “A-” and are within a financial size category of not less
than “Class VIII” in the most current Best’s Key Rating Guide or such similar
rating as may be reasonably selected by Landlord if such Guide is no longer
published.

 

13.3 Tenant’s Property Insurance

Tenant, at Tenant’s expense, shall maintain at all times during the Term of the
Lease business interruption insurance and insurance against loss or damage
covered by so-called “all risk” type insurance coverage with respect to Tenant’s
fixtures, equipment, goods, wares and merchandise, tenant improvements made by
or paid for by Tenant, and other property of Tenant (collectively “Tenant’s
Property”). Such insurance shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. Tenant shall maintain all of its
equipment, furniture and furnishings in good order and repair. In addition,
during such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain builder’s risk insurance for the full
insurable value of such work.

 

13.4 Non-Subrogation

Any insurance carried by either party with respect to the Premises or property
therein or occurrences thereon shall, if it can be so written without additional
premium or with an additional premium which the other party agrees to pay,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss due to hazards covered by such insurance
(or which would have been covered had such party carried the insurance required
to be carried by it under the Lease) to the extent of the indemnification
received under such insurance policy. This waiver of rights by Tenant shall
apply to, and be for the benefit of, the Landlord Parties, and this waiver of
rights by Landlord shall apply to, and be for the benefit of, any subtenant of
Tenant so long as such subtenant similarly waives such rights for the benefit of
Landlord and the Landlord Parties.

 

40



--------------------------------------------------------------------------------

13.5 Tenant’s Risk

To the maximum extent that this agreement may be made effective according to
law, Tenant agrees to use and occupy the Premises and to use such other portions
of the Building, the Garage or Garages, the Site and the Development Area as
Tenant is herein given the right to use at Tenant’s own risk; and Landlord shall
have no responsibility or liability for any loss of or damage to fixtures or
other personal property of Tenant.

 

13.6 Landlord’s Insurance

Landlord shall carry at all times during the Term of this Lease (i) commercial
general liability insurance with respect to the Building in an amount not less
than $500,000 combined single limit per occurrence, (ii) insurance against loss
or damage with respect to the Buildings covered by the so-called “all risk” type
insurance coverage with customary exceptions in an amount equal to at least the
replacement value of the Building. Landlord may also maintain such other
insurance as may from time to time be required by a mortgagee holding a mortgage
lien on the Building. Further, Landlord may also maintain such insurance against
loss of annual fixed rent and additional rent and such other risks and perils as
Landlord deems proper. Any and all such insurance (i) may be maintained under a
blanket policy affecting other properties of Landlord and/or its affiliated
business organizations, (ii) may be written with deductibles as determined by
Landlord and (iii) shall be subject to escalation reimbursement in accordance
with Article VII.

ARTICLE XIV

Fire, Casualty and Taking

 

14.1 Damage Resulting from Casualty

In case during the Lease Term the Building or the Site are damaged by fire or
casualty, and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred ten (210) days from the
time that repair work would commence, Landlord may, at its election, terminate
this Lease by notice given to Tenant within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Landlord shall not be less than
thirty (30) days nor more than forty-five (45) days after the date of notice of
such termination. Unless terminated pursuant to the foregoing provisions, this
Lease shall remain in full force and effect following any such damage subject,
however, to the following provisions.

If during the last eighteen (18) months of the Lease Term as it may have been
extended, the Building shall be damaged by fire or casualty and such fire or
casualty damage to the Premises cannot reasonably be expected to be repaired or
restored within one hundred twenty (120) days from the time that repair or
restoration work would commence, then Tenant shall have the right, by giving
notice to Landlord not later than thirty (30) days after such damage, to
terminate this Lease, whereupon this Lease shall terminate as of the date of
such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

If the Building or the Site or any part thereof are damaged by fire or casualty
and this Lease is not so terminated, or Landlord has no right to terminate this
Lease, and in either such case the holder of any mortgage which includes the
Building as a part of the mortgaged premises or any ground lessor of any ground
lease which includes the Site as part of the demised premises allows the net
insurance

 

41



--------------------------------------------------------------------------------

proceeds to be applied to the restoration of the Building (and/or the Site),
Landlord, promptly after such damage and the determination of the net amount of
insurance proceeds available shall use due diligence to restore the Premises and
the Building in the event of damage thereto (excluding Tenant’s Property ) into
proper condition for use and occupation and a just proportion of the Annual
Fixed Rent, the Operating Cost Excess and the Tax Excess according to the nature
and extent of the injury to the Premises shall be abated from the date of
casualty until the Premises shall have been put by Landlord substantially into
such condition. If such net insurance proceeds are not allowed by such mortgagee
or ground lessor to be applied to, or are otherwise insufficient for, the
restoration of the Building (and/or the Site) and if Landlord does not otherwise
elect to spend the additional funds necessary to fully restore the Building
(and/or the Site), then Landlord shall give notice (“Landlord’s Insufficient
Insurance Proceeds Notice”) to Tenant that Landlord does not elect to fund the
amount of the insufficiency and Tenant shall thereafter have the right to
terminate this Lease by providing Landlord with a notice of termination within
thirty (30) days after Tenant’s receipt of Landlord’s Insufficient Insurance
Proceeds Notice (the effective date of which termination shall not be less than
sixty (60) days after the date of such notice of such termination).

Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within one (1) year from the date
of the casualty or taking, such period to be subject, however, to extension
where the delay in completion of such work is due to Force Majeure, as defined
hereinbelow, (but in no event beyond eighteen (18) months from the date of the
casualty or taking), Tenant, as its sole and exclusive remedy, shall have the
right to terminate this Lease at any time after the expiration of such one-year
(as extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within such thirty (30) day period such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

14.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
required to be maintained by Landlord pursuant to this Lease, and such fire or
casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred fifty (150) days from the time that repair work
would commence, Landlord may, at its election, terminate the Term of this Lease
by notice to Tenant given within sixty (60) days after such loss. If Landlord
shall give such notice, then this Lease shall terminate as of the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

 

14.3 Rights of Termination for Taking

If the Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

42



--------------------------------------------------------------------------------

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). Landlord agrees not to
exercise such termination right in a discriminatory manner insofar as any
election Landlord makes, or refrains from making, pursuant to any termination
right Landlord may have with respect to other tenants of the Building whose
premises are similarly affected. If Landlord shall give such notice to Tenant
hereunder, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). If such net condemnation proceeds are not allowed
by such mortgagee or ground lessor to be applied to, or are otherwise
insufficient for, the restoration of the Building (and/or the Site) and if
Landlord does not otherwise elect to spend the additional funds necessary to
fully restore the Building (and/or the Site), then Landlord shall give notice
(“Landlord’s Insufficient Condemnation Proceeds Notice”) to Tenant that Landlord
does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right to terminate this Lease by providing Landlord with a
notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Condemnation Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).

If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall
be justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant; and in case of a taking which
permanently reduces the Rentable Floor Area of the Premises, a just proportion
of the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall be
abated for the remainder of the Lease Term.

 

14.4 Award

Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to the Building, the Site and the Garage or
Garages and the leasehold interest hereby created, and compensation accrued or
hereafter to accrue by reason of such taking, damage or destruction, as
aforesaid, and by way of confirming the foregoing, Tenant hereby grants and
assigns, and covenants with Landlord to grant and assign to Landlord, all rights
to such damages or compensation.

However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for its trade fixtures so taken or
relocation, moving and other dislocation expenses, provided that such action
shall not affect the amount of compensation otherwise recoverable by Landlord
from the taking authority.

 

43



--------------------------------------------------------------------------------

ARTICLE XV

Default

 

15.1 Tenant’s Default

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided, as follows:

 

  (a) Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount due under this Lease on or before
the date on which the same becomes due and payable, and such failure continues
for five (5) days after written notice from Landlord thereof; or

 

  (b) Landlord having rightfully given the notice specified in (a) above to
Tenant twice in any twelve (12) month period, Tenant shall fail thereafter to
pay the Annual Fixed Rent, Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable; or

 

  (c) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Article XII of this Lease; or

 

  (d) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately and materially
jeopardize Landlord’s interest (such as, but without limitation, failure to
maintain general liability insurance, or the employment of labor and contractors
within the Premises which interfere with Landlord’s work, in violation of
Section 4.3 or Section 9.3), and such failure continues for three (3) business
days after written notice from Landlord to Tenant thereof; or

 

  (e) Tenant shall fail to perform or observe any other material requirement,
term, covenant or condition of this Lease (not hereinabove in this Section 15.1
specifically referred to) on the part of Tenant to be performed or observed and
such failure shall continue for thirty (30) days after notice thereof from
Landlord to Tenant, or if said default shall reasonably require longer than
thirty (30) days to cure, if Tenant shall fail to commence to cure said default
within thirty (30) days after notice thereof and/or fail to continuously
prosecute the curing of the same to completion with due diligence; or

 

  (f) The estate hereby created shall be taken on execution or by other process
of law; or

 

  (g) Tenant shall make an assignment or trust mortgage arrangement, so-called,
for the benefit of its creditors; or

 

  (h) Tenant shall judicially be declared bankrupt or insolvent according to
law; or

 

  (i) a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer is appointed to take charge of all or any substantial part
of Tenant’s property by a court of competent jurisdiction; or

 

44



--------------------------------------------------------------------------------

  (j) any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty
(60) days after the institution of the same; or

 

  (k) Tenant shall file any petition in any court, whether or not pursuant to
any statute of the United States or any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding; or

 

  (l) Tenant otherwise abandons the Premises.

 

15.2 Termination; Re-Entry

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of the Tenant hereunder,
shall wholly cease and expire on the date set forth in such notice of
termination (Tenant hereby waiving any rights of redemption) in the same manner
and with the same force and effect as if such date were the date originally
specified herein for the expiration of the Lease Term, and Tenant shall then
quit and surrender the Premises to Landlord.

In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.

The words “re-enter” and “re-entry” as used throughout this Article XV are not
restricted to their technical legal meanings.

 

15.3 Continued Liability; Re-Letting

If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re- entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of Annual Fixed Rent,
all Additional Rent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

 

45



--------------------------------------------------------------------------------

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

15.4 Liquidated Damages

Landlord may elect, as an alternative, to have Tenant pay liquidated damages,
which election may be made by notice given to Tenant at any time after the
termination of this Lease under Section 15.2, above, and whether or not Landlord
shall have collected any damages as hereinbefore provided in this Article XV,
and in lieu of all other such damages beyond the date of such notice. Upon such
notice, Tenant shall promptly pay to Landlord, as liquidated damages, in
addition to any damages collected or due from Tenant from any period prior to
such notice, such a sum as at the time of such notice represents the amount of
the excess, if any, of (a) the discounted present value, at a discount rate of
6%, of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease for the remainder of the Lease Term if
the Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at a discount rate of 6%, of the Annual Fixed Rent,
Additional Rent and other charges that would be received by Landlord if the
Premises were re- leased at the time of such notice for the remainder of the
Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of
such notice.

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.4, the total rent shall be
computed by assuming the Tax Excess under Section 6.1 and the Operating Cost
Excess under Section 7.4 to be the same as were payable for the twelve
(12) calendar months (or if less than twelve (12) calendar months have been
elapsed since the date hereof, the partial year) immediately preceding such
termination of re-entry.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceeds in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above.

 

46



--------------------------------------------------------------------------------

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 15.4, Landlord may elect to collect from Tenant, by notice to Tenant, at
any time after this Lease is terminated under any of the provisions contained in
this Article XV or otherwise terminated by breach of any obligation of Tenant
and before full recovery under such foregoing provisions, and Tenant shall
thereupon pay, as liquidated damages, an amount equal to the sum of (a) the
Annual Fixed Rent and all Additional Rent payable for the lesser of (i) the
twelve (12) months ended next prior to such termination and (ii) the number of
full plus any partial months remaining in the Lease Term, plus (b) the amount of
Annual Fixed Rent and Additional Rent of any kind accrued and unpaid at the time
of such election, plus (c) any and all expenses which the Landlord may have
incurred for and with respect to the collection of any such rent.

 

15.5 Waiver of Redemption

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease hereby
demised after having been dispossessed or ejected therefrom by process of law,
or otherwise.

 

15.6 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

ARTICLE XVI

Miscellaneous Provisions

 

16.1 Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder.

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying

 

47



--------------------------------------------------------------------------------

such check, that such lesser amount is payment in full, shall be given no
effect, and Landlord may accept such check without prejudice to any other rights
or remedies which Landlord may have against Tenant. Further, the acceptance by
Landlord of Annual Fixed Rent, Additional Rent or any other charges paid by
Tenant under this Lease shall not be or be deemed to be a waiver by Landlord of
any default by Tenant, whether or not Landlord knows of such default, except for
such defaults as to which such payment relates.

 

16.2 Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.

 

16.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Landlord agrees
that, upon Tenant’s paying the Annual Fixed Rent, Additional Rent and other
charges herein reserved, and performing and observing the covenants, conditions
and agreements hereof upon the part of Tenant to be performed and observed,
Tenant shall and may peaceably hold and enjoy the Premises during the term of
this Lease (exclusive of any period during which Tenant is holding over after
the termination or expiration of this Lease without the consent of Landlord),
without interruption or disturbance from Landlord or persons claiming through or
under Landlord, subject, however, to the terms of this Lease. This covenant
shall be construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of the Landlord’s interest
in the Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.

 

16.4 Surrender

(A) No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises as an acceptance of a surrender of the Premises prior to the
termination of this Lease; provided, however, that the foregoing shall not apply
to the delivery of keys to Landlord or its agents in its (or their) capacity as
managing agent or for purpose of emergency access. In any event, however, the
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises.

(B) Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender the Premises to Landlord in the condition as required by Sections 8.1
and 9.5, first removing all goods and effects of Tenant and completing such
other removals as may be permitted or required pursuant to Section 9.5.

 

48



--------------------------------------------------------------------------------

16.5 Brokerage

Tenant and Landlord warrant and represent that neither party has dealt with any
broker in connection with the consummation of this Lease other than the broker,
person or firm designated in Section 1.2 hereof; and in the event any claim is
made against either party relative to dealings with brokers other than the
broker designated in Section 1.2 hereof, the other party shall defend the claim
against such party with counsel of the other party’s selection and save harmless
and indemnify such party on account of loss, cost or damage which may arise by
reason of such claim. Landlord agrees that it shall be solely responsible for
the payment of brokerage commissions to the broker, person or firm designated in
Section 1.2 hereof in connection with the Original Lease Term.

 

16.6 Invalidity of Particular Provisions

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

16.7 Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.

 

16.8 Recording; Confidentiality

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law or the requirements of any
securities exchange listing the stock of Tenant (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law or the requirements of any
securities exchange listing the stock of Tenant to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed.

 

49



--------------------------------------------------------------------------------

16.9 Notices and Time for Action

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice).

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.

 

16.10 When Lease Becomes Binding

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof.

 

16.11 Paragraph Headings

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

50



--------------------------------------------------------------------------------

16.12 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor, provided that the holder of such mortgage agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder. In confirmation of such subordination and
recognition, Tenant shall execute and deliver promptly such instruments of
subordination as such mortgagee may reasonably request, subject to receipt of
such instruments of non-disturbance from such mortgagee as Tenant may reasonably
request (Landlord hereby agreeing to pay any legal or other fees charged by the
mortgagee in connection with providing the same). In the event that any
mortgagee or its respective successor in title shall succeed to the interest of
Landlord, then this Lease shall nevertheless continue in full force and effect
and Tenant shall and does hereby agree to attorn to such mortgagee or successor
and to recognize such mortgagee or successor as its landlord. If any holder of a
mortgage which includes the Premises, executed and recorded prior to the Date of
this Lease, shall so elect, this Lease, and the rights of Tenant hereunder,
shall be superior in right to the rights of such holder, with the same force and
effect as if this Lease had been executed, delivered and recorded, or a
statutory Notice hereof recorded, prior to the execution, delivery and recording
of any such mortgage. The election of any such holder shall become effective
upon either notice from such holder to Tenant in the same fashion as notices
from Landlord to Tenant are to be given hereunder or by the recording in the
appropriate registry or recorder’s office of an instrument in which such holder
subordinates its rights under such mortgage to this Lease.

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that (i) such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder and (ii) Landlord shall be responsible for the payment of all
reasonable costs incurred by Tenant in complying with such request such as, for
example, attorneys’ fees.

 

16.13 Rights of Ground Lessor

If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to Landlord herein, the holder of the ground lessor’s interest in
such lease shall enter into a recognition agreement with Tenant simultaneously
with the sale and leaseback, wherein the ground lessor will agree to recognize
the right of Tenant to use and occupy the Premises upon the payment of Annual
Fixed Rent, Additional Rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder, and wherein
Tenant shall agree to attorn to such ground lessor as its Landlord and to
perform and observe all of the tenant obligations hereunder, in the event such
ground lessor succeeds to the interest of Landlord hereunder under such ground
lease.

 

16.14 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor at the address as specified in said notice (as it
may from time to time be changed), and the curing of any of Landlord’s defaults
by such holder or ground lessor within a reasonable time after such notice
(including a reasonable time to obtain possession of the premises if the
mortgagee or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Section 16.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

51



--------------------------------------------------------------------------------

16.15 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Building and
the land on which the same is located by a purchaser which, simultaneously
therewith, leases the entire Building or such land back to the seller thereof be
treated as an assumption, by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder. In any such event, this Lease shall be subject and
subordinate to the lease to such purchaser provided that such purchaser-lessor
agrees to recognize the right of Tenant to use and occupy the Premises upon the
payment of rent and all other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations under this Lease. For all
purposes, such seller-lessee, and its successors in title, shall be the landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

 

16.16 Status Report and Financial Statements

Recognizing that the parties hereto may find it necessary to establish to third
parties, such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, each
party (the “Non-Requesting Party”) on the request of the other party (the
“Requesting Party”) made from time to time, will promptly furnish to the
Requesting Party, addressed to any existing or potential holder of any mortgage
encumbering the Premises, the Building, the Site and/or the Complex or any
potential purchaser of the Premises, the Building, the Site and/or the Complex
(each an “Interested Party”) a statement of the status of any reasonable matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease.

In addition, unless and for so long as Tenant is a publicly-traded entity with
financial statements that are freely available to the public which are certified
to the governmental regulatory authorities, Tenant shall deliver to Landlord, or
any Interested Party designated by Landlord, financial statements of Tenant, and
any guarantor of Tenant’s obligations under this Lease, as reasonably requested
by Landlord including, but not limited to, financial statements for the past
three (3) years.

 

52



--------------------------------------------------------------------------------

Any such status statement and non-publicly available financial statement, which
shall be certified by Tenant’s executives to the same extent as
publicly-available financial statements of publicly-traded entities, which are
delivered pursuant to this Section 16.16 may be relied upon by any Interested
Party.

 

16.17 Self-Help

If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) days’ notice to and demand upon Tenant, or without notice to or demand upon
Tenant in the case of any emergency, and without waiving, or releasing Tenant
from, any obligations of Tenant in this Lease contained, make such payment or
perform such act which Tenant is obligated to perform under this Lease in such
manner and to such extent as may be reasonably necessary, and, in exercising any
such rights, pay any costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all reasonable and
necessary costs and expenses of Landlord incidental thereto, together with
interest thereon at the annual rate equal to the sum of (a) the Base Rate from
time to time announced by Bank of America, N.A (or its successor) as its Base
Rate and (b) two percent (2%) (but in no event greater than the maximum rate
permitted by applicable law), from the date of the making of such expenditures
by Landlord, shall be deemed to be Additional Rent and, except as otherwise in
this Lease expressly provided, shall be payable to the Landlord on demand, and
if not promptly paid shall be added to any rent then due or thereafter becoming
due under this Lease, and Tenant covenants to pay any such sum or sums with
interest as aforesaid, and Landlord shall have (in addition to any other right
or remedy of Landlord) the same rights and remedies in the event of the
non-payment thereof by Tenant as in the case of default by Tenant in the payment
of Annual Fixed Rent.

If Landlord shall at any time be in default pursuant to the terms and conditions
of this Lease attributable to its failure to perform any act which Landlord is
obligated to perform under this Lease, and (except in the case of emergency)
should such failure continue beyond applicable grace periods, Tenant may, but
shall not be obligated so to do, after ten (10) business days’ written notice to
and demand upon Landlord explicitly setting forth the basis for Tenant’s claim
of default and specifying that Tenant intends to invoke Tenant’s rights under
this Section 16.17 (or without notice to or demand upon Landlord in the case of
any emergency) (“Tenant’s Self-Help Notice”), and without waiving, or releasing
Landlord from, any obligations of Landlord in this Lease contained, perform such
act which Landlord is obligated to perform under this Lease in such manner and
to such extent as may be reasonably necessary, unless Landlord shall, within
five (5) business days following Landlord’s receipt of Tenant’s Self-Help
Notice, give Tenant notice that Landlord has commenced to cure Landlord’s
default as aforesaid, and thereafter Landlord diligently prosecutes such cure to
completion. All sums reasonably so incurred and paid by Tenant and all
reasonable and necessary costs and expenses of Tenant incidental to Tenant’s
proper exercise of self-help rights pursuant to this Section 16.17, together
with interest thereon at the annual rate equal to the sum of (a) the Base Rate
from time to time announced by Bank of America, N.A (or its successor) as its
Base Rate and (b) two percent (2%) (but in no event greater than the maximum
rate permitted by applicable law), from the date of the making of such
expenditures by Tenant, shall be payable to the Tenant within thirty (30) days
of Tenant’s furnishing Landlord an invoice therefor, accompanied by reasonable
substantiation, and Landlord covenants to pay any such sum or sums with interest
as aforesaid if not timely paid.

 

16.18 Holding Over

(A) Any holding over by Tenant after the expiration of the term of this Lease
shall be treated as a tenancy at sufferance and shall be on the terms and
conditions as set forth in this Lease, as far as applicable except that Tenant
shall pay as a use and occupancy charge an amount equal to the greater of
(x) 150% of the Annual Fixed Rent and Additional Rent calculated (on a daily
basis) at the rate

 

53



--------------------------------------------------------------------------------

payable under the terms of this Lease immediately prior to the commencement of
such holding over, or (y) the fair market rental value of the Premises, in each
case for the period measured from the day on which Tenant’s hold-over commences
and terminating on the day on which Tenant vacates the Premises. Notwithstanding
the foregoing, for the first thirty (30) days of any holding over, the
percentage figure set forth above shall instead be 125%. The payments due under
this Section 16.18(A) shall sometimes hereinafter be referred to as “Holdover
Use and Occupancy Payments.”

(B) In addition, Tenant shall save Landlord, its agents and employees harmless
and will exonerate, defend and indemnify Landlord, its agents and employees from
and against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Notwithstanding the foregoing, however, Tenant shall not have
liability under the first sentence of this Section 16.18(B) for the first five
(5) days of any holding over, but Tenant shall nevertheless be liable for
Holdover Use and Occupancy Payments and as otherwise as provided in this Lease.
With regard to the sixth (6th) through fifteenth (15th) days of any holding
over, Tenant shall additionally have liability under the first sentence of this
Section 16.18(B) provided that such liability shall not exceed any per diem
amount that Landlord is required to pay or credit to any tenant(s) or other
occupant(s), or prospective tenant(s) or other occupant(s), for whom the
Premises constitutes or will constitute all or a portion of its or their
premises associated with any day or days of late delivery of said premises
(whether characterized as damages, credit against rent otherwise payable or
otherwise), for each additional day of holding over by Tenant commencing with
the sixth (6th) day of holding over. The fact that Landlord may not deliver such
premises to such tenant(s) or occupant(s) until a later date, due to work
Landlord must thereafter perform as a condition to such tenant(s)’ or
occupant(s)’ occupancy, or for any other reason, shall not derogate from
Tenant’s liability under this Section 16.18 for the aforesaid per diem late
delivery compensation, and without regard to whether or not Landlord actually
must make such payment or credit.

(C) From the sixteenth (16th) day of any holding over and thereafter, there
shall no longer be any qualification or limitation upon Tenant’s liability under
the first sentence of Section 16.18(B).

(D) Nothing in the foregoing nor any other term or provision of this Lease shall
be deemed to permit Tenant to retain possession of the Premises or hold over in
the Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 

16.19 Entry by Landlord

Landlord, and its duly authorized representatives, shall, upon at least two
(2) business days’ prior written notice (except in the case of emergency), have
the right (i) to enter the Premises at all reasonable times (except at any time
in the case of emergency) for the purposes of inspecting the condition of same
and making such repairs, alterations, additions or improvements thereto as may
be necessary if Tenant fails to do so as required hereunder (but the Landlord
shall have no duty whatsoever to make any such inspections, repairs,
alterations, additions or improvements except as otherwise provided in Sections
4.1, 4.3, 7.1 and 7.2), and (ii) to show the Premises to prospective tenants
during the twelve (12) months preceding expiration of the term of this Lease as
it may have been extended and at any reasonable time during the Lease Term to
show the Premises to prospective purchasers and mortgagees.

 

54



--------------------------------------------------------------------------------

16.20 Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within thirty (30) days after written demand
by Landlord, and in the case of the non-payment of any such amount, Landlord
shall have, in addition to all of its other rights and remedies, all the rights
and remedies available to Landlord hereunder or by law in the case of
non-payment of Annual Fixed Rent. Unless expressly otherwise provided in this
Lease, the performance and observance by Tenant of all the terms, covenants and
conditions of this Lease to be performed and observed by Tenant shall be at
Tenant’s sole cost and expense. Except as otherwise expressly provided in
Section 7.6(D), if Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within ninety (90) days after Landlord
has rendered the same to Tenant, then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute. In the
event that Tenant shall seek Landlord’s consent or approval under this Lease,
then Tenant shall reimburse Landlord, upon demand (accompanied by reasonable
supporting documentation) as Additional Rent, for all reasonable costs and
expenses, including legal and architectural costs and expenses, and costs
associated with any of Landlord’s senior or junior staff at the rates set forth
above in this Lease, reasonably incurred by Landlord in processing such request,
whether or not such consent or approval shall be given.

 

16.21 Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. However, not more than once per calendar
year, the aforesaid late charge will not be imposed until five (5) days after
written notice of such delinquency is given to Tenant, in which case the
aforesaid late charge shall be due only if such delinquency fails to be cured
within such five (5) day period. Additionally, in the case where Tenant is
entitled to such additional five (5) day cure period after notice, as provided
above, interest on the Outstanding Amount shall not begin to accrue until the
day following such five (5) day grace period. The aforesaid late charge and
interest accrued upon any Outstanding Amount shall be deemed Additional Rent and
shall be paid by Tenant to Landlord upon demand.

 

16.22 Counterparts

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.

 

55



--------------------------------------------------------------------------------

16.23 Entire Agreement

This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.

 

16.24 Limitation of Liability

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Property, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
neither Landlord, nor any successor holder of Landlord’s interest hereunder, nor
any beneficiary of any trust of which any person from time to time holding
Landlord’s interest is trustee, nor any such trustee nor any member, manager,
partner, director or stockholder, nor Landlord’s managing agent, shall ever be
personally liable for any such liability. This paragraph shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors-in-interest, or to take any other action which
shall not involve the personal liability of Landlord, or of any successor holder
of Landlord’s interest hereunder, or of any beneficiary of any trust of which
any person from time to time holding Landlord’s interest is trustee, or of any
such trustee, or of any manager, member, partner, director or stockholder of
Landlord or Landlord’s managing agent to respond in monetary damages from
Landlord’s assets other than Landlord’s interest in said Property, as aforesaid,
but in no event shall Tenant have the right to terminate or cancel this Lease or
to withhold rent or to set-off any claim or damages against rent as a result of
any default by Landlord or breach by Landlord of its covenants or any warranties
or promises hereunder, except in the case of a wrongful eviction of Tenant from
the demised premises (constructive or actual) by Landlord continuing after
notice to Landlord thereof and a reasonable opportunity for Landlord to cure the
same. In the event that Landlord shall be determined to have acted unreasonably
in withholding any consent or approval under this Lease, the sole recourse and
remedy of the Tenant in respect thereof shall be to specifically enforce
Landlord’s obligation to grant such consent or approval, and in no event shall
the Landlord be responsible for any damages of whatever nature in respect of its
failure to give such consent or approval nor shall the same otherwise affect the
obligations of the Tenant under this Lease or act as any termination of this
Lease. In the case of any dispute regarding whether or not Landlord acted
reasonably in withholding its consent to a proposed assignment or subletting
under Section 12.4 of this Lease, in any case where Landlord’s consent is not to
be unreasonably withheld in accordance therewith, the dispute may be resolved in
accordance with the expedited dispute resolution procedure set forth in
Section 12.8, subject to the terms and conditions thereof.

In no event shall either party hereto ever be liable for any indirect or
consequential damages or loss of profits or the like, provided that the
foregoing limitation of liability shall be inapplicable to Tenant’s obligations
pursuant to Section 16.18 hereof (subject to the limitations set forth in
Sections 16.18(B) and (C) hereof).

 

16.25 No Partnership

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.

 

16.26 Security Deposit

(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of the Initial Security Deposit Amount set
forth in Section 1.2, and Landlord shall hold the same, throughout the Term of
this Lease (including the Extended Term, if applicable), unless

 

56



--------------------------------------------------------------------------------

sooner returned to Tenant as provided in this Section 16.26, as security for the
performance by Tenant of all obligations on the part of Tenant to be performed
under this Lease. Such deposit may be in the form of an irrevocable,
unconditional, negotiable letter of credit (the “Letter of Credit”). The Letter
of Credit shall (i) be issued by and drawn on a bank reasonably approved by
Landlord and at a minimum having a corporate credit rating from Standard and
Poor’s Professional Rating Service of BBB- or a comparable minimum rating from
Moody’s Professional Rating Service, (ii) be substantially in the form attached
hereto as Exhibit J, (iii) permit one or more draws thereunder to be made
accompanied only by certification by Landlord or Landlord’s managing agent that
pursuant to the terms of this Lease, Landlord is entitled to draw upon such
Letter of Credit, (iv) permit transfers at any time without charge, (v) permit
presentment in Boston, Massachusetts and (vi) provide that any notice to
Landlord be sent to the notice address provided for Landlord in this Lease. If
the credit rating for the issuer of such Letter of Credit falls below the
standard set forth in (i) above or if the financial condition of such issuer
changes in any other material adverse way, Landlord shall have the right to
require that Tenant provide a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to provide
the same within ten (10) days following Landlord’s written demand therefor shall
entitle Landlord to immediately draw upon the Letter of Credit. Any such Letter
of Credit shall be for a term of two (2) years (or for one (1) year if the
issuer thereof regularly and customarily only issues letters of credit for a
maximum term of one (1) year) and shall in either case provide for automatic
renewals through the date which is ninety (90) days subsequent to the scheduled
expiration of this Lease (as the same may be extended) or if the issuer will not
grant automatic renewals, the Letter of Credit shall be renewed by Tenant each
year and each such renewal shall be delivered to and received by Landlord not
later than thirty (30) days before the expiration of the then current Letter of
Credit (herein called a “Renewal Presentation Date”). In the event of a failure
to so deliver any such renewal Letter of Credit on or before the applicable
Renewal Presentation Date, Landlord shall be entitled to present the then
existing Letter of Credit for payment and to receive the proceeds thereof, which
proceeds shall be held as Tenant’s security deposit, subject to the terms of
this Section 16.26. Any failure or refusal of the issuer to honor the Letter of
Credit shall be at Tenant’s sole risk and shall not relieve Tenant of its
obligations hereunder with regard to the security deposit. Upon the occurrence
of any Event of Default, Landlord shall have the right from time to time without
prejudice to any other remedy Landlord may have on account thereof, to draw on
all or any portion of such deposit held as a Letter of Credit and to apply the
proceeds of such Letter of Credit or any cash held as such deposit, or any part
thereof, to Landlord’s damages arising from such Event of Default on the part of
Tenant under the terms of this Lease. If Landlord so applies all or any portion
of such deposit, Tenant shall within seven (7) days after notice from Landlord
deposit cash with Landlord in an amount sufficient to restore such deposit to
the full amount stated in this Section 16.26. While Landlord holds any cash
deposit Landlord shall have no obligation to pay interest on the same and shall
have the right to commingle the same with Landlord’s other funds. Neither the
holder of a mortgage nor the Landlord in a ground lease on property which
includes the Premises shall ever be responsible to Tenant for the return or
application of any such deposit, whether or not it succeeds to the position of
Landlord hereunder, unless such deposit shall have been received in hand by such
holder or ground Landlord.

(B) Landlord shall return a Two Hundred Ninety Three Thousand Three Hundred
Fifteen and 00/100 Dollar ($293,315.00) portion of such deposit to Tenant so
that the remainder of such deposit shall be One Million One Hundred Seventy
Three Thousand Four Hundred Eighteen and 00/100 Dollars ($1,173,418.00) (or if
such deposit is in the form of a Letter of Credit, Landlord shall exchange the
Letter of Credit for a Letter of Credit delivered by Tenant which reduces the
amount secured by the Letter of Credit by the amount stated hereinabove and
otherwise in strict conformity with the requirements herein) on August 1, 2011
if (i) Tenant is not then in default under the terms of this Lease without the
benefit of notice or grace, (ii) Landlord has not applied such deposit or any
portion thereof to Landlord’s damages arising from any default on the part of
Tenant, whether or not Tenant has restored the amount so applied by Landlord,
(iii) there has not been any Event of Default that occurred during the Term,
even if later cured and (iv) Tenant then fulfills the Minimum Revenue Criteria
(as defined in Section 16.26(E) below).

 

57



--------------------------------------------------------------------------------

(C) Landlord shall return a Two Hundred Ninety Three Thousand Three Hundred
Fifteen and 00/100 Dollar ($293,315.00) portion of such deposit to Tenant so
that the remainder of such deposit shall be Eight Hundred Eighty Thousand One
Hundred Three and 00/100 Dollars ($880,103.00) (or if such deposit is in the
form of a Letter of Credit, Landlord shall exchange the Letter of Credit for a
Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) on August 1, 2013 if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, (iii) there has not
been any Event of Default that occurred during the Term, even if later cured and
(iv) Tenant then fulfills the Minimum Revenue Criteria (as defined in
Section 16.26(E) below).

(D) Landlord shall return a Two Hundred Ninety Three Thousand Three Hundred
Fifteen and 00/100 Dollar ($293,315.00) portion of such deposit to Tenant so
that the remainder of such deposit shall be Five Hundred Eighty Six Thousand
Seven Hundred Eighty Eight and 00/100 Dollars ($586,788.00) (or if such deposit
is in the form of a Letter of Credit, Landlord shall exchange the Letter of
Credit for a Letter of Credit delivered by Tenant which reduces the amount
secured by the Letter of Credit by the amount stated hereinabove and otherwise
in strict conformity with the requirements herein) on August 1, 2015 if
(i) Tenant is not then in default under the terms of this Lease without the
benefit of notice or grace, (ii) Landlord has not applied such deposit or any
portion thereof to Landlord’s damages arising from any default on the part of
Tenant, whether or not Tenant has restored the amount so applied by Landlord,
(iii) there has not been any Event of Default that occurred during the Term,
even if later cured and (iv) Tenant then fulfills the Minimum Revenue Criteria
(as defined in Section 16.26(E) below).

(E) For purposes of this Section 16.26, the “Minimum Revenue Criteria” shall be
considered to have been satisfied as of any date the same is tested if, taking
into account the immediately prior four (4) full fiscal quarters, based on the
information contained in the audited financial statements set forth in Tenant’s
Form 10-Q filed with the Securities and Exchange Commission for each such fiscal
quarter, Tenant’s total revenue equals or exceeds Four Hundred Million and
00/100 Dollars ($400,000,000.00). In the event that, at any time, Tenant is an
entity other than a publicly-held company whose shares are traded on a national
stock exchange, Tenant shall provide Landlord with a certified copy of its most
recent audited financial statements, and a reasonably equivalent criteria
acceptable to Landlord shall be used to determine Tenant’s total revenue in a
similar fashion, based on such audited annual financial statements.

(F) If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord agrees, in its reasonable
determination, that all of the aforesaid conditions are met, the security
deposit shall be so reduced in accordance with this Section 16.26. No Letter of
Credit shall automatically reduce, but any reduction in the amount thereof shall
require Landlord’s prior written notice to the issuer of the Letter of Credit of
the reduced amount. Promptly after Landlord’s receipt of Tenant’s request for a
reduction as described above, Landlord shall determine whether such a reduction
is permitted in accordance with this Section 16.26, and if it is, Landlord shall
notify the issuer of the Letter of Credit of the amount to which the Letter of
Credit shall be reduced.

 

58



--------------------------------------------------------------------------------

(G) Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 16.26, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.

 

16.27 Waiver of Trial by Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

16.28 Patriot Act and Executive Order 13224

(A) As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that, to Tenant’s knowledge: (i) Tenant is not, nor is
it owned or controlled directly or indirectly by, any person, group, entity or
nation named on any list issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order
13224 or any similar list or any law, order, rule or regulation or any Executive
Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not conducted nor will conduct business nor has engaged nor will engage in
any transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under
Section 15.1(d) of this Lease and shall be covered by the indemnity provisions
of Section 13.1(A) above, and (y) the representations and warranties contained
in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained herein to the contrary, for the purposes of this subsection (B) the
phrase “owned or controlled directly or indirectly by any person, group, entity
or nation” and all similar such phrases shall not include any holder of a direct
or indirect interest in a publicly traded company whose shares are listed and
traded on a United States national stock exchange.

(B) As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that, to Landlord’s knowledge: (i) Landlord is not, nor
is it owned or controlled directly or indirectly by, any person, group, entity
or nation named on any list issued by the Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”) pursuant to Executive
Order 13224 or any similar list or by any law, order, rule or regulation or any
Executive Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Landlord is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order,

 

59



--------------------------------------------------------------------------------

Landlord (and any person, group, or entity which Landlord controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, is
expressly understood and agreed that the representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained herein to the contrary, for the purposes of this subsection (B) the
phrase “owned or controlled directly or indirectly by any person, group, entity
or nation” and all similar such phrases shall not include (x) any shareholder of
Boston Properties, Inc., (y) any holder of a direct or indirect interest in a
publicly traded company whose shares are listed and traded on a United States
national stock exchange or (z) any limited partner, unit holder or shareholder
owning an interest of five percent (5%) or less in Boston Properties Limited
Partnership or the holder of any direct or indirect interest in Boston
Properties Limited Partnership.

 

16.29 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.

 

16.30 Emergency Generator

Tenant may, at its sole cost and expense, install an emergency generator and
diesel fuel tank (collectively, the “Emergency Generator”), in a location
specified by Landlord in its reasonable discretion, subject to and in accordance
with this Lease including, without limitation, Article IX.

Tenant’s use of the Emergency Generator shall be upon all of the conditions of
the Lease, except as modified below:

 

  (a) It is understood and agreed that Tenant shall be responsible, at its sole
cost and expense, for installing all necessary connections (the “Generator
Connections”) between the Emergency Generator and the Premises. In addition to
complying with the applicable construction provisions of this Lease, Tenant
shall not install or operate the Generator Connections in any portion of the
Building until (x) Tenant shall have obtained Landlord’s prior written approval,
which approval will not be unreasonably withheld or delayed, of Tenant’s plans
and specifications for the placement and installation of the Generator
Connections, and (y) Tenant shall have obtained and delivered to Landlord copies
of all required governmental and quasi-governmental permits, approvals, licenses
and authorizations necessary for the lawful installation, operation and
maintenance of the Generator Connections. Landlord shall inform Tenant at the
time of its review of the Generator Connections whether Landlord will require
the same to be removed by Tenant upon the expiration or earlier termination of
this Lease.

 

  (b) Tenant shall have no obligation to pay Annual Fixed Rent, Tax Excess or
Operating Expense Excess in respect of the Emergency Generator or the Generator
Connections.

 

60



--------------------------------------------------------------------------------

  (c) The Emergency Generator shall be used solely to provide back-up power in
the event of an outage for Tenant’s lights and plugs in the Premises and
dedicated heating, ventilation and air conditioning systems serving the
Premises, but not for the purposes of running any life-safety systems or
equipment (it being understood and agreed that such dedicated HVAC systems may
not function during such an outage, even if connected to the Emergency
Generator, to the extent that the base building systems are not functioning).

 

  (d) Landlord shall have no obligation to provide any services to the Emergency
Generator. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 16.30, arrange for all utility
services required for the operation of the Emergency Generator.

 

  (e) Tenant shall, at its sole cost and expense, be solely responsible for all
maintenance and repair to the Emergency Generator and the Generator Connections.
In connection therewith, Tenant shall provide Landlord with evidence on an
annual basis of the existence of a maintenance contract for the Emergency
Generator with a service provider reasonably acceptable to Landlord.

 

  (f) Tenant shall have no right to make any changes, alterations, signs, or
other improvements to the Emergency Generator or the Generator Connections
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

  (g) Tenant shall be responsible for the cost of repairing any damage to the
Building caused by its use of the Emergency Generator and the Generator
Connections.

 

  (h) Except for assignees of this Lease or subtenants of all or a portion of
the Premises, no other person, firm or entity (including, without limitation,
other tenants, licensees or occupants of the Building) shall have the right to
connect to the Emergency Generator other than Tenant.

 

  (i) To the maximum extent permitted by law, Tenant’s use of the Emergency
Generator and the Generator Connections shall be at the sole risk of Tenant, and
Landlord shall have no liability to Tenant in the event that the Emergency
Generator or the Generator Connections are damaged for any reason.

 

  (j) Tenant shall comply with all applicable laws, ordinances and regulations
in Tenant’s use of the Emergency Generator and the Generator Connections.

 

  (k) Landlord shall have the right, upon no less than one hundred twenty
(120) days notice to Tenant and at Landlord’s sole cost and expense, to relocate
the Emergency Generator and the Generator Connections to another area in the
vicinity of the Building. Landlord and Tenant shall cooperate with each other in
good faith to schedule such relocation work on nights and weekends so as to
minimize interference with Tenant’s business operations. Any such relocation by
Landlord shall not independently (i.e., in the absence of another cause) be
deemed to constitute a failure of electric supply under Section 7.6(C) above.

 

  (l) In addition to the indemnification provisions set forth in this Lease
which shall be applicable to the Emergency Generator and the Generator
Connections, Tenant shall, to the maximum extent permitted by law, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all claims, losses, demands, actions or causes of actions suffered by
any person, firm, corporation, or other entity arising from Tenant’s use of the
Emergency Generator and the Generator Connections.

 

61



--------------------------------------------------------------------------------

  (m) Landlord shall have the right to designate or identify the Emergency
Generator with or by a lease or license number (or other marking) and to place
such number (or marking) on or near such Emergency Generator.

It is expressly understood and agreed that, as Special Improvements, Landlord
may require removal of the Emergency Generator and Generator Connection pursuant
to Section 9.7 of this Lease and Tenant may elect to remove the Emergency
Generator and Generator Connection at the expiration or earlier termination of
this Lease.

 

16.31 Transportation Program

In order to reduce peak-hour trip generation of employees within the Development
Area, Landlord encourages all employers at the Building to adopt flexible work
schedules for their employees and to participate in transportation programs
designed to encourage the use of mass transit by persons working in the Boston
area. For example, numerous greater Boston companies provide subsidies for the
purchase by the employees of monthly transit passes through the Corporate Pass
Program of the Massachusetts Bay Transit Authority with subsidies ranging from
10% to 100% of the cost of the transit pass. The provision of transit pass
subsidies may also offer certain benefits to employers under tax law. Landlord
encourages all employers at the Building to participate in programs of this
nature and to inform their employees of the benefits of using monthly transit.
In addition, Landlord shall obtain membership in the Charles River
Transportation Management Association (or any successor thereto or replacement
thereof) for Tenant and its employees throughout the Term, provided that Tenant
expressly acknowledges that this expense shall constitute an Operating Expense
and further provided that this expense shall be included in Base Operating
Expenses for the Property.

 

16.32 Landlord Affiliates

For all purposes of this Lease, the owner of another building in the Development
Area, whether the 8CC Building or another building, shall be considered a
landlord affiliated with Landlord if one entity is either the parent or
subsidiary of the other, or they are both under common control, directly or
indirectly, of another entity. Any building owner shall be considered an
affiliate of Boston Properties Limited Partnership, or its successors or
assigns, if such entity is a subsidiary of or is controlled by Boston Properties
Limited Partnership, or its successors or assigns. For purposes hereof,
“control” shall mean fifty percent (50%) or more of the direct or indirect
beneficial ownership interest or control of fifty percent (50%) of the voting
stock or interests therein.

ARTICLE XVII

Must Take Premises, Potential Give Back Premises

and Expansion Rights

 

17.1 Definitions

With reference to the rights and obligations of Tenant referred to in this
Article XVII, it is agreed that the terms used herein are as defined as follows:

 

 

(a)

“First Must Take Premises” means the tenth (10th) floor of the Building, in
accordance with the floor plans annexed hereto as Exhibit E, and incorporated
herein by reference.

 

62



--------------------------------------------------------------------------------

 

(b)

“Second Must Take Premises” means the twelfth (12th) floor of the Building, in
accordance with the floor plans annexed hereto as Exhibit E, and incorporated
herein by reference.

 

 

(c)

“Third Must Take Premises” means the eleventh (11th) floor of the Building, in
accordance with the floor plans annexed hereto as Exhibit E, and incorporated
herein by reference.

 

  (d) “Potential Give Back Premises” is defined in Section 1.2.

 

  (e) “First Expansion Delivery Window” means the period commencing on June 1,
2011 and expiring on February 1, 2012.

 

  (f) “Second Expansion Delivery Window” means the period commencing on
January 1, 2014 and expiring on January 1, 2015

 

  (g) “Third Expansion Delivery Window” means the period commencing on
January 1, 2016 and expiring on January 1, 2017.

 

  (h) “Expansion Option” means each of the options to expand the Premises to
which Tenant is entitled subject to and in accordance with the terms and
conditions of Sections 17.4, 17.5 and 17.6.

 

  (i) “Expansion Premises” means any of the First Expansion Premises, Second
Expansion Premises or Third Expansion Premises incorporated by Tenant into the
Premises pursuant to Sections 17.4, 17.5 or 17.6.

 

 

(j)

“Qualifying Expansion Space” means a single contiguous portion of the rentable
area of a single floor, on the fourth (4th) floor of the Building or above,
comprised of not less than 16,000 square feet nor more than 25,000 square feet
of Rentable Floor Area.

 

  (k) “Designated First Expansion Space” shall mean any Qualifying Expansion
Space, as may from time to time be designated by Landlord, which has been
encumbered by a lease or other occupancy agreement expiring prior to or during,
but in any event before the expiration of the First Expansion Delivery Window,
which such designation is made (or changed) by notice from Landlord to Tenant,
specifying the expiration date of such lease or other occupancy agreement (or
the date upon which the same may be terminated by Landlord in order to make the
space available for Tenant’s occupancy).

 

  (l) “Designated Second Expansion Space” shall mean any Qualifying Expansion
Space, as may from time to time be designated by Landlord, which has been
encumbered by a lease or other occupancy agreement expiring prior to or during,
but in any event before the expiration of the Second Expansion Delivery Window,
which such designation is made (or changed) by notice from Landlord to Tenant,
specifying the expiration date of such lease or other occupancy agreement (or
the date upon which the same may be terminated by Landlord in order to make the
space available for Tenant’s occupancy).

 

  (m) “Designated Third Expansion Space” shall mean any Qualifying Expansion
Space, as may from time to time be designated by Landlord, which has been
encumbered by a lease or other occupancy agreement expiring prior to or during,
but in any event before the expiration of the Third Expansion Delivery Window,
which such designation is made (or changed) by notice from Landlord to Tenant,
specifying the expiration date of such lease or other occupancy agreement (or
the date upon which the same may be terminated by Landlord in order to make the
space available for Tenant’s occupancy).

 

63



--------------------------------------------------------------------------------

  (n) “Available ROFO Space” means any office space in the Building which, from
time to time during the Lease Term, Landlord desires to lease to parties other
than the then existing occupant thereof.

 

  (o) “ROFO Premises” means any Available ROFO Space incorporated by Tenant into
the Premises pursuant to Sections 17.7 or 17.8.

 

  (p) “Prior Rights” means any rights of first offer, first refusal, expansion,
renewal, extension or other rights to lease that encumber what would otherwise
have been Available ROFO Space: (i) with respect to all office space in the
Building, which rights were granted prior to the date hereof, and (ii) with
respect to any Available ROFO Space offered to Tenant under Section 17.7 but not
leased by Tenant pursuant thereto, which rights were granted following the
expiration of Tenant’s right to lease such space without Tenant having elected
so to do, and (iii) as to the Potential Give Back Premises, which rights were
granted following the giving by Tenant to Landlord of Give Back Notice, if
applicable.

 

  (q) “Current Term” means, as of the date in question, the Initial Lease Term
or Extension Term that is then subsisting.

 

17.2 Must Take Premises.

(A) The Must Take Premises is comprised of the First Must Take Premises, the
Second Must Take Premises and the Third Must Take Premises. Each Premises
Component of the Must Take Premises shall be added to and become part of the
Premises on the date specified in Exhibit K as the Anticipated Delivery Date
therefor, or upon such later date upon which Landlord delivers vacant possession
of the pertinent Must Take Premises. The terms and conditions which shall apply
to such Must Take Premises are as set forth in Exhibit K, and otherwise as
provided in this Lease.

(B) Notwithstanding anything to the contrary set forth in Exhibit K with respect
to the Anticipated Delivery Date and Anticipated Rent Commencement Date of the
First Must Take Premises, unless Tenant gives Landlord notice requesting that
the Anticipated Delivery Date of the First Must Take Premises be accelerated to
a date prior to January 1, 2010 (the “First Must Take Premises Acceleration
Request Notice”), the Anticipated Delivery Date for the First Must Take Premises
shall be January 1, 2010 and the Anticipated Rent Commencement Date therefor
shall be January 1, 2010. If Tenant should desire to incorporate the First Must
Take Premises into the Premises sooner than January 1, 2010 (but not in any
event sooner than January 1, 2008), then Tenant must give Landlord the First
Must Take Premises Acceleration Request Notice, whereupon Landlord shall
endeavor in good faith, without any liability to Tenant should Landlord not have
success in negotiating an early surrender by the existing occupant thereof, to
deliver the First Must Take Premises earlier than January 1, 2010 (but not in
any event sooner than January 1, 2008). If the First Must Take Premises shall be
delivered to Tenant earlier than January 1, 2010 in accordance with Tenant’s
request as aforesaid, then the terms of Exhibit K shall be applicable thereto.
In no event shall Landlord have any obligation to incur any costs or expenses
whatsoever in endeavoring to accelerate the delivery to Tenant of the First Must
Take Premises.

(C) Notwithstanding anything to the contrary set forth in Exhibit K with respect
to the Anticipated Delivery Date and Anticipated Rent Commencement Date of the
Second Must Take Premises, unless Tenant gives Landlord notice requesting that
the Anticipated Delivery Date of the Second Must Take Premises be accelerated to
a date prior to January 1, 2010 (the “Second Must Take Premises Acceleration
Request Notice”), the Anticipated Delivery Date for the Second Must Take
Premises shall be January 1, 2010 and the Anticipated Rent Commencement Date
therefor shall be

 

64



--------------------------------------------------------------------------------

May 1, 2010. If Tenant should desire to incorporate the Second Must Take
Premises into the Premises sooner than January 1, 2010 (but not in any event
sooner than June 1, 2008), then Tenant must give Landlord the Second Must Take
Premises Acceleration Request Notice, whereupon Landlord shall endeavor in good
faith, without any liability to Tenant should Landlord not have success in
negotiating an early surrender by the existing occupant thereof, to deliver the
Second Must Take Premises earlier than January 1, 2010 (but not in any event
sooner than June 1, 2008). If the Second Must Take Premises shall be delivered
to Tenant earlier than January 1, 2010 in accordance with Tenant’s request as
aforesaid, then the terms of Exhibit K shall be applicable thereto. In no event
shall Landlord have any obligation to incur any costs or expenses whatsoever in
endeavoring to accelerate the delivery to Tenant of the Second Must Take
Premises.

(D) Notwithstanding the fact that the incorporation of the Must Take Premises
shall be self-executing, the parties hereby agree to properly execute a lease
amendment reflecting the addition of each Premises Component of the Must Take
Premises to the Premises.

 

17.3 Potential Give Back Premises.

(A) Tenant shall have the right to surrender the Potential Give Back Premises
and have the same eliminated from the Premises effective May 31, 2009, by giving
written notice (“Give Back Notice”) to Landlord on or before May 31, 2008. If
Tenant fails timely to give such notice, Tenant may not thereafter so surrender
the Potential Give Back Premises, and the same shall remain part of the Premises
under this Lease for the entire Lease Term.

(B) If Tenant shall timely give Landlord the Give Back Notice, Tenant must
surrender the Potential Give Back Premises to Landlord on or before May 31, 2009
on the same terms and conditions as will apply to the remainder of the Premises
upon the expiration or earlier termination of the Lease Term. Failure to timely
so surrender the Potential Give Back Premises shall constitute an Event of
Default under this Lease, without the right to any notice of default or cure
period. Without limitation of any rights or remedies that Landlord may have
under this Lease, at law or in equity, in connection with Tenant’s failure to
timely surrender the Potential Give Back Premises, Landlord may consider
Tenant’s continued occupancy thereof as a tenancy at sufferance, and impose use
and occupancy charges with respect to the Potential Give Back Premises pursuant
to the terms and conditions of Section 16.18 of this Lease.

 

17.4 First Expansion Option.

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that, both at the time that Tenant gives Landlord the First Expansion
Exercise Notice, as hereinafter defined, and as of the First Expansion Premises
Commencement Date, as hereinafter defined: (i) there exists no Event of Default,
(ii) this Lease is still in full force and effect, (iii) Tenant has not assigned
this Lease nor sublet more than thirty percent (30%) of the Rentable Floor Area
of the Premises (excluding any assignment or sublease permitted without
Landlord’s consent under Section 12.2) and (iv) Tenant shall not have previously
elected to incorporate the Designated First Expansion Space into the Premises,
then, subject to Section 17.7(D), Tenant shall have the option to lease a
Qualifying Expansion Space in the Building designated by Landlord, as
hereinafter provided. Notwithstanding the foregoing, if Tenant shall have
previously elected to incorporate less than the entirety of the Designated First
Expansion Space into the Premises, then the remainder thereof shall thereafter
constitute the Designated First Expansion Space, and shall constitute Qualifying
Expansion Space whether or not such space is comprised of less than 16,000
square feet of Rentable Floor Area.

 

65



--------------------------------------------------------------------------------

(B) If Tenant wishes to lease the First Expansion Premises, Tenant shall
exercise its option to lease the First Expansion Premises by giving written
notice (“First Expansion Exercise Notice”) to Landlord on or before May 31,
2010, requesting Landlord’s quotation of the annual Fair Market Rental Value for
the First Expansion Premises as of the First Expansion Premises Commencement
Date. If Tenant fails timely to give such notice, Tenant shall have no further
right to lease the First Expansion Premises.

(C) Upon the timely giving of such First Expansion Exercise Notice, Landlord
shall within thirty (30) days give written notice to Tenant of Landlord’s
quotation of the proposed annual rent for the First Expansion Premises as of the
First Expansion Premises Commencement Date (“Landlord’s First Expansion Premises
Rent Quotation”) which will specify, if any, the leasehold improvement allowance
that Landlord proposes to offer in connection therewith (“First Expansion
Improvement Allowance”). Landlord and Tenant shall negotiate in good faith to
reach agreement on the rent for the First Expansion Premises. If at the
expiration of thirty (30) days after the date when Landlord provides Landlord’s
First Expansion Premises Rent Quotation to Tenant, Landlord and Tenant have not
reached agreement on a determination of an Annual Fixed Rent for the First
Expansion Premises and executed a written instrument adding the First Expansion
Premises to the Premises under this Lease pursuant to such agreement, then
either party may initiate a Broker Determination of the Prevailing Market Rent
for such First Expansion Premises, which Broker Determination shall be made in
the manner set forth in Exhibit I. If Tenant leases the First Expansion Premises
pursuant to this Section 1.2, Landlord shall be deemed to have leased and
demised to Tenant, and Tenant shall be deemed to have hired and taken from
Landlord, the First Expansion Premises, without the need for further act or deed
by either party, for the Term and upon all of the same terms and conditions of
this Lease, except as hereinafter set forth. Landlord shall exercise good faith
efforts to deliver possession of the First Expansion Premises to Tenant within
the First Expansion Delivery Window.

(D) The leasing to Tenant of the First Expansion Premises shall be upon all the
same terms and conditions of the Lease except as follows:

 

  (1) Commencement Date and Rent Commencement Date. The First Expansion Premises
shall be added to and become part of the Premises on the date (the “First
Expansion Premises Commencement Date”) upon which Landlord delivers vacant
possession of Qualifying Expansion Space comprising the First Expansion
Premises, but in no event earlier than the first day of the First Expansion
Delivery Window. If Tenant shall exercise its right to lease the First Expansion
Premises and if, thereafter, any occupant of the First Expansion Premises, or
any portion thereof, fails to vacate possession of such space on or before the
expiration of the First Expansion Delivery Window, Landlord shall use reasonable
efforts and due diligence to regain such space from such occupant, and the First
Expansion Premises Commencement Date shall, in the event of such holding over by
such occupant, be deferred until vacant possession of such space is delivered to
Tenant. The failure of the then occupant of such space to so vacate shall not
give Tenant any right to terminate this Lease or to deduct from, offset against
or withhold Annual Fixed Rent, Additional Rent or any other amount payable under
this Lease (or any portions thereof), except as otherwise set forth herein.

 

  (2) Annual Fixed Rent. The Annual Fixed Rent payable in respect of the First
Expansion Premises shall be as determined in accordance with subsection
(C) above, and shall commence upon the First Expansion Premises Commencement
Date.

 

  (3) Term. The term with respect to the First Expansion Premises shall be
co-terminous with the remainder of the Premises and expire at the expiration of
the Original Lease Term, and be considered part of the Premises with respect to
extension rights pursuant to Section 3.2.

 

66



--------------------------------------------------------------------------------

  (4) Operating Expenses and Taxes. As a distinct Premises Component, the
provisions of Articles VI and VII shall be applied to the First Expansion
Premises separately from other Premises Components, and the level of Base Taxes
shall equal Landlord’s Tax Expenses for the then current fiscal tax year as of
the First Expansion Premises Commencement Date and Base Operating Expenses shall
be equal to Operating Expenses for the Property for the calendar year in which
the First Expansion Premises Commencement Date occurs.

 

  (5) Condition of First Expansion Premises. The First Expansion Premises shall
be delivered by Landlord and accepted by Tenant “as-is”, in its then (i.e., as
of the First Expansion Premises Commencement Date) state of construction, finish
and decoration, without any obligation on the part of Landlord to prepare or
construct the First Expansion Premises for Tenant’s occupancy, or to provide any
contribution to Tenant in respect of the First Expansion Premises, except for
any First Expansion Improvement Allowance specified in Landlord’s First
Expansion Premises Rent Quotation.

(F) Notwithstanding the fact that Tenant’s exercise of the above-described first
expansion option shall be self-executing, as aforesaid, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of the First
Expansion Premises.

 

17.5 Second Expansion Option.

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that, both at the time that Tenant gives Landlord the Second Expansion
Exercise Notice, as hereinafter defined, and as of the Second Expansion Premises
Commencement Date, as hereinafter defined: (i) there exists no Event of Default,
(ii) this Lease is still in full force and effect, (iii) Tenant has not assigned
this Lease nor sublet more than thirty percent (30%) of the Rentable Floor Area
of the Premises (excluding any assignment or sublease permitted without
Landlord’s consent under Section 12.2), (iv) Tenant shall not have previously
elected to incorporate the Designated Second Expansion Space into the Premises,
then, subject to Section 17.7(D), Tenant shall have the option to lease a
Qualifying Expansion Space in the Building designated by Landlord, as
hereinafter provided. Notwithstanding the foregoing, if Tenant shall have
previously elected to incorporate less than the entirety of the Designated
Second Expansion Space into the Premises, then the remainder thereof shall
thereafter constitute the Designated Second Expansion Space, and shall
constitute Qualifying Expansion Space whether or not such space is comprised of
less than 16,000 square feet of Rentable Floor Area.

(B) If Tenant wishes to lease the Second Expansion Premises, Tenant shall
exercise its option to lease the Second Expansion Premises by giving written
notice (“Second Expansion Exercise Notice”) to Landlord on or before
December 31, 2012, requesting Landlord’s quotation of the annual Fair Market
Rental Value for the Second Expansion Premises as of the Second Expansion
Premises Commencement Date. If Tenant fails timely to give such notice, Tenant
shall have no further right to lease the Second Expansion Premises.

(C) Upon the timely giving of such Second Expansion Exercise Notice, Landlord
shall within thirty (30) days give written notice to Tenant of Landlord’s
quotation of the proposed annual rent for the Second Expansion Premises as of
the Second Expansion Premises Commencement Date (“Landlord’s Second Expansion
Premises Rent Quotation”) which will specify, if any, the leasehold improvement
allowance that Landlord proposes to offer in connection therewith (“Second
Expansion Improvement Allowance”). Landlord and Tenant shall negotiate in good
faith to reach agreement on

 

67



--------------------------------------------------------------------------------

the rent for the Second Expansion Premises. If at the expiration of thirty
(30) days after the date when Landlord provides Landlord’s Second Expansion
Premises Rent Quotation to Tenant, Landlord and Tenant have not reached
agreement on a determination of an Annual Fixed Rent for the Second Expansion
Premises and executed a written instrument adding the Second Expansion Premises
to the Premises under this Lease pursuant to such agreement, then either party
may initiate a Broker Determination of the Prevailing Market Rent for such
Second Expansion Premises, which Broker Determination shall be made in the
manner set forth in Exhibit I. If Tenant leases the Second Expansion Premises
pursuant to this Section 1.2, Landlord shall be deemed to have leased and
demised to Tenant, and Tenant shall be deemed to have hired and taken from
Landlord, the Second Expansion Premises, without the need for further act or
deed by either party, for the Term and upon all of the same terms and conditions
of this Lease, except as hereinafter set forth. Landlord shall exercise good
faith efforts to deliver possession of the Second Expansion Premises to Tenant
within the Second Expansion Delivery Window.

(D) The leasing to Tenant of the Second Expansion Premises shall be upon all the
same terms and conditions of the Lease except as follows:

 

  (1) Commencement Date and Rent Commencement Date. The Second Expansion
Premises shall be added to and become part of the Premises on the date (the
“Second Expansion Premises Commencement Date”) upon which Landlord delivers
vacant possession of Qualifying Expansion Space comprising the Second Expansion
Premises, but in no event earlier than the first day of the Second Expansion
Delivery Window. If Tenant shall exercise its right to lease the Second
Expansion Premises and if, thereafter, any occupant of the Second Expansion
Premises, or any portion thereof, fails to vacate possession of such space on or
before the expiration of the Second Expansion Delivery Window, Landlord shall
use reasonable efforts and due diligence to regain such space from such
occupant, and the Second Expansion Premises Commencement Date shall, in the
event of such holding over by such occupant, be deferred until vacant possession
of such space is delivered to Tenant. The failure of the then occupant of such
space to so vacate shall not give Tenant any right to terminate this Lease or to
deduct from, offset against or withhold Annual Fixed Rent, Additional Rent or
any other amount payable under this Lease (or any portions thereof), except as
otherwise set forth herein.

 

  (2) Annual Fixed Rent. The Annual Fixed Rent payable in respect of the Second
Expansion Premises shall be as determined in accordance with subsection
(C) above, and shall commence upon the Second Expansion Premises Commencement
Date.

 

  (3) Term. The term with respect to the Second Expansion Premises shall be
co-terminous with the remainder of the Premises and expire at the expiration of
the Original Lease Term, and be considered part of the Premises with respect to
extension rights pursuant to Section 3.2.

 

  (4) Operating Expenses and Taxes. As a distinct Premises Component, the
provisions of Articles VI and VII shall be applied to the Second Expansion
Premises separately from other Premises Components, and the level of Base Taxes
shall equal Landlord’s Tax Expenses for the then current fiscal tax year as of
the Second Expansion Premises Commencement Date and Base Operating Expenses
shall be equal to Operating Expenses for the Property for the calendar year in
which the Second Expansion Premises Commencement Date occurs.

 

68



--------------------------------------------------------------------------------

  (5) Condition of Second Expansion Premises. The Second Expansion Premises
shall be delivered by Landlord and accepted by Tenant “as-is”, in its then
(i.e., as of the Second Expansion Premises Commencement Date) state of
construction, finish and decoration, without any obligation on the part of
Landlord to prepare or construct the Second Expansion Premises for Tenant’s
occupancy, or to provide any contribution to Tenant in respect of the Second
Expansion Premises, except for any Second Expansion Improvement Allowance
specified in Landlord’s Second Expansion Premises Rent Quotation.

(F) Notwithstanding the fact that Tenant’s exercise of the above-described first
expansion option shall be self-executing, as aforesaid, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of the Second
Expansion Premises.

 

17.6 Third Expansion Option.

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that, both at the time that Tenant gives Landlord the Third Expansion
Exercise Notice, as hereinafter defined, and as of the Third Expansion Premises
Commencement Date, as hereinafter defined: (i) there exists no Event of Default,
(ii) this Lease is still in full force and effect, (iii) Tenant has not assigned
this Lease nor sublet more than thirty percent (30%) of the Rentable Floor Area
of the Premises (excluding any assignment or sublease permitted without
Landlord’s consent under Section 12.2), (iv) Tenant shall not have previously
elected to incorporate the Designated Third Expansion Space into the Premises,
then Tenant shall have the option to lease a Qualifying Expansion Space in the
Building designated by Landlord, as hereinafter provided. Notwithstanding the
foregoing, if Tenant shall have previously elected to incorporate less than the
entirety of the Designated Third Expansion Space into the Premises, then the
remainder thereof shall thereafter constitute the Designated Third Expansion
Space, and shall constitute Qualifying Expansion Space whether or not such space
is comprised of less than 16,000 square feet of Rentable Floor Area.

(B) If Tenant wishes to lease the Third Expansion Premises, Tenant shall
exercise its option to lease the Third Expansion Premises by giving written
notice (“Third Expansion Exercise Notice”) to Landlord on or before December 31,
2014, requesting Landlord’s quotation of the annual Fair Market Rental Value for
the Third Expansion Premises as of the Third Expansion Premises Commencement
Date. If Tenant fails timely to give such notice, Tenant shall have no further
right to lease the Third Expansion Premises.

(C) Upon the timely giving of such Third Expansion Exercise Notice, Landlord
shall within thirty (30) days give written notice to Tenant of Landlord’s
quotation of the proposed annual rent for the Third Expansion Premises as of the
Third Expansion Premises Commencement Date (“Landlord’s Third Expansion Premises
Rent Quotation”) which will specify, if any, the leasehold improvement allowance
that Landlord proposes to offer in connection therewith (“Third Expansion
Improvement Allowance”). Landlord and Tenant shall negotiate in good faith to
reach agreement on the rent for the Third Expansion Premises. If at the
expiration of thirty (30) days after the date when Landlord provides Landlord’s
Third Expansion Premises Rent Quotation to Tenant, Landlord and Tenant have not
reached agreement on a determination of an Annual Fixed Rent for the Third
Expansion Premises and executed a written instrument adding the Third Expansion
Premises to the Premises under this Lease pursuant to such agreement, then
either party may initiate a Broker Determination of the Prevailing Market Rent
for such Third Expansion Premises, which Broker Determination shall be made in
the manner set forth in Exhibit I. If Tenant leases the Third Expansion Premises
pursuant to this Section 1.2, Landlord shall be deemed to have leased and
demised to Tenant, and Tenant shall be deemed to have hired and taken from
Landlord, the Third Expansion Premises, without the need for further act or deed
by either party, for the Term and upon all of the same terms and conditions of
this Lease, except as hereinafter set forth. Landlord shall exercise good faith
efforts to deliver possession of the Third Expansion Premises to Tenant within
the Third Expansion Delivery Window.

 

69



--------------------------------------------------------------------------------

(D) The leasing to Tenant of the Third Expansion Premises shall be upon all the
same terms and conditions of the Lease except as follows:

 

  (1) Commencement Date and Rent Commencement Date. The Third Expansion Premises
shall be added to and become part of the Premises on the date (the “Third
Expansion Premises Commencement Date”) upon which Landlord delivers vacant
possession of Qualifying Expansion Space comprising the Third Expansion
Premises, but in no event earlier than the first day of the Third Expansion
Delivery Window. If Tenant shall exercise its right to lease the Third Expansion
Premises and if, thereafter, any occupant of the Third Expansion Premises, or
any portion thereof, fails to vacate possession of such space on or before the
expiration of the Third Expansion Delivery Window, Landlord shall use reasonable
efforts and due diligence to regain such space from such occupant, and the Third
Expansion Premises Commencement Date shall, in the event of such holding over by
such occupant, be deferred until vacant possession of such space is delivered to
Tenant. The failure of the then occupant of such space to so vacate shall not
give Tenant any right to terminate this Lease or to deduct from, offset against
or withhold Annual Fixed Rent, Additional Rent or any other amount payable under
this Lease (or any portions thereof), except as otherwise set forth herein.

 

  (2) Annual Fixed Rent. The Annual Fixed Rent payable in respect of the Third
Expansion Premises shall be as determined in accordance with subsection
(C) above, and shall commence upon the Third Expansion Premises Commencement
Date.

 

  (3) Term. The term with respect to the Third Expansion Premises shall be
co-terminous with the remainder of the Premises and expire at the expiration of
the Original Lease Term, and be considered part of the Premises with respect to
extension rights pursuant to Section 3.2.

 

  (4) Operating Expenses and Taxes. As a distinct Premises Component, the
provisions of Articles VI and VII shall be applied to the Third Expansion
Premises separately from other Premises Components, and the level of Base Taxes
shall equal Landlord’s Tax Expenses for the then current fiscal tax year as of
the Third Expansion Premises Commencement Date and Base Operating Expenses shall
be equal to Operating Expenses for the Property for the calendar year in which
the Third Expansion Premises Commencement Date occurs.

 

  (5) Condition of Third Expansion Premises. The Third Expansion Premises shall
be delivered by Landlord and accepted by Tenant “as-is”, in its then (i.e., as
of the Third Expansion Premises Commencement Date) state of construction, finish
and decoration, without any obligation on the part of Landlord to prepare or
construct the Third Expansion Premises for Tenant’s occupancy, or to provide any
contribution to Tenant in respect of the Third Expansion Premises, except for
any Third Expansion Improvement Allowance specified in Landlord’s Third
Expansion Premises Rent Quotation.

(F) Notwithstanding the fact that Tenant’s exercise of the above-described first
expansion option shall be self-executing, as aforesaid, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of the Third
Expansion Premises.

 

70



--------------------------------------------------------------------------------

17.7 Right of First Offer.

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time that the Available ROFO Space first becomes
available and as of the date upon which the ROFO Premises which Tenant has
elected to lease pursuant to this Section 17.7 would have otherwise become
incorporated into the Premises: (i) there exists no Event of Default, (ii) this
Lease is still in full force and effect, and (iii) Tenant has neither assigned
this Lease nor sublet more than thirty percent (30%) of the Rentable Floor Area
of the Premises (excluding any assignment or subletting permitted without
Landlord’s consent under Section 12.2 hereof), prior to accepting any offer to
lease Available ROFO Space to a third party other than a third party with Prior
Rights, Landlord will first offer such Available ROFO Space to Tenant for lease
pursuant to this Section 17.7.

(B) Landlord’s written notice to Tenant (“Landlord’s ROFO Notice”) offering
Tenant any Available ROFO Space shall specify the location and rentable area of
the Available ROFO Space, Landlord’s quotation of a proposed annual rent for the
Available ROFO Space (“Landlord’s ROFO Space Rent Quotation”), Base Amounts for
Operating Expenses and Taxes, tenant improvement allowances (if any), and all
other material terms and conditions which will apply to the Available ROFO
Space, provided that the term for the Available ROFO Space shall be co-terminous
with the Initial Term or then current Extension Term of this Lease, subject to
Section 17.7(C) and Section 17.7(D) below. Tenant must notify Landlord, within
ten (10) days of Landlord’s ROFO Notice given pursuant to this Section 17.7(B),
that (i) Tenant elects to lease all of the Available ROFO Space, or a specified
lesser portion thereof comprised of one or more full floors of the Building, on
the terms set forth in Landlord’s ROFO Notice, or (ii) Tenant elects to lease
all of the Available ROFO Space or a specified lesser portion thereof comprised
of one or more full floors of the Building, but that Tenant disputes Landlord’s
Available ROFO Space Rent Quotation; or (iii) Tenant rejects Landlord’s offer.
If Tenant elects to lease any Available ROFO Space as aforesaid, but disputes
Landlord’s ROFO Space Rent Quotation, and the parties do not agree on a mutually
agreeable annual rent within thirty (30) days after delivery of such notice from
Tenant, then either party may initiate a Broker Determination to determine the
Prevailing Market Rent for the Available ROFO Space in question, by giving
notice to the other within an additional thirty (30) days after the end of such
thirty (30) day period. If Tenant has accepted Landlord’s terms for such
Available ROFO Space, or upon determination of the Prevailing Market Rent
through a Broker Determination, Landlord and Tenant shall execute an amendment
to this Lease incorporating the Available ROFO Space into the Premises upon the
terms contained in Landlord’s ROFO Notice, and otherwise on substantially the
same terms and conditions as contained in this Lease, within ten (10) days, but
failure of the parties to execute such an amendment shall have no effect on the
effectiveness of the expansion of the Premises to include such Available ROFO
Space and the economic terms associated therewith, as set forth above. If Tenant
rejects Landlord’s offer as to all, or a portion of the Available ROFO Space to
the extent permissible as aforesaid, or fails to notify Landlord within said ten
(10) day period that Tenant intends to lease such Available ROFO Space, Landlord
shall be entitled to lease any such Available ROFO Space not elected by Tenant
to become incorporated into the Premises to any third party, on such terms and
conditions and for such rent, as Landlord determines in its sole discretion, and
Tenant shall thereafter have no rights under this Section 17.7 with respect to
such leasing to any third party by Landlord.

(C) Notwithstanding anything to the contrary provided in Section 17.7(B) above,
if the Available ROFO Space shall be available for delivery to Tenant at any
time during the last eighteen (18) months of the then Current Term, then: (a) if
there are no further extension options which can be exercised pursuant to
Section 3.2, Tenant shall not be entitled to lease the Available ROFO Space
under this Section 17.7, and (b) if there is at least one (1) further extension
option which can be exercised pursuant to Section 3.2, then the term for such
Available ROFO Space shall not be coterminous with

 

71



--------------------------------------------------------------------------------

the then Current Term, but shall be for a term that expires at the expiration of
the next Extension Term, and in order to lease the Available ROFO Space in
accordance with Section 17.7(B) above, Tenant must elect to extend the Current
Term of the Lease for the entire Premises in accordance with the provisions of
Section 3.2, at the same time that Tenant elects to lease the Available ROFO
Space hereunder.

(D) Notwithstanding anything to the contrary provided in Section 17.7(B) above,
if the Available ROFO Space shall be available for delivery to Tenant at any
time during the period between three (3) years prior to the expiration of the
then Current Term and eighteen (18) months prior to the expiration of the then
Current Term (the “Transitional Period”), and provided that the Available ROFO
Space is comprised of not more than two (2) full floors of the Building, then
Landlord’s ROFO Notice shall be referred to as a “Landlord’s Transitional ROFO
Notice,” and shall be governed by the terms and conditions of this
Section 17.7(D) and, if applicable, Section 17.7(E) below. If the Available ROFO
Space that shall be available for delivery to Tenant during the Transitional
Period, which would otherwise be governed by this Section 17.7(D), is comprised
of more than two (2) full floors of the Building, then Tenant’s rights thereto
under this Section 17.7 shall instead be upon the same terms and conditions as
apply to Available ROFO Space that shall be available for delivery to Tenant
during the last eighteen (18) months of the then Current Term, pursuant to
Section 17.7(C). If Landlord should give Landlord’s Transitional ROFO Notice,
Landlord’s ROFO Space Rent Quotation shall also specify the length of the lease
term that Landlord desires for a lease of the Available ROFO Space to a third
party (since the term for the Available ROFO Space, if Tenant elects to lease
the same pursuant to clause (ii) below, would not necessarily be co-terminous
with the Initial Term or the then current Expansion Term, or even the expiration
of the next Extension Term, if applicable). The net effective rental rate set
forth in Landlord’s Transitional ROFO Notice, taking into account the rate of
Annual Base Rent and other monetary inducements, if any, shall be hereinafter
referred to as “Landlord’s Offered Rental Terms.” In no event shall the length
of the term constitute a component of Landlord’s Offered Rental Terms except as
necessary to calculate the net effective rental rate with respect thereto.
Tenant must notify Landlord, within ten (10) days of Landlord’s Transitional
ROFO Notice:

 

  (i) on the condition that there is at least one (1) further extension option
which can be exercised pursuant to Section 3.2, whether Tenant elects to lease
the Available ROFO Space upon the same terms and conditions as apply to
Available ROFO Space pursuant to Section 17.7(C), including without limitation
the exercise of Tenant’s right to extend the then Current Term, in which case
the term for the Available ROFO Space shall expire at the expiration of the next
Extension Term, and any disagreement between Landlord and Tenant with respect to
the determination of Prevailing Market Rent shall be determined by Broker
Determination, all as more particularly set forth in Sections 17.7(B) and
17.7(C) above;

 

  (ii) if the condition specified in clause (i) above is not satisfied, but
Tenant nevertheless desires to lease the Available ROFO Space, whether Tenant
elects to do so, provided that Tenant’s rights under such circumstances shall be
governed by Section 17.7(E) below; or

 

  (iii) whether Tenant rejects Landlord’s offer, provided that if Tenant rejects
Landlord’s offer, or fails to notify Landlord within said ten (10) day period
that Tenant intends to lease such Available ROFO Space, whether under clause (i)
or (ii) above in this Section 17.7(D), then Landlord shall be entitled to lease
any such Available ROFO Space to any third party, subject to the terms and
conditions of Section 17.7(E) below.

 

72



--------------------------------------------------------------------------------

(E) Any notice by Tenant under Section 17.7(D)(ii) to lease Available ROFO Space
must provide that (i) Tenant elects to lease the entirety of the Available ROFO
Space (it being agreed that Tenant has no right to lease less than the entire
Available ROFO Space in such instance) on the terms set forth in Landlord’s
Transitional ROFO Notice, including, without limitation, Landlord’s Offered
Rental Terms, or (ii) Tenant rejects Landlord’s offer. If Tenant elects to lease
the entirety of the Available ROFO Space, Landlord and Tenant agree to enter
into an amendment to this Lease memorializing the addition of the Available ROFO
Space to this Lease, but failure of the parties to execute such an amendment
shall have no effect on the effectiveness of the expansion of the Premises to
include the Available ROFO Space, and the economic terms associated therewith,
as set forth above. Notwithstanding anything otherwise provided in this
Section 17.7(E), if Tenant should elect to lease Available ROFO Space under
Section 17.7(D)(ii), not only shall Tenant’s lease not necessarily be
co-terminous with the Term of this Lease, but any such lease shall be subject to
termination by Landlord, upon nine (9) months’ prior written notice, so that the
expiration of the aforesaid lease will be co-terminous with the then Current
Term. In no event shall Landlord’s termination rights hereinabove described be
considered in any consideration of Landlord’s Offered Rental Terms when
comparing Landlord’s Offered Rental Terms to Tenant and Landlord’s Offered
Rental Terms to any third party.

If Tenant rejects Landlord’s offer in Landlord’s Transitional ROFO Notice, or
fails to notify Landlord within said ten (10) day period that Tenant elects to
lease such Available ROFO Space, Landlord shall be entitled to lease the
Available ROFO Space to any third party, on economic terms not materially more
favorable to the third party, which shall be deemed to permit Landlord to lease
the Available ROFO Space for a net effective rental rate equal to not less than
ninety percent (90%) of the value of Landlord’s Offered Rental Terms, without
Tenant having any further rights under this Section 17.7. Prior to leasing the
Available ROFO Space on economic terms that are materially more favorable to the
third party as described above, Landlord shall re-offer the Available ROFO Space
to Tenant, and Tenant shall again have the right to lease such Available ROFO
Space pursuant to this Section 17.7(E). Additionally, if Landlord shall fail to
enter into a lease for such Available ROFO Space with a third party within one
hundred eighty (180) days after (x) the date that Tenant rejects Landlord’s
offer with respect to such Available ROFO Space or (y) the date of expiration of
said ten (10) day period (if Tenant fails to notify Landlord of its intention to
lease such Available ROFO Space during such ten (10) day period), then Landlord
shall not thereafter accept any offer to lease such Available ROFO Space to any
third party unless Landlord again offers such Available ROFO Space to Tenant in
accordance with the foregoing provisions of this Section 17.7(E).

(F) Notwithstanding anything to the contrary provided in this Section 17.7, if
Tenant should timely deliver Landlord the Give Back Notice with respect to the
Potential Give Back Premises, then in no event shall the Potential Give Back
Premises be eligible Available ROFO Space until following the earlier to occur
of (i) January 1, 2010 or (ii) Landlord’s initial leasing of the Potential Give
Back Premises following Tenant’s having vacated the same, and the occupancy
thereof by a third party, and the subsequent fulfillment of the conditions to
such space being Available ROFO Space hereunder. Landlord shall be entitled to
grant third parties Prior Rights to the Potential Give Back Premises following
any giving by Tenant to Landlord of Give Back Notice.

(G) Notwithstanding anything to the contrary provided in Sections 17.4, 17.5 or
17.6, if Tenant elects to incorporate Available ROFO Space into the Premises
pursuant to this Section 17.7 that, at the time of Tenant’s election, does not
constitute Designated First Expansion Space, Designated Second Expansion Space
or Designated Third Expansion Space (“Designated Expansion Space”), then
Tenant’s right to expand the Premises to incorporate Expansion Premises pursuant
to Sections 17.4, 17.5 and 17.6 shall be modified by the elimination of the next
Expansion Option to arise hereunder as to which no space has yet been designated
as Designated Expansion Space therefor, provided that if a Designated Expansion
Space has been identified for all remaining Expansion Options, then Landlord

 

73



--------------------------------------------------------------------------------

shall be entitled to elect which such Expansion Option shall be eliminated.
Notwithstanding the foregoing, if the ROFO Premises so incorporated comprises
less than a full floor of the Building, then the next Expansion Option or the
Expansion Option selected by Landlord, as the case may be, shall not be
eliminated but shall remain in full force and effect subject to the following
provisions: (x) if the ROFO Premises constituted a portion of any Designated
Expansion Space, then the delivery of the remainder of such Designated Expansion
Space shall fulfill Landlord’s obligations with respect to the delivery of a
Qualifying Expansion Premises with respect to the Expansion Option as to which
such Designated Expansion Space was designated to fulfill or (y) if the ROFO
Premises did not constitute a portion of any Designated Expansion Space, then
Landlord shall have the right to make the remainder of such partial floor a
Qualifying Expansion Space for purposes of fulfilling Landlord’s obligations
under any of Sections 17.4, 17.5 or 17.6 to deliver any future Expansion
Premises, even though, in the case of either clauses (i) or (ii) above, such
remaining space is comprised of less than 16,000 square feet of Rentable Floor
Area.

(H) By way of example of the implementation of the provisions of the first
sentence of Section 17.7(G), if Tenant elects to incorporate Available ROFO
Space before any Expansion Option has been exercised, and there has previously
been designated by Landlord, in a notice or notices to Tenant under this Lease,
(i) a Designated First Expansion Space but none other, then upon Tenant’s
election to incorporate the Available ROFO Space at that time, the Second
Expansion Option pursuant to Section 17.6 shall be deemed eliminated and of no
further force or effect, (ii) a Designated First Expansion Space and a
Designated Second Expansion Space, then the Third Expansion Option shall be
eliminated instead, and (iii) a Designated First Expansion Space, Designated
Second Expansion Space and Designated Third Expansion Space, then Landlord shall
have the right to determine which Expansion Option shall be eliminated. By way
of example of the implementation of the provisions of the second sentence of
Section 17.7(G), if Tenant should elect to incorporate a portion of the 4th
floor of the Building into the Premises pursuant to this Section 17.7, then
(i) if the 4th floor had been designated the Designated Third Expansion Space,
the remainder of the 4th floor of the Building shall constitute the Designated
Third Expansion Space in fulfillment of Landlord’s obligations under
Section 17.6 to deliver Expansion Premises, even though such remaining space on
the 4th floor is comprised of less than 16,000 square feet of Rentable Floor
Area. However, if the remainder of the 4th floor had not then been a Designated
Expansion Space, then Landlord may deliver the remainder of the 4th floor as
Qualifying Expansion Space in fulfillment of Landlord’s obligations under any of
Sections 17.4, 17.5 or 17.6, even though such remaining space is comprised of
less than 16,000 square feet of Rentable Floor Area.

 

17.8 Special Additional Right of Offer.

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time that the Available ROFO Space first becomes
available and as of the date upon which the ROFO Premises which Tenant has
elected to lease pursuant to this Section 17.8 would otherwise then become
incorporated into the Premises: (i) there exists no Event of Default, (ii) this
Lease is still in full force and effect, (iii) Tenant has not assigned this
Lease (except for an assignment permitted without Landlord’s consent under
Section 12.2 hereof) and (iv) Tenant is then in occupancy of at least one
(1) full floor of the Building, and notwithstanding that Tenant may have been
offered, but did not elect to lease, such Available ROFO Space pursuant to
Section 17.7 above, prior to accepting any offer to lease Available ROFO Space
to Limelight Networks, Brightcove, InterNAP Network Services or Versign (each a
“Business Competitor” of Tenant), Landlord will re-offer to Tenant the right to
lease such Available ROFO Space, by written notice to Tenant (“Landlord’s
Special ROFO Notice”). Landlord’s Special ROFO Notice shall specify the location
and rentable area of the Available ROFO Space, the Annual Base Rent for the
Available ROFO Space, the Base Amounts for Operating Expenses and Taxes, tenant
improvement allowances (if any), and all other material terms and conditions
which will apply to the Available ROFO Space. The term for the Available ROFO
Space

 

74



--------------------------------------------------------------------------------

shall be coterminous with the Initial Term or then current Extension Term of
this Lease, except that if the Available ROFO Space shall be available for
delivery to Tenant at any time during the last three (3) years of the then
Current Term, then: (i) if there are no further extension options which can be
exercised pursuant to Section 3.2, Tenant shall not be entitled to lease the
Available ROFO Space under this Section 17.8, and (ii) if there is at least one
(1) further extension option which can be exercised pursuant to Section 3.2, the
term for such Available ROFO Space shall not be coterminous with the then
Current Term, but shall be for a term that expires at the expiration of the next
Extension Term, and in order to lease the Available ROFO Space in accordance
with Section 17.8(B) below, Tenant must elect to extend the Current Term of the
Lease for the entire Premises, in accordance with the provisions of Section 3.2,
at the same time that Tenant elects to lease the Available ROFO Space hereunder.
The net effective rental rate set forth in Landlord’s Special ROFO Notice,
taking into account the rate of Annual Base Rent and other monetary inducements,
if any, shall be hereinafter referred to as “Landlord’s Offered Rental Terms.”
In no event shall the length of the term constitute a component of Landlord’s
Offered Rental Terms except as necessary to calculate the net effective rental
rate with respect thereto.

(B) Tenant must notify Landlord, within three (3) business days of Landlord’s
Special ROFO Notice, that (i) Tenant elects to lease the entirety of the
Available ROFO Space (it being agreed that Tenant has no right to lease less
than the entire Available ROFO Space in such instance) on the terms set forth in
Landlord’s Special ROFO Notice, including, without limitation, Landlord’s
Offered Rental Terms, or (ii) Tenant rejects Landlord’s offer. If Tenant elects
to lease the entirety of the Available ROFO Space, Landlord and Tenant agree to
enter into an amendment to this Lease memorializing the addition of the
Available ROFO Space to this Lease, but failure of the parties to execute such
an amendment shall have no effect on the effectiveness of the expansion of the
Premises to include the Available ROFO Space, and the economic terms associated
therewith, as set forth above.

If Tenant rejects Landlord’s offer in Landlord’s Special ROFO Notice, or fails
to notify Landlord within said three (3) business day period that Tenant elects
to lease such Available ROFO Space, Landlord shall be entitled to lease the
Available ROFO Space to the Business Competitor of Tenant, on economic terms not
materially more favorable to the Business Competitor of Tenant, which shall be
deemed to permit Landlord to lease the Available ROFO Space for a net effective
rental rate equal to not less than ninety percent (90%) of the value of
Landlord’s Offered Rental Terms, without Tenant having any further rights under
this Section 17.8. Prior to leasing the Available ROFO Space on economic terms
that are materially more favorable to the Business Competitor of Tenant as
described above, Landlord shall re-offer the Available ROFO Space to Tenant, and
Tenant shall again have the right to lease such Available ROFO Space pursuant to
this Section 17.8. Additionally, if Landlord shall fail to enter into a lease
for such Available ROFO Space with the Business Competitor of Tenant within one
hundred eighty (180) days after (x) the date that Tenant rejects Landlord’s
offer with respect to such Available ROFO Space or (y) the date of expiration of
said three (3) day period (if Tenant fails to notify Landlord of its intention
to lease such Available ROFO Space during such three (3) day period), then
Landlord shall not thereafter accept any offer to lease such Available ROFO
Space to any Business Competitor of Tenant unless Landlord again offers such
Available ROFO Space to Tenant in accordance with the foregoing provisions of
this Section 17.8.

(C) Tenant’s election to lease Available ROFO Space pursuant to this
Section 17.8 shall have the same effect upon Tenant’s right to expand the
Premises to incorporate Expansion Premises pursuant to Sections 17.4, 17.5 and
17.6 as are provided in Section 17.7(G) and (H), as if such Available ROFO Space
was to be incorporated into the Premises pursuant to Section 17.7.

 

75



--------------------------------------------------------------------------------

17.9 Holdover Tenants.

(A) If any portion of any Premises Component with respect to which Tenant has
duly exercised its rights under this Article XVII (any such space being
hereinafter referred to as “Tenant’s Expansion Space”) is occupied by a third
party and if such third party occupant fails to deliver possession of such space
on or before the Anticipated Delivery Date associated with such Tenant’s
Expansion Space, Landlord shall use reasonable efforts and due diligence (which
shall be limited to the commencement and prosecution of eviction proceeding but
shall not require the taking of any appeal) to evict such occupant from such
space, and to recover from such occupant any Hold-Over Premium, as defined in
Section 17.9(B) below, payable by such occupant. The failure of the then
occupant of such space to so vacate shall not give Tenant any right to terminate
this Lease or to deduct from, offset against or withhold Annual Fixed Rent,
Additional Rent or any other amount payable under this Lease (or any portions
thereof); except that if such hold over exceeds six (6) months, then Tenant may
cancel the exercise of its option to lease such portion of the Tenant’s
Expansion Space by giving to Landlord a written cancellation notice (an
“Expansion Cancellation Notice”). If Landlord, on or before the date thirty
(30) days after Landlord receives such cancellation notice, delivers such
Tenant’s Expansion Space to Tenant, then such cancellation notice shall be void
and without further force or effect. If Landlord fails to deliver such Tenant’s
Expansion Space on or before the date thirty (30) days after Landlord receives
such cancellation notice, then Tenant’s exercise of its right to lease such
portion of such Tenant’s Expansion Space shall be void and without further force
or effect.

(B) If the date by which the delivery to Tenant of any full floor, or portion of
a full floor, comprising all or a portion of a Premises Component that, pursuant
to this Article XVII, is to be incorporated into the Premises (a “Delayed
Delivery Space”) is delayed on account of such holding over, then with respect
to the first sixty (60) days of any such holding over, Landlord shall pay to
Tenant the net (i.e. net of the costs and expenses, including attorneys’ fees,
incurred by Landlord in obtaining such Hold-Over Premium) amount of any
Hold-Over Premium actually collected from such hold-over occupant with respect
to the applicable Delayed Delivery Space, but otherwise there shall be no
compensation to Tenant due to the delay in delivery by Landlord to Tenant of the
Delayed Delivery Space.

(C) If the delay in delivery to Tenant of the Delayed Delivery Space on account
of such holding over exceeds sixty (60) days, then with respect to the one
hundred twenty (120) day period that follows the aforesaid sixty (60) day
period:

 

  (i) Landlord shall pay to Tenant the net (i.e. net of the costs and expenses,
including attorneys’ fees, incurred by Landlord in obtaining such Hold-Over
Premium) amount of any Hold-Over Premium due from such hold-over occupant with
respect to the applicable Delayed Delivery Space (notwithstanding that Landlord
may not actually collect or receive any such payment), or

 

 

(ii)

Annual Fixed Rent payable by Tenant with respect to the applicable Delayed
Delivery Space shall be abated by one (1) day for every day from and after the
sixtieth (60th) day that the delivery of the applicable Delayed Delivery Space
is delayed on account of such holding over,

whichever calculation yields the lesser amount. After such one hundred twenty
(120) day period, Tenant’s sole remedy for the failure to have been delivered
the Delayed Delivery Space is to give an Expansion Cancellation Notice with
respect to the same.

 

76



--------------------------------------------------------------------------------

(D) For the purposes hereof, the “Hold-Over Premium” shall be defined as the
amount which a hold-over occupant of the Delayed Delivery Space is required to
pay to Landlord in respect of its hold-over in the premises (whether
characterized as rent, damages, or use and occupation) from and after that date
which is thirty (30) days from the date on which such space was required to be
delivered to Tenant under this Lease in excess of the amount of fixed rent and
other charges which the tenant under whom such occupant claims would have been
required to pay to Landlord had the term of such tenant’s lease been extended
throughout the period of such hold-over at the same rental rate as such tenant
was required to pay during the last month of its tenancy. In connection with the
foregoing, Landlord hereby represents and warrants that all of the existing
leases for potential Premises Components to be incorporated into the Premises
pursuant to Article XVII do contain, and any future leases for such potential
Premises Components will contain, provisions requiring hold-over tenants to pay
some premium over and above their fixed rent for their continued occupancy of
their premises beyond the expiration or earlier termination of their lease
terms.

(The remainder of this page is intentionally left blank.)

 

77



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts by persons or
officers hereunto duly authorized on the Date set forth in Section 1.2 above.

 

LANDLORD: BP FOUR CC LLC, a Delaware limited liability company By:   Boston
Properties Limited Partnership   its manager

 

By:   Boston Properties, Inc.,   its general partner   By:       Name:      
Title:    

(The remainder of this page is intentionally left blank.)

 

78



--------------------------------------------------------------------------------

    TENANT: ATTEST:     AKAMAI TECHNOLOGIES, INC., a Delaware
corporation By:         By:     Name:         Name:     Title:   Secretary or
Assistant Secretary     Title:   President or Vice President         Hereunto
duly authorized       By:           Name:           Title:   Treasurer or
Assistant Treasurer         Hereunto duly authorized

 

79



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SITE

A certain parcel of land situated in Cambridge, Middlesex County, Massachusetts,
shown as Tract No. 1 on a plan entitled “Plan of Land in Cambridge, Mass.”,
dated July 27, 1979, revised May 15, 1980, and recorded with the Middlesex South
Registry of Deeds as Plan 621 of 1980, prepared by Allen & Demurjian, Inc.,
Engineering and Land Surveyors, Boston, Mass., bounded and described as follows:

Beginning at a point on the Southeasterly sideline of Sixth Street South
29°-29’-42”W Two Hundred Six and 8/100 (206.08) feet from the intersection of
the Southeasterly sideline of Sixth Street and the Southwesterly sideline of
Broadway, as shown on said plan, thence running

 

South 84°-29’-07” East    by land now or formerly of Cambridge Redevelopment
Authority, a distance of Twenty-Five and 65/100 (25.65) feet to a point; thence
turning and running South 05°-30’-53” West    by land now or formerly of
Cambridge Redevelopment Authority, a distance of Twenty-Nine and 00/100 (29.00)
feet to a point; thence turning and running South 84°-29’-07” East    by land
now or formerly of Cambridge Redevelopment Authority, a distance of Fifty-Seven
and 67/100 (57.67) feet to a point; thence turning and running South 05°-30’-53”
West    by land now or formerly of Cambridge Redevelopment Authority, a distance
of Forty-Four and 25/100 (44.25) feet to a point; thence turning and running
South 84°-29’-07” East    by land now or formerly of Cambridge Redevelopment
Authority, a distance of Six and 00/100 (6.00) feet to a point; thence turning
and running South 05°-30’-53” West    by land now or formerly of Cambridge
Redevelopment Authority, a distance of Nine and 9/100 (9.09) feet to a point;
thence turning and running South 84°-29’-07” East    by land now or formerly of
Cambridge Redevelopment Authority, a distance of One Hundred Thirty and 33/100
(130.33) feet to a point; thence turning and running South 05°-30’-53” West   
by land now or formerly of Cambridge Redevelopment Authority, a distance of One
Hundred Forty-One and 00/100 (141.00) feet to a point; thence turning and
running North 84°-29’-07” West    by land now or formerly of Cambridge
Redevelopment Authority, a distance of Two Hundred Sixty-Two and 00/100 (262.00)
feet to a point; thence turning and running North 05°-30’-53” East    by land
now or formerly of Cambridge Redevelopment Authority, a distance of Twenty-Seven
and 50/100 (27.50) feet to a point; thence turning and running

 

Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

North 84°-29’-07” West    by land now or formerly of Cambridge Redevelopment
Authority, a distance of Four and 00/100 (4.00) feet to a point; thence turning
and running North 05°-30’-53” East    by land now or formerly of Cambridge
Redevelopment Authority, a distance of Fifty-Seven and 00/100 (57.00) feet to a
point; thence turning and running South 84°-29’-07” East    by land now or
formerly of Cambridge Redevelopment Authority, a distance of Four and 00/100
(4.00) feet to a point; thence turning and running North 05°-30’-53” East    by
land now or formerly of Cambridge Redevelopment Authority, a distance of
Twenty-Five and 50/100 (25.50) feet to a point of curvature which is an iron
pin; thence turning and running NORTHEASTERLY    and curving to the right along
the arc of a curve having a radius of Eighty-Five and 00/100 (85.00) feet, a
length of Thirty-five and 58/100 (35.58) feet to an iron pin; thence turning and
running North 29°-29’-42” East    by Sixth Street, a distance of Eighty-Six and
13/100 (86.13) feet to the point of beginning, the previous seven (7) courses
bounding on said street.

Also together with the benefit of the leasehold estate of the lessee under the
terms of a certain Parking Garage Lease, notice of which is recorded with said
Deeds in Book 14824, Page 37 and filed with the Middlesex South District of the
Land Court as Document No. 632264.

Containing 43,849 square feet, more or less, according to said plan.

 

Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT B

ROOFTOP RIGHTS

Landlord and Tenant agree as follows with respect to the Tenant’s right to the
roof of the Building:

1. License. Landlord grants to Tenant on the following terms and conditions a
non-exclusive license (the “License”):

(a) for the use of a portion of the Roof (the “Roof Area”), in the location
shown on Schedule B-1 hereto, for the installation, operation and maintenance of
communication equipment (such as a satellite and/or microwave dishes) and any
substantially similar replacements thereof (the “Equipment”), and for the
installation of cabling, conduit and other electrical wiring (the “Conduit”)
connecting the Equipment to certain equipment of Tenant located in the Premises
(the Equipment and the Conduit are individually and collectively referred to
herein as the “Facilities”);

(b) for the use of such stairwells and roof access passageways in the Building
and on the Roof as may be designated by Landlord for the purpose of access to
and from the Equipment; and

(c) for the placement of, and access to, Conduit in such risers and pathways
(collectively, “Raceways”) and utility rooms in the Building as are designated
by Landlord.

2. Term. Tenant’s right to operate and maintain the Equipment shall
automatically expire and terminate if any of the following continue for more
than fifteen (15) business days after written notice from Landlord to Tenant:
(a) the Equipment is causing physical damage to the Building or the Roof,
(b) the Equipment is interfering with the transmission or receipt of signals
from or to the Building, (c) the Equipment is causing Landlord to be in
violation of any agreement of record as of the date hereof or to which Landlord
or any predecessor in interest of Landlord is a party as of the date hereof
(provided that such agreement is in writing and a copy of such agreement has
been provided to Tenant on or before the date hereof), (d) the Equipment is
causing Landlord or Tenant to be in violation of any local, state or federal
law, regulation or ordinance, or (e) an Event of Default has occurred and is
continuing. The term of this License shall terminate on expiration or earlier
termination of the Lease Term, as the same may be extended.

3. Use. Tenant (and its Subtenants) shall only use the Equipment to make and
receive transmissions for Tenant’s and its Subtenants’ use in the Premises. No
person or entity other than Tenant (and its subtenants) shall have the right to
use or receive transmissions from the Equipment.

4. Utilities.

(a) Landlord shall have no obligation to provide Tenant with any utilities,
Facilities, outlets or Building services, other than the existing electrical
power serving the Roof Area.

(b) If and to the extent Tenant utilizes electricity or other utilities with
respect to the Facilities that are not separately metered to, and payable
directly by, Tenant, Landlord shall have the right, at Tenant’s expense, to
install a submeter to measure the utilities consumed by the Facilities and
Tenant shall pay to Landlord, monthly, together with the payment of the Tenant
Electricity as set forth in the Lease, for such usage reflected by the submeter,
at the rates payable by Landlord. Landlord may estimate such charges on a
monthly basis, subject to quarterly adjustments based on actual readings.

(c) Tenant shall not alter, reconfigure, relabel or in any manner manipulate the
existing utility and cabling serving the Roof Area without the prior approval of
Landlord which approval shall be at Landlord’s reasonable discretion.

 

Exhibit B

Page 1 of 5



--------------------------------------------------------------------------------

5. Installation of Facilities.

(a) Prior to installing the initial Facilities, Tenant shall submit to Landlord
for Landlord’s prior written approval, which approval shall be at Landlord’s
reasonable discretion, plans and specifications for the installation of the
Facilities prepared by a licensed engineer reasonably satisfactory to Landlord
(the “Plans”). The Plans shall be consistent with the specifications and shall
show the location of the Equipment on the Roof Area, the location and type of
all cabling, the way the Equipment will be placed on the Roof Area and any other
information requested by Landlord, in Landlord’s reasonable discretion. Landlord
shall have the right to require that the Equipment be screened in a manner
satisfactory to Landlord, in Landlord’s reasonable discretion. Landlord shall
have a right to employ an engineer or other consultant to review the Plans and
the reasonable cost of such engineer or consultant shall be paid by Tenant to
Landlord within ten (10) days after demand. Landlord may approve or reject all
or part of the Plans for any reason, in Landlord’s reasonable discretion. After
Landlord has approved the Plans and prior to installing the Facilities and any
cabling, Tenant shall obtain and provide to Landlord: (i) all required
governmental and quasi-governmental permits, licenses, special zoning variances
and authorizations, all of which Tenant shall obtain at its own cost and
expense; and (ii) a policy or certificate of insurance evidencing such insurance
coverage as provided for in Paragraph 12 below. Tenant shall obtain the prior
written approval of Landlord (which shall not be unreasonably withheld) with
respect to any Facilities that Tenant proposes to install subsequent to the
initial Facilities. Without limiting the generality of the foregoing, all
Facilities shall be capable of being operated without the need for engineers or
other personnel to be stationed on the Roof Area.

(b) Tenant shall install the Facilities at its own cost and expense, and in
compliance with all applicable federal, state and local laws and regulations;
provided, however, the location and manner of any penetrations of the Roof Area
or of the roof membrane shall be determined by Landlord in its reasonable
discretion. Tenant shall keep the Building free and clear from any mechanics’
liens, vendor liens or any other liens arising out of any construction and/or
installation of activities performed or materials or equipment furnished by or
for the account of Tenant. Tenant shall repair any damage to the Roof Area, roof
membrane and/or the structural integrity and condition of the Roof Area and the
Roof arising from Tenant’s activities and reasonably satisfactorily maintain
such repair. Tenant shall defend, indemnify and hold harmless, Landlord from and
against any and all such liens or claims or actions thereon, and any and all
costs incurred by Landlord resulting from Tenant’s construction and/or
installation activities relating to the Facilities, including, without
limitation, reasonable attorneys’ fees.

(c) The Facilities installed by Tenant shall remain the property of Tenant
notwithstanding the fact that any such machinery, equipment and trade fixtures
may be affixed or attached to the Building, or any portion thereof. Subject to
the terms of this License, Tenant may replace and remove any Facilities during
the term of this License.

(d) Any and all Conduit shall be limited in size and in aggregate diameter of
space utilized in any Raceways and non-penetrating roof mount system. Landlord
shall have the right to reasonably allocate riser space and designate utility
rooms for access by Tenant. Any and all access by Tenant to Conduit outside of
the Premises shall be subject to such rules and regulations as may be adopted
from time to time by Landlord for uniform application to telecommunications
vendors in the Building.

 

Exhibit B

Page 2 of 5



--------------------------------------------------------------------------------

6. Maintenance and Repair.

(a) Tenant shall maintain all of the Facilities in good and safe condition and
shall keep the Roof Area and any and all Raceways and utility rooms used by
Tenant free and clear of debris, clutter, unused cabling, conduit, equipment and
tools belonging to Tenant.

(b) If Landlord reasonably determines that any of the Facilities are not being
maintained in the condition required by this License, and without limiting
Landlord’s other rights and remedies under this License, Landlord shall have the
right, if Tenant fails to remedy the condition(s) identified by Landlord to the
reasonable satisfaction of Landlord within five (5) business days of receipt (or
evidence of attempted delivery) of such notice, to take such action, at Tenant’s
expense, as Landlord deems reasonably necessary to restore the Facilities to the
condition required by this License. Tenant shall pay to Landlord, on demand,
Landlord’s reasonable costs and expenses incurred pursuant to this paragraph.

(c) Tenant acknowledges that Landlord may decide, in its sole discretion, from
time to time, to repair or replace the Roof (“Roof Repairs”). If Landlord elects
to make Roof Repairs, Tenant shall, upon Landlord’s request, temporarily remove
the Equipment so that the Roof Repairs may be completed. The cost of removing
and reinstalling the Equipment shall be paid by Tenant, at Tenant’s sole cost
and expense, Landlord shall not be liable to Tenant for any damages, lost
profits or other costs or expenses incurred by Tenant as the result of the Roof
Repairs. Landlord will reasonably try to minimize any such interference with the
Facilities.

7. Access to License Areas. Access to the Facilities by Tenant shall be limited
to persons as to whom Tenant has given Landlord prior written authorization to
have access. Except in the case of an emergency (including, without limitation,
emergency repairs), or as otherwise prearranged with Landlord, access to the
Roof by Tenant shall be limited to the Building’s business hours. Subject to the
prior authorization requirements hereinabove provided, notwithstanding anything
in the foregoing to the contrary, Tenant may access the Facilities at any time
in the case of an emergency (including, without limitation, emergency repairs)
by giving Landlord such advance notice (if any) as is reasonably possible.

8. Tenant’s Release and Indemnification.

(a) Tenant covenants that the installation, operation, maintenance and use of
the Facilities shall be at Tenant’s sole cost and risk. Tenant hereby waives as
against Landlord, and releases Landlord from, all claims for damage to any
property or injury, illness or death of any person in, upon or about the
Building (including, without limitation, the Roof and the Roof Area) arising
from any use or operation of, or access to, any of the Facilities, and howsoever
caused (except to the extent that such damage, injury, illness or death shall
have been caused in whole or in part by the act, omission, or active or passive
negligence of Landlord, its employees, agents or contractors).

(b) Tenant shall indemnify, defend and hold Landlord harmless from and against
any and all claims, actions, damages, liability, costs and expenses (including
attorneys’ fees) in connection with loss of life, personal injury, damage to the
property or business or any other loss or injury to the extent arising out of
the installation, operation or removal of the Facilities, or the access thereto
by any employee, agent, contractor, invitee or other person acting on behalf of
Tenant, or a breach by Tenant of the terms of this License, except to the extent
caused by Landlord’s or its employees’, agents’ or contractors’ willful
misconduct or negligence. Without limiting the generality of the foregoing,
Tenant shall indemnify, defend and hold Landlord harmless from any claims by any
occupant of the Building or occupants of residences or businesses in the
immediate vicinity of the Building alleging damage or injuries based on exposure
to electromagnetic fields or other consequences of the operations by Tenant of
the Facilities at the Building.

 

Exhibit B

Page 3 of 5



--------------------------------------------------------------------------------

9. Interruption of Services. Tenant acknowledges that interruptions in
electrical power may occur in the operation of the Facilities as a result of
Landlord’s operation of the Building, and Tenant acknowledges that Landlord
shall not be liable to Tenant as a result thereof.

10. Non-Exclusivity/Standard of Operation.

(a) Except as hereinafter provided in this Paragraph 10, the License granted
hereby is non-exclusive. Landlord reserves the right to grant to other parties,
including itself, other occupants of the Building and third party vendors, the
right to locate and install other equipment, including, without limitation,
telecommunications equipment, on the Roof; provided, however, subject to
Paragraph 10(b) below, such other uses shall not interfere with the operation or
use of the Facilities being made by Tenant. Tenant agrees to cooperate with
Landlord in adopting (at License’s sole cost and expense) commercially
reasonable procedures to limit any interference to other equipment or
communications facilities located on the Roof caused by or attributable to the
Facilities and to enable the full utilization of the Roof by others; provided
utilization by others does not, except as provided in Paragraph 10(b) below,
interfere with Tenant’s operations,

(b) Without limiting the generality of the terms of Paragraph 10(a) above,
Landlord reserves the right to itself to provide (including by or through
independent contractors) rooftop-based telecommunications services and/or
transmission/reception equipment and facilities for the benefit of tenants in
the Building, and to grant to any one or more tenants in the Building the right
to install rooftop-based telecommunications and/or transmission/reception
equipment and facilities (such as, for example, satellite dishes or microwave
dishes) in connection with such tenant’s business operations in the Building
(any such services or facilities being referred to as “Landlord Permitted
Telecommunications Services”), provided the same do not materially interfere
with the . operation or use of the Facilities by Tenant; provided, however,
Landlord agrees to cooperate with Tenant in adopting commercially reasonable
procedures to achieve compatibility between Tenant’s operations and any Landlord
Permitted Telecommunications Services.

11. Removal of Facilities. At the expiration or sooner termination of the Lease,
Tenant shall remove the Facilities and repair any damage as a result thereof,
and leave the portion of the Roof where the Facilities were located in the
condition existing immediately prior to the installation of the Equipment,
ordinary wear and tear expected.

12. Insurance. Tenant shall at all times during the term of this License, and at
its own cost and expense, procure and continue in force the following insurance
coverage, commercial general liability insurance, written on an occurrence
basis, with a combined single limit per occurrence for bodily injury and
property damages of not less than Five Million Dollars ($5,000,000.00),
including contractual liability coverage with this License as a designated
contract. Not more frequently than once every three (3) years if, in the opinion
of Landlord’s insurance consultant, the amount of public liability insurance
coverage at that time is not adequate, Tenant shall increase the insurance
coverage as required by either Landlord’s lender or insurance consultant to such
higher limits as are carried customarily in the Greater Boston Area with respect
to similar uses.

13. Waiver of Subrogation. Landlord and Tenant each waive the right to maintain
a direct action against the other for damages arising out of any occurrence the
risk of which is insured against under any insurance policies required to be
maintained under this License to the extent of such insurance coverage. Each
policy of such insurance shall, if obtainable from the insurer without
additional expense, contain a waiver of subrogation by the insurer against
Tenant or Landlord, as the case may be.

14. Relocation. Landlord, at Landlord’s sole option, shall have the right to
relocate the Facilities to another location on the Roof, provided such
relocation does not result in a material impairment in, or loss of,
communication or transmission ability. Landlord shall reimburse Tenant for any
and all costs reasonably

 

Exhibit B

Page 4 of 5



--------------------------------------------------------------------------------

incurred by Tenant as a result of Landlord’s relocation requirement. Landlord
shall notify Tenant of any proposed relocation at least sixty (60) days in
advance of any proposed relocation, and shall use commercially reasonable
efforts to minimize any disruption in Tenant’s business operations.

15. Hazardous Materials. No Hazardous Materials (as that term is defined in
Section 11.2 of this Lease) shall be used in the operation or maintenance of the
Facilities or stored by Tenant on the Roof.

16. Limitation on License. Tenant acknowledges and agrees that Landlord has made
no representation or warranty to Tenant that the Facilities are permitted under
applicable building, land use or zoning laws, ordinances or codes, or under any
federal regulations, or that the Roof Area is suitable for Tenant’s intended
purposes or will otherwise provide adequate reception and/or transmission
capabilities. Tenant represents and warrants to Landlord that it is accepting
the License based on its own determination regarding compliance with applicable
federal, state and local laws and regulations and suitability of location.

17. Liability Under License. Tenant’s liability under the Lease is not
contingent or conditioned upon its ability to use the Equipment, and Tenant
shall continue to be obligated to perform all of its obligations under the
License and the Lease if for some reason Tenant is unable to use the Equipment.
Nothing in this paragraph 17 is intended to excuse Landlord for interfering with
Tenant’s ability to use the Equipment as contemplated pursuant to this Lease.

18. No Assignment or Transfer. The contract rights granted to Tenant herein are
personal to Tenant and Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, assign or transfer
the rights of Tenant hereunder separate from an assignment of the Lease or
sublease of the Premises, provided, however, that only one party, whether it. is
Tenant or a successor, assign or subtenant of Tenant, shall at any one time hold
the rights granted herein (i.e., the rights granted to Tenant under this License
shall never be held by more than one party). Any of the foregoing acts without
the prior consent of Landlord shall be void, and shall, at the option of
Landlord, constitute a breach of this License by Tenant entitling Landlord to
terminate this License.

 

Exhibit B

Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE B-1

ROOF AREA

 

Schedule B-1

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

FORMS OF LIEN WAIVERS

CONTRACTOR’S PARTIAL WAIVER AND SUBORDINATION OF LIEN

 

STATE OF

       Date:           COUNTY    Application for Payment No.:     

 

OWNER:

    

CONTRACTOR:

    

LENDER / MORTGAGEE:

   None

 

1.    Original Contract Amount:    $      2.    Approved Change Orders:    $   
  3.    Adjusted Contract Amount:    $         (line 1 plus line 2)         4.
   Completed to Date:    $      5.    Less Retainage:    $      6.    Total
Payable to Date:    $         (line 4 less line 5)         7.    Less Previous
Payments:    $      8.    Current Amount Due:    $         (line 6 less line 7)
        9.    Pending Change Orders:    $      10.    Disputed Claims:    $     

The undersigned who has a contract with              for furnishing labor or
materials or both labor and materials or rental equipment, appliances or tools
for the erection, alteration, repair or removal of a building or structure or
other improvement of real property known and identified as located in
             (city or town),              County,              and owned by
            , upon receipt of              ($            ) in payment of an
invoice/requisition/application for payment dated              does hereby:

 

  (a) waive any and all liens and right of lien on such real property for labor
or materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date              (payment
period), except for retainage, unpaid agreed or pending change orders, and
disputed claims as stated above;

 

Exhibit C

Page 1 of 7



--------------------------------------------------------------------------------

  (b) subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.

Signed under the penalties of perjury this              day of             ,
20__.

 

WITNESS:     CONTRACTOR:         Name:         Name:     Title:         Title:  
 

 

Exhibit C

Page 2 of 7



--------------------------------------------------------------------------------

SUBCONTRACTOR’S LIEN WAIVER

 

General Contractor:

    

Subcontractor:

    

Owner:

    

Project:

    

Total Amount Previously Paid:

   $     

Amount Paid This Date:

   $     

Retainage (Including This Payment) Held to Date:

   $     

In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.

The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.

The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys’ fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project. This document is to take effect as a
sealed instrument.

 

Exhibit C

Page 3 of 7



--------------------------------------------------------------------------------

Signed under the penalties of perjury as of this             day of
            , 20__.

 

SUBCONTRACTOR:

    Signature and Printed Name of
Individual Signing this Lien Waiver              

WITNESS:

         

Name:

         

Title:

         

Dated:

         

 

Exhibit C

Page 4of 7



--------------------------------------------------------------------------------

CONTRACTOR’S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT

 

Commonwealth of Massachusetts

     Date:     

COUNTY OF

       Invoice No.:     

 

OWNER:

   

CONTRACTOR:

   

PROJECT:

   

 

1.    Original Contract Amount:    $        2.    Approved Change Orders:    $  
     3.    Adjusted Contract Amount:    $        4.    Sums Paid on Account of
Contract Amount:    $        5.    Less Final Payment Due:    $       

The undersigned being duly sworn hereby attests that when the Final Payment Due
as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.

The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.

The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorneys’ fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.

The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.

The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively “Releasees”) from and against any and all claims,
losses, damages, actions and causes of action (collectively “Claims”) which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.

 

Exhibit C

Page 5 of 7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.

The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.

 

Exhibit C

Page 6 of 7



--------------------------------------------------------------------------------

Signed under the penalties of perjury as a sealed instrument as of this
        day of             ,             .

 

Corporation By:     Name:     Title:       Hereunto duly authorized

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this          day of             , 20    , before me, the undersigned notary
public, personally appeared             , proved to me through satisfactory
evidence of identification, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it as
             for             , a corporation/partnership voluntarily for its
stated purpose.

 

   NOTARY PUBLIC My Commission Expires:

 

Exhibit C

Page 7 of 7



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided nightly, after normal
business hours, Monday through Friday, exclusive of holidays observed by the
cleaning company and Saturdays and Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces at a
frequency necessary to maintain a first class appearance.

 

Exhibit D

Page 1 of 3



--------------------------------------------------------------------------------

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperatures of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperatures are 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m., Monday
through Friday (legal holidays in all cases excepted) and, provided Tenant has
made prior written request pertaining to each applicable Saturday, 8:00 a.m. to
1:00 p.m. each such Saturday.

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the East Cambridge/Kendall Square
market, and Tenant shall pay Landlord, as Additional Rent, upon receipt of
billing therefor.

 

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120, or for any other usage in excess of 3.0 watts per square
foot, Landlord may at its option require the installation of separate metering
(Tenant being solely responsible for the costs of any such separate meter and
the installation thereof) and direct billing to Tenant for the electric power
required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

Exhibit D

Page 2 of 3



--------------------------------------------------------------------------------

IV. ELEVATORS

Provide passenger elevator service for access to and from all floors of the
Building that comprise the Premises at all times during the term.

 

V. WATER

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Exhibit D

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT E

FLOOR PLANS

 

Exhibit E

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F

DEVELOPMENT AREA MAP

LOGO [g38941001.jpg]

 

Exhibit F

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMMENCEMENT DATE AGREEMENT

DECLARATION AFFIXING THE COMMENCEMENT DATE

WITH RESPECT TO A PREMISES COMPONENT

THIS AGREEMENT made this              day of              200_, by and between
the TRUSTEES OF              TRUST (hereinafter “Landlord”) and             
(hereinafter “Tenant”).

WITNESSETH THAT:

 

1. This Agreement is made pursuant to Section              of that certain Lease
dated             , between the parties aforenamed as Landlord and Tenant (the
“Lease”).

 

2. It is hereby stipulated that the Premises Component comprised of             
is incorporated into the Premises commencing on             , and that the Term
with respect thereto shall end and expire on the scheduled expiration date under
the Lease, unless sooner terminated or extended, as provided for in the Lease.

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

    LANDLORD:                  

As Trustee of _____ Trust,

for himself and co-Trustees,

pursuant to appropriate written delegation from the co-Trustees, but not
individually

        TENANT:

ATTEST:

       

By:

        By:    

Name:

        Name:    

Title:

        Title:             Hereunto duly authorized         (CORPORATE SEAL)

 

Exhibit G

Page 1 of 2



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF COUNTY OF MIDDLESEX

On this              day of             , 200_, before me, the undersigned
notary public, personally appeared             , proved to me through
satisfactory evidence of identification, which were             , to be the
person whose name is signed on the preceding or attached document in my
presence.

 

   NOTARY PUBLIC My Commission Expires:

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this              day of             , 200_, before me, the undersigned
notary public, personally appeared             , proved to me through
satisfactory evidence of identification, which were             , to be the
person whose name is signed on the preceding or attached document, and who swore
or affirmed to me that the contents of the documents are truthful and accurate
to the best of [his] [her] knowledge and belief.

 

   NOTARY PUBLIC My Commission Expires:

 

Exhibit G

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT H

MEMORANDUM REGARDING PROCEDURE FOR ADJUSTMENT OF ELECTRICITY COSTS

This memo outlines the procedure for adjusting charges for electric power to
tenants at the office building to be known as Four Cambridge Center.

 

  1. Main electric service to this building will be provided by the local
utility company to a single main meter. All charges by the utility will be read
from this meter and billed to and paid by Landlord at rates established by the
utility company.

 

  2. All office tenants shall pay for electricity as part of their rental
payments, including electricity for both common areas of the building and for
tenant occupied areas. Each lease shall also contain a provision making such
tenant responsible for its proportionate share of any increases in the cost of
electricity used in the building over the base year amounts established in the
Lease.

 

  3. In order to assure that charges for electric service are apportioned fairly
among tenants in relation to the relative amounts of electricity used by each
tenant, additional meters (known as “check meters”) will be installed by
Landlord to permit periodic evaluations of electric usage to be made. On each
office floor there will be one meter serving all of the floor.

 

  4. Each meter shall be installed so that it will measure all of the
electricity provided to the floor governed by that meter, including all lights
and power in both tenant and common core areas (restroom, corridors, HVAC
equipment room, etc.). This shall not, however, include the following, which
shall be wired from the main building service and not through the check meters:
stairwell and emergency lights; elevators; lighting and HVAC in the building
lobby and main service areas; exterior lighting; and all main building
mechanical systems. (Common areas on each floor, including the elevator lobby,
corridors, and bathrooms will have service through and check meters on each
floor.) In addition, further modification to the number and location of check
meters may be made by Landlord if required to improve the quality of information
obtained thereby.

 

  5. The Landlord will cause the check meters to be read periodically by its
employees and will perform an analysis of information for the purpose of
determining whether any adjustments are required to achieve an equitable
allocation of the costs of electric service among the tenants in the building in
relation to the respective amounts of usage of electricity for those tenants.
For this purpose, the Landlord shall, as far as possible in each case, read the
meters to determine usage for periods that include one or more entire periods
used by the utility company for the reading of the main building meter (so that
the Landlord may, in its discretion, choose periods that are longer than those
used by the utility company—for example, quarterly, semi-annual or annual
periods).

 

  6. A rent adjustment shall be made by Landlord on the following basis:

 

  a. The total kilowatt hour usage for the period under evaluation shall be
established for each check meter and for each floor and also for the building as
a whole by a reading of the main building meter for that period.

 

Exhibit H

Page 1 of 2



--------------------------------------------------------------------------------

  b. The cost of the total amount of electricity supplied for usage by tenants
during the period (herein called “Tenant Electricity”) shall be determined by
multiplying the total cost of electricity as invoiced by the utility company for
the same period by a fraction, the numerator of which is the total amount of
kilowatt hour usage as measured by all of the check meters in the building
(Tenant Electricity) and the denominator of which is the total amount of
kilowatt hour usage for the entire building as measured by the main building
electric meter.

 

  c. Where one or more floors is occupied entirely by one tenant, its allocable
share of Tenant Electricity cost for the period shall be determined by
multiplying the total costs of Tenant Electricity by a fraction, the numerator
of which is the kilowatt hour usage of tenant electricity by said tenant
(calculated as the sum of kilowatt hour usage during the period measured by all
check meters serving its premises) and the denominator of which is the total
kilowatt hour usage of Tenant Electricity for the same period.

 

  d. Where a floor is occupied by more than one tenant, the cost of Tenant
Electricity for that floor shall first be determined by the same procedure as
set forth in paragraph (c) above, and then the allocable share of each tenant on
that floor shall be determined by multiplying the costs of Tenant Electricity
for that floor by a fraction, the numerator of which is the rentable area leased
to each tenant (respectively for each tenant) and the denominator of which is
the total rentable area from time to time under lease to tenants on said floor.

 

  e. Where part or all of the rentable area on a floor has been occupied for
less than all of the period for which adjustments are being made, appropriate
and equitable modifications shall be made to the allocation formula so that each
tenant’s allocable share of costs equitable reflects its period of occupancy,
provided that in no event shall the total of all costs as allocated to tenants
be less than the total costs of Tenant Electricity for said period.

 

  7. The results of the cost adjustment analysis made by Landlord under
paragraph (6) above shall be compared to the schedule of amounts due from
tenants in regard to Tenant Electricity in accordance with the leases in effect
during the period in question. Where the payment due pursuant to the lease is
less than the cost as determined by the cost adjustment analysis, each tenant
shall be billed for the difference by Landlord. Where the payment due pursuant
to the lease is greater than the cost as determined by the cost adjustment
analysis, the tenant shall be provided with a credit in the amount of such
difference applicable to the rental payment next due (or in the case of tenants
no longer in occupancy, Landlord shall refund such amount to such tenants).

In addition, where the leases call for tenants to make periodic payments to
Landlord based on estimates by Landlord of their allocable share of Tenant
Electricity, such estimates by Landlord shall, so far as possible, be based on
the effective distribution of costs among tenants during prior periods resulting
from the application of the cost adjustment procedures established herein.

 

  8. All costs of electricity billed to Landlord through the main electric meter
for use in and around the building other than the costs of Tenant Electricity
allocated pursuant to the procedures established herein, shall be treated as
part of the Operating Expenses for the Property for purposes of determining the
allocation of those costs.

 

Exhibit H

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT I

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1. Tenant’s Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years experience dealing in properties
of a nature and type generally similar to the Building located in the
Cambridge-Boston Downtown Market, and (iii) explicitly state that Landlord is
required to notify Tenant within thirty (30) days of an additional broker
selected by Landlord.

 

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.

 

3. Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.

 

4. Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the period referred to in the Lease. Such annual fair market rental value
determination (x) shall require rent to commence upon the commencement of the
period in question, and may include provision for annual increases in rent
during said term if so determined, (y) shall take into account the as-is
condition of the Premises and the amount, if any, that Landlord will be making
available to Tenant as a leasehold improvements allowance, as specified in
Landlord’s rent quotation as set forth in the Lease and (z) shall take account
of, and be expressed in relation to, the applicable tax and operating cost bases
expressly set forth in the Lease and provisions for paying for so-called tenant
electricity as contained in the Lease. The brokers shall advise Landlord and
Tenant in writing by the expiration of said thirty (30) day period of the annual
fair market rental value which as so determined shall be referred to as the
Prevailing Market Rent.

 

5. Resolution of Broker Deadlock. If the Brokers are unable to agree at least by
majority on a determination of annual fair market rental value, then the brokers
shall send a notice to Landlord and Tenant by the end of the thirty (30) day
period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.

 

6. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the Third
Broker.

 

Exhibit I

Page 1 of 2



--------------------------------------------------------------------------------

7. Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant’s Broker shall alone
make the determination of Prevailing Market Rent in writing to Landlord and
Tenant within thirty (30) days after the expiration of Landlord’s right to
designate a broker hereunder. If Tenant and Landlord have both designated
brokers but the two brokers so designated do not, within a period of fifteen
(15) days after the appointment of the second broker, agree upon and designate
the Third Broker willing so to act, the Tenant, the Landlord or either broker
previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

 

Exhibit I

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTER OF CREDIT

 

BENEFICIARY:

  ISSUANCE DATE:                 200         IRREVOCABLE STANDBY     LETTER OF
CREDIT NO.                 

APPLICANT:

  MAXIMUM/AGGREGATE   CREDIT AMOUNT: US$                 USD:             

LADIES AND GENTLEMEN:

We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to exceed              and __/100
US Dollars (US $            ) available by your draft(s) drawn on ourselves at
sight accompanied by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to the Lease (the “Lease”)
dated              by and between             , as Landlord, and             ,
as Tenant, together with the original copy of this Letter of Credit and any
amendments thereto which have been accepted by you.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit,
from time to time.

This Letter of Credit shall expire at our office on                     , 200_
(the “Stated Expiration Date”). It is a condition of this Letter of Credit that
the Stated Expiration Date shall be deemed automatically extended without
amendment for successive one (1) year period s from such Stated Expiration Date,
unless at least forty-five (45) days prior to such Stated Expiration Date ) (or
any anniversary thereof) we shall send you written notice at the address
specified in this Letter of Credit (or at such other address of which you may
have notified us in writing) and the Applicant in writing by registered mail
(return receipt) or overnight courier that we elect not to consider this Letter
of Credit extended for any such additional one (1) year period.

This Letter of Credit is transferable at any time and from time to time without
cost to Beneficiary. JP Morgan Chase Bank only is authorized to act as the
Transferring Bank. We shall not recognize any transfer of this Letter of Credit
until this original Letter of Credit together with any amendments and a signed
and completed transfer form, attached hereto, is received by us. The correctness
of the signature and title of the person signing the transfer forms must be
verified by Beneficiary’s bank. In case of any transfer of this Letter of
Credit, the draft and any required statement must be executed by the Transferee.
This Letter of Credit may not be transferred to any person with which U.S.
persons are prohibited from doing business under U.S. Foreign assets control
regulations or other applicable U.S. Laws and Regulations.

 

Exhibit J

Page 1 of 2



--------------------------------------------------------------------------------

Our customary and reasonable charges to transfer this Letter of Credit shall be
for the Applicant’s account.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “International Standby Practice, International Chamber of Commerce,
Publication No. 590.”

This Letter of Credit shall be governed by, and construed in accordance with the
laws of the state of New York, without regard to principles of conflict of laws.

 

Exhibit J

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT K

SCHEDULE OF PREMISES COMPONENTS,

DELIVERY AND RENT COMMENCEMENT DATES

AND RENT SCHEDULE

 

Floor

   Floor
Square
Footage    Anticipated
Delivery
Date    Anticipated
Rent
Commencement
Date   

Base Rental Rate

   Base
Operating
Expense
Calendar
Year    Base
Tax
Fiscal
Year 12    16,402
RSF    June 1,
2008    October
1, 2008   

Rent Commencement Date – May 31, 2009:

$40.50 per RSF per annum

   2008    2009            

June 1, 2009 – May 31, 2014:

$40.50 per RSF per annum

   2009    2010            

June 1, 2014 – December 31, 2019:

$44.50 per RSF per annum

   2009    2010 11    18,012
RSF    January
1, 2010    May 1,
2010   

Rent Commencement Date – May 31, 2014:

$40.50 per RSF per annum

   2010    2011            

June 1, 2014 – December 31, 2019:

$44.50 per RSF per annum

   2010    2011

 

Exhibit K

Page 1 of 3



--------------------------------------------------------------------------------

Floor

   Floor
Square
Footage    Anticipated
Delivery
Date    Anticipated
Rent
Commencement
Date   

Base Rental Rate

   Base
Operating
Expense
Calendar
Year    Base
Tax
Fiscal
Year 10    19,038
RSF    January 1,
2008    January 1,
2008   

Rent Commencement Date – May 31, 2009:

$40.50 per RSF per annum

   2008    2009            

June 1, 2009 – May 31, 2014:

$40.50 per RSF per annum

   2009    2010            

June 1, 2014 – December 31, 2019:

$44.50 per RSF per annum

   2009    2010 9    20,107
RSF    Initial
Premises    Lease
Execution   

Lease execution – May 31, 2009:

$39.00 per RSF per annum

   2007    2007            

June 1, 2009 – May 31, 2014:

$40.50 per RSF per annum

   2009    2010            

June 1, 2014 – December 31, 2019:

$44.50 per RSF per annum

   2009    2010

 

Exhibit K

Page 2 of 3



--------------------------------------------------------------------------------

Floor

   Floor
Square
Footage    Anticipated
Delivery
Date    Anticipated
Rent
Commencement
Date   

Base Rental Rate

   Base
Operating
Expense
Calendar
Year    Base
Tax
Fiscal
Year 8    20,625
RSF    Initial
Premises    Lease
Execution   

Lease execution – May 31, 2009:

$33.00 per RSF per annum

   2007    2007             June 1, 2009 – September 30, 2009: Four month free
rent period    2009    2010            

October 1, 2009 – May 31, 2014:

$40.50 per RSF per annum

   2009    2010            

June 1, 2014 – December 31, 2019:

$44.50 per RSF per annum

   2009    2010

 

Exhibit K

Page 3 of 3